Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 1 of 145 PagelD 431

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION
THERON DANIELS,

Plaintiff,
CASE NUMBER: 3:17cv1239-MMH-JRK.

VS.

DENNIS A. VILCHEZ, MD,
et al.,

Defendants.

DECLARATION OF DR. JOHN P. LAY, JR.
IN SUPPORT OF DEFENDANTS CENTURION OF FLORIDA, LLC, DR. VILCHEZ,
DR. VAZQUEZ, AND DR. FIGUEROA’S MOTION FOR SUMMARY JUDGMENT

Pursuant to 28 U.S.C. § 1746, the undersigned states as follows:

1, My name is John P. Lay, Jr., M.D. I am over the age of twenty-one (21) years of
age and I am a resident and citizen of the State of Florida.

2. I am a medical doctor, and I am employed by Centurion of Florida, LLC
(“Centurion”), as its Statewide Medical Director.

3. Centurion is a private company which contracts with the Florida Department of
Corrections to provide healthcare services to inmates in the State of Florida.

4. My duties as the Statewide Medical Director include overseeing and approving
medical treatment for inmates.

5. I have personal knowledge of the facts contained in this Declaration due to my

review of the medical records of inmate Theron Daniels, DC#068947 (the “Plaintiff’).

6. These medical records are in kept in the course of Centurion’s regularly conducted
. DEFENDANT'S
{Firm/1 1040/00042/PLEADING/02408232.DOCX } EXHIBIT

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 2 of 145 PagelID 432

activity and it is the regular practice of Centurion to make or keep such records. A true and correct
copy of the medical records which are relevant to the issues raised in this lawsuit are attached
hereto as “Composite Exhibit 1.”

7. All facts stated in this Declaration are true and correct.

8. Plaintiff has been intermittently incarcerated in the Florida prison system since
1979 for different periods of time and different offenses. Plaintiff’s current incarceration period
started in 2012, and is scheduled to continue until Plaintiffs current release date of February 20,
2024.

9. The records show that Plaintiff intermittently refused medical care and treatment.
The records also show that, despite these issues, Centurion and its medical providers, including
but not limited to Dr. Figueroa, Dr. Vilchez and Dr. Vazquez, provided adequate care to the
Plaintiff. The treatment provided was the treatment that Centurion and its medical providers,
including but not limited to Dr. Figueroa, Dr. Vilchez and Dr. Vazquez, concluded was clinically
warranted based on their expertise, knowledge and training.

10. At the outset, correctional institution physicians must be conservative and careful
in the prescription of narcotics to inmates because of the dangers inherent and present in the prison
system, including but not limited to, malingering of symptoms to obtain narcotics without having
a medical necessity; addiction dangers; and usage of the narcotics as bartering tools within the
prison system.

11. It should also be noted that it is the inmate’s responsibility to present to the

medication pick-up window in order to receive prescribed narcotics such as Lortab.

{Firm/1 1040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 3 of 145 PagelD 433

12. Finally, it should be noted that over-the-counter pain medication is available to
inmates at their dormitory upon the inmates’ request and without the need for a prescription by a
physician.

13. Here, the records show that on July 19, 2016, Plaintiff was involved in a physical
altercation with another inmate, which resulted in Plaintiff being admitted to the Emergency Room
at the correctional institution. According to the records, Plaintiff suffered a swollen left pinkie
finger as a result of the physical altercation.

14, _ Plaintiff admits in the operative complaint that he received two Lortab pills after
the physical altercation on July 19, 2016. Plaintiff alleges in the operative complaint that Dr.
Vazquez wrote a prescription for Lortab, however the prescription was not filled. However, this
allegation is contradicted by the medical records, which show that Plaintiff was prescribed Lortab
for 2 days on July 19, and in fact received Lortab on July 19 and July 21, 2016. According to the
records, Plaintiff did not receive Lortab on July 20, 2016, because he failed to present to the
medication pick-up window in order to receive the Lortab. As stated above, it is the inmate’s
responsibility to present to the medication pick-up window in order to receive prescribed narcotics
such as Lortab.

15. There are no records showing that Plaintiff requested any pain medication after the
last dose of Lortab Plaintiff received on July 21, 2016. This could be because Plaintiff did not need
more Lortab and therefore did not request more of the medication. This could also be because
Plaintiff received over-the-counter pain medication at his dormitory. As outlined above, over-the-
counter pain medication is available to inmates at their dormitory upon the inmates’ request and

without the need for a prescription by a physician.

{Firm/1 1040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 4 of 145 PageID 434

16. As shown by the medical records attached hereto as “Composite Exhibit 1,”
Plaintiff received adequate treatment and pain medication for this injury. Specifically, the medical
records show as follows:

i. On July 19, 2016, Plaintiff was involved in a physical altercation with
another inmate, That same day Plaintiff went to the Emergency Room at the
correctional institution, where he was treated by Dr. Vazquez. Plaintiff was
noted as not being in any distress. Dr. Vazquez ordered x-rays, ordered that
Plaintiff's digit be immobilized and ordered a follow-up medical
consultation;

il. That same day on July 19, 2016, Plaintiff was given pain medication in the
form of Lortab. Plaintiff was prescribed another 2 days of Lortab, however
it does not appear from the records that Plaintiff presented to the pick-up
window on July 20, 2016, to receive the prescribed Lortab. It is the inmate’s
responsibility to present to the pick-up window to receive prescribed
narcotics such as Lortab. Plaintiff did present to the medication window and
did receive the prescribed Lortab on July 21, 2016;

iii. There are no records showing that Plaintiff requested any pain medication
after the last dose of Lortab Plaintiff received on July 21, 2016. This could
be because Plaintiff did not need more Lortab and therefore did not request
more of the medication. This could also be because Plaintiff received over-
the-counter pain medication at his dormitory. Over-the-counter pain
medication is available to inmates at their dormitory upon the inmates’
request and without the need for a prescription by a physician;

Iv. That same day on July 19, 2016, Plaintiff underwent x-rays of his left hand,
as ordered by Dr. Vazquez. The x-rays revealed acute displaced and
angulated fracture involving the distal aspect of the 5" metarcapal [i.e.,
pinkie finger], also called a “boxer’s fracture.”

V. Also that same day on July 19, 2016, a specialist appointment with a Plastic
Surgeon was requested for the Plaintiff. The appointment was approved and
was scheduled to take place on August 10, 2016;

Vi. On August 3, 2016, Plaintiff signed up for Sick Call, however when called
to be seen by the medical provider, Plaintiff refused treatment;

vii. On August 10, 2016, Plaintiff was examined by Plastic Surgeon specialist

Dr. Ong. Dr. Ong ordered additional diagnostic tests for the Plaintiff's left
hand. That same day of August 10, 2016, Plaintiff underwent x-rays of his

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 5 of 145 PagelD 435

left hand, which revealed “acute 5" metacarpal necks comminuted fracture
with displacement;”

vill. Based on this, Plaintiff was immediately admitted for surgery in the form
of open reduction and internal fixation (“ORIF”), which is a type
of surgery used to fix broken bones;

Ix. Dr. Ong performed the surgery on the Plaintiff the next day on August 11,
2016. After the surgery, Plaintiff's wrist was placed on a splint;

X. Plaintiff had a post-surgery consultation with Dr. Ong. Dr. Ong ordered a
follow-up consultation to remove sutures in 2 weeks. Contrary to Plaintiff's
allegations in this lawsuit, there were no other post-surgery
recommendations by Dr. Ong. On August 17, 2016, Dr. Vazquez reviewed
Dr. Ong’s report and recommendations;

Xl. Plaintiff was prescribed pain medication in the form of Motrin/Ibuprofen
from August 14 through August 24, 2016. Plaintiff received this pain
medication from August 14 through August 17, 2016. On August 17, 2016,
Plaintiff refused the pain medication, claiming he was allergic. Plaintiff did
not request any additional pain medications after August 17, 2016;

xii. Plaintiff was then prescribed and received additional Lortab from August
29 through September 2, 2016;

xiii. Plaintiff alleges in the operative complaint that he declared a medical
emergency on August 29, 2016, because his hand was “swollen and
discolored.” See, Complaint at 5. In reality, the records show that on August
30, 2016, Plaintiff signed up for Sick Call, however when called to be seen
by the medical provider, Plaintiff refused treatment for unexplained
reason(s);

xiv. Plaintiff alleges in the operative complaint that security staff would not
allow him to go to a September 19, 2016, doctor visit. See, Complaint, at 5.
However, the records show that this allegation is not factually accurate, and
that instead on September 19, 2016, Plaintiff was in fact examined due to
complications from the August 11, surgery, and swelling of his left hand.
The records show that Plaintiff was being prescribed and taking pain
medication (“ASA” or Acetylsalicylic acid, which are pain relievers).
Plaintiff was given additional pain medication in the form of
Acetaminophen, was ordered to apply arm sling and ice packs for 15-20
minutes;

{Firm/1 1040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 6 of 145 PagelD 436

xv. Plaintiff continued to be prescribed pain medications on an as-needed basis,
including but not limited to from September 20, through September 27,
2016, in the form of Tylenol;

xvi. On September 27, 2016, Plaintiff underwent additional x-rays of his left
hand, which revealed “ORIF in the 5" metacarpal as described in good
condition;”

xvii. Plaintiff alleges in this lawsuit that on October 3, 2016, and subsequently,
Dr. Vilchez refused to remove Plaintiff’s sutures to the left finger. See,
Complaint, at 5. However, this is again contradicted by the medical records,
which show that on October 3, 2016, Dr. Vilchez removed 10 stitches, and
noted that pins were infected. Dr. Vilchez prescribed antibiotics
(Doxycycline, Clindamycin); calcium and wound care for 2 weeks;

xviii. On October 5, 2016, Plaintiff consulted with Dr. Ong for removal of his
remaining sutures. Dr. Ong removed the remaining sutures, noted that the
Plaintiff was not wearing his sling as previously ordered, and ordered a
follow-up consultation in 2 weeks. Dr. Vazquez reviewed Dr. Ong’s report
and recommendations;

xix. On October 24, 2016, Plaintiff again consulted with Dr. Vilchez. Dr.
Vilchez noted that a Plastic Surgery consultation for the Plaintiff had
already been requested.

xx. On November 3, 3016, Dr. Ong again examined the Plaintiff and prescribed
pain medication in the form of Acetaminophen for 60 days;

xxi. On November 17, 2016, Dr. Vilchez ordered additional x-rays of Plaintiff's
hand. The x-rays were taken on November 22, 2016 and the findings were
“status post removal fifth metacarpal fracture, healed. Osteoarthritic
changes as described above;”

xxii. On December 2, 2016, Plaintiff was approved for physical therapy. On
December 16, 2016, Plaintiff started a regimen of physical therapy with
Physical Therapist John Palmer. Dr. Vilchez reviewed the physical therapy
report;

xxiii, Also on December 16, 2016, Plaintiff is listed as having returned from
Reception Medical Center (“RMC”) and as having no complaints or
concerns. That same day on December 16, 2016, Dr. Vilchez examined the
Plaintiff and noted that there was improved flexion on the 5" finger and
improved grip. Dr. Vilchez recommended a follow-up consultation after
Plaintiff completed physical therapy;

{Firm/11040/00042/PLEA DING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 7 of 145 PagelD 437

xxiv. On December 20, 2016, a Physical Therapy appointment was requested for
the Plaintiff. Dr. Vilchez approved the request, and the appointment was
made for February 22, 2017;

xxv. On January 23, 2017, Plaintiff consulted with Dr. Vilchez regarding hand
pain and follow-up relating to a physical therapy consultation;

xxvi. Plaintiff continued physical therapy on February 6, 2017, and continued the
regimen twice per week, through February 15, 2017;

xxvii. On February 20, 2017, Plaintiff was examined due to swelling to his left
hand. The records show that Plaintiff was currently being prescribed and
taking pain medication (“ASA” or Acetylsalicylic acid, which are pain
relievers). The clinician was notified that the physical therapy regimen was
ineffective and that there were no improvements. That same day, Dr.
Vilchez requested a specialist appointment for the Plaintiff with a Plastic
Surgeon;

xxviii. As scheduled, Plaintiff consulted with Plastic Surgeon Dr. Ong on February
22, 2017. Dr. Ong recommended surgery in the form of arthroplasty. Dr.
Vilchez reviewed the recommendation and initiated the approval process
for the surgery;

xxix. The next day on February 23, 2017, Dr. Vilchez again examined the
Plaintiff and noted that the surgery request had been submitted the day prior;

xxx. On May 16, 2017, Plaintiff was transferred to Reception Medical Center
(“RMC”) in order to undergo arthroplasty surgery. The “Health Information
Transfer Arrival Summary” form lists that Plaintiff was taking pain
medication in the form of “ASA 8 mg,” among other types of medications;

xxxi. On May 24, 2017, Plaintiff underwent lab studies and was given
instructions in anticipation of his upcoming surgery. On May 25, 2017,
Plaintiff underwent arthroplasty surgery to his left hand with Dr. Ong. After
the surgery, Plaintiff was placed in a hand wrist splint;

xxxli. Also on May 25, 2017, Plaintiff was prescribed antibiotics in the form of
Keflex and pain medication Lortab 4 times daily for 7 days. Furthermore, a
request was made for a Plastic Surgery follow-up appointment for the
Plaintiff. The request was approved, and the appointment was scheduled for
June 14, 2017;

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 8 of 145 PagelD 438

xxxiit. On June 18, 2017, Plaintiff was seen in Urgent Care due to pain to his left
pinky finger as a result of removal of the sutures. Plaintiff was referred for
evaluation with a physician;

xxxiv. On June 21, 2017, Plaintiff consulted with Plastic Surgeon Dr. Ong.
Plaintiff was prescribed additional pain medication in the form of Excedrin
for 30 days, and was recommended for additional physical therapy. A
request for physical therapy was made that same day on June 21, 2017. The
request was approved and the appointment was scheduled for July 11, 2017;

xxxv. On July 7, 2017, Plaintiff underwent x-rays of his left fingers, which
revealed “postop changes with swelling. Consider infection versus postop
swelling,” Based on these finding, a full review of Plaintiff’s chart and
follow-up was ordered on July 11, 2017;

xxxvi. On July 11, 2017, Plaintiff started physical therapy with Physical Therapist
Connie Spitzer. Plaintiff had another appointment with Physical Therapist
John Palmer on July 17, 2017;

xxxvii. On July 17, 2017, Plaintiff consulted with a physician regarding his left
pinky finger. The physician’s notes show that Plaintiff’s pain management
was being done through prescription of Excedrin;

XXXVIil. Plaintiff again consulted with Plastic Surgeon Dr. Ong on July 26,
2017. Dr. Ong prescribed pain medication in the form of Excedrin for 30
days, and ordered a follow-up appointment;

xxxix. In August of 2017, Plaintiff was again injured, this time on his right hand,
as a result of punching some glass, however this right hand injury is not
within the scope of the present lawsuit. As a result of this hand injury,
Plaintiff was transferred to University of Florida Hospital for right hand and
arm surgery. Plaintiff arrived back at the correctional institution on August
10, 2017, with instructions to follow-up with an Orthopedist specialist and
prescription for pain medication;

xl. Plaintiff continued with a physical therapy regimen twice per week from
August 24, 2017, through December 6, 2017;

xli. On October 8, 2017, Plaintiff presented to Urgent Care requesting pain
medication, and was offered Tylenol. Plaintiff became “aggressive,
threatening” and refused the medication offered;

xlii. Plaintiff returned for another consultation with Plastic Surgeon Dr. Ong on
November 1, 2017. Dr. Ong noted that Plaintiff was undergoing physical

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 9 of 145 PagelD 439

therapy twice per week. Dr. Ong also ordered additional x-rays and a
follow-up appointment.

xliti, | That same day on November 1, 2017, x-rays were ordered, and Plaintiff
underwent the left hand x-rays that same day. The x-rays revealed “stable
hand. Erosion of the distal aspect proximal phalanx and the proximal

aspect middle phalanx of the fifth digit. Associated soft tissue swelling
noted.”

xliv. Plaintiff returned for a follow-up consultation with Plastic Surgeon Dr. Ong

on December 20, 2017. Dr. Ong prescribed additional pain medication in
the form of Excedrin for 60 days, and ordered a follow-up consultation.

xlv. On January 17, 2018, Plaintiff was examined by Dr. J. Fabregas-Schindler,
who requested a specialty consultation with an Orthopedist physician for
the Plaintiff. It was noted that x-rays would be repeated and the results
would be forwarded for evaluation.

xlvi. On February 12, 2018, Plaintiff underwent a “Periodic Screening
Encounter,” and at that time reported “I’m ok.”

See, Composite Exhibit 1.

17. The records show that for the times relevant to this lawsuit, and when Plaintiff’s
treating providers deemed appropriate based on their training, knowledge and expertise, Plaintiff
was prescribed and received pain medication in several forms including but not limited to, Lortab,
Excedrin, Acetaminophen, ASA and Tylenol. True and correct copies of the medical records
showing pain medications prescribed and dispensed to the Plaintiff for the periods of time relevant
to the present lawsuit are attached hereto as “Composite Exhibit 2.”

18. The records attached hereto as “Composite Exhibit 2” reveal that Plaintiff's
allegations he requested however was not provided pain medication from July 19, 2016, through

August 2, 2016, and from August 11, 2016, through August 25, 2016, are factually inaccurate.

{Firm/1 1040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 10 of 145 PagelD 440

19. At the outset, Plaintiff admits in his complaint he received two Lortab pills on July
19, 2016. The records also show that Plaintiff was prescribed for an additional two days, through
July 21, 2016.

20. However, the records show that Plaintiff did not receive the prescribed Lortab on
July 20, 2016, because Plaintiff failed to present to the pick-up window in order to receive the
mediation. As stated above, it is the inmate’s responsibility to present to the pick-up window to
receive prescribed medications such as Lortab. Plaintiff did not do so on July 20, 2016, and
therefore did not receive Lortab. Had Plaintiff presented to the medication window on July 20,
2016, he would have received the prescribed Lortab.

21. Finally, the records show that Plaintiff did present to the medication pick-up
window and in fact did receive Lortab on July 21, 2016, as prescribed.

22. There are no records showing that Plaintiff requested any pain medication after the
last dose of Lortab Plaintiff received on July 21, 2016. This could be because Plaintiff did not need
more Lortab and therefore did not request more of the medication.

23. This could also be because Plaintiff received over-the-counter pain medication at
his dormitory. As stated above, over-the-counter pain medication is available to inmates at their
dormitory upon the inmates’ request and without the need for a prescription by a physician.

24. The records further show that Plaintiff was prescribed pain medication in the form
of Motrin/Tbuprofen from August 14 through August 24, 2016, and that Plaintiff received this pain
medication from August 14 through August 17, 2016. On August 17, 2016, the records show that
Plaintiff refused the pain medication, claiming he was allergic. According to the records, Plaintiff

did not request any additional pain medications from August 17, 2016, until August 29, 2016.

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 11 of 145 PageID 441

25. Plaintiff was prescribed and received additional Lortab from August 29 through
September 2, 2016. The records also show that Plaintiff continued to be prescribed pain
medications on an as-needed basis, including but not limited to from September 20, through
September 27, 2016, in the form of Tylenol.

26. There are no records supporting Plaintiffs allegations he was denied pain
medications when such medications were deemed necessary or appropriate by Plaintiff's medical
providers. None of the records I reviewed show that any of Plaintiffs medical providers
intentionally or deliberately denied pain medication to the Plaintiff, or otherwise had any deliberate
wish or desire to deny pain medication or any treatment to the Plaintiff.

27. There are also no records supporting Plaintiff's allegations that on October 3, 2016
and thereafter, Centurion or Plaintiff's medical providers, Dr. Figueroa, Dr. Vazquez or Dr.
Vilchez refused to remove sutures from Plaintiff's finger, or that a surgery was needed in order to
remove the sutures because “flesh had grown around” the sutures.

28, Instead, the medical records show that on October 3, 2016, Dr. Vilchez in fact
removed ten of Plaintiffs sutures, and noted that pins were infected. Dr. Vilchez prescribed
antibiotics (Doxycycline, Clindamycin); calcium and wound care for 2 weeks. See, “Composite
Exhibit 1.”

29. There are no records supporting allegations that Plaintiff lost use of his left hand,
or that any actions or omissions of Centurion, Dr. Figueroa, Dr. Vazquez or Dr. Vilchez caused
any injury or damage to the Plaintiff. Instead, the records show that Plaintiff injured himself by
becoming involved in a physical altercation with another inmate, and that Centurion, Dr. Figueroa,
Dr. Vazquez and Dr. Vilchez took substantial actions to provide the best treatment possible to the

Plaintiff. See, “Composite Exhibit 1;” “Composite Exhibit 2.”

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 12 of 145 PageID 442

30. Unfortunately, despite more than adequate treatment provided to the Plaintiff by
Centurion and its providers, Plaintiff developed arthritis to his left pinky finger. There was nothing
that could have been done by way of medical treatment which could have prevented Plaintiff from
having developed this condition under the circumstances.

31. The medical records attached hereto as “Composite Exhibit 1” and “Composite
Exhibit 2” show that Plaintiff received adequate and appropriate medical care and treatment for
the condition to his left 5" finger — i.e., the “pinky finger.” This treatment included pain
medications in several different forms, two surgeries - the first in the form of ORIF (open reduction
and internal fixation), and the second in the form of arthroplasty. In between the two surgeries and
also after the arthroplasty surgery, Plaintiff underwent a substantial regimen of physical therapy
to his left pinky finger/left hand. Plaintiff also underwent numerous diagnostic tests in the form of
x-rays of his left hand and fingers.

32. Also as outlined above, Plaintiff consulted on numerous occasions for treatment,
diagnosis, surgeries and follow-up consultations with different physicians, including but not
limited to, specialist Plastic Surgeon Dr. Ong. The substantial amount of treatment and care
provided by Plaintiff's treating providers, including but not limited to, Dr. Figueroa, Dr. Vazquez,
and Dr. Vilchez, and also provided by Centurion, show a complete lack of any actions or omissions
which could support allegations that Centurion, Dr. Figueroa, Dr. Vazquez or Dr. Vilchez
intentionally or deliberately denied any treatment to the Plaintiff.

33. All of the medical records I reviewed for the Plaintiff show that Centurion and its
providers, Dr. Figueroa, Dr. Vazquez and Dr. Vilchez provided the best care and treatment they
deemed appropriate and necessary for the Plaintiff pursuant to these providers’ knowledge,

expertise, training and experience.

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 13 of 145 PagelD 443

I declare under penalty of perjury that the foregoing is true and correct. Executed on

[bl $a

JGHN P. LAY, JR., MD

January 28th, 2020.

{Firm/11040/00042/PLEADING/02408232.DOCX }
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 14 of 145 PageID 444

FLORIDA DEPARTMENT OF CORRECTIONS
EMERGENCY ROOM RECORD
Check all that apply: Liinmate [] Employee [_] Visitor
[J Post-Use-of-Force Exam [) Injury [2 Physical Altercation

 

All inmates must be examined by medical personne] following a use of force. This includes a visual inspection of the entire body to identify any sign of
injury. This exam shall be performed in the medical unit except under unusual circumstance. Injuries shall be documented on the DC4-708, Diagram of
Jejury. Vf a physician/CA is not present at the time of the exam, a physician/CA must review this form a sigpit on the next working day,

Tume of occurrence: ice Time of exam: AK: wt

Description of occurrence:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oktihaahen, oO Dir a, Lac)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post Use of Chemical Agent Instructions: Shower without soap? § [N/A Eves EPRefused—Fheducated on importance of showering
EHREport any difficulty breathing‘ }-Remain in upright positionE}-P Not apply lotion to the skinr-Eisplash cool water to eyes 5-10 minutes

{ 7
Vital Signs: Temperature % Pulse los} Respiration __| g 02 Sat QQ % Blood Pressure__{4! é LT
Arrived via: Roy Ambulatory — [7J. Stretcher E} Wheelchair (other:

Condition on arrival (check all that apply): TkAlert [Oriented x 4 (person, place, time, situation) C¥ Responding to questions verbally
Other (requires description in examinations summary)
[C/O pain? if checked, where?

 

 

 

Examination sumy ary?

af

  
   

 
     

Lata KAA Loboore cl. O Sis

 

     

Viste; sc

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D4 note dk (i)  pcavie, AQAA BIOL 1.
u
Physician notified? C] No rw Yes Name: LY, i JOAQ AL * Time: Meo
Treatment provided? [] No wm Yes If yes, describe: Y_ Lact, Lrimebe lime fe Ga Ot |
Con Sle g .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Response to Treatment:

Solenate oh AK.

 

 

 

 

 

 

 

 

 

 

Disposition: [} Population [© Confinement CJ infrmay Hospital (7) Rescue biter (explain):
Dou

at

 

 

Discharge Instructions and Ed ation: ;
FWA @ Sle a man Lb AMR MOK
WA. {

Health Care Provider's Signature and stam QUSOAAT LA /. L Epes | | | it ie od ju.
y AGT. Date/Time: ~2e~ L

Name Ponicls , Them a White—Health Record
DC# { Ac OG { Race/Sex ] x¥ Canary—Inspector General
Date of Birth Pink—Local Requirements

lustitution SC Employce Distribution: Whito—Safety Officer/Designee
Canary—Employee Copy
Pink—DESTROY

 

 

 

 

 

 

 

Reviewing Physician's Signature and Stamp:

 

QO.
Luis C. Vazquez. M
DC4-701C (Effective 12/)2)

Incomorated hy Reference in Rule 27-AN? TIN PAT

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 15 of 145 PagelID 445

 

 

ay di sarniigapinia. oe

. FLORIDA DEPARTMENT OF. CORRECTIONS
OFFICE OF HEALTH SERVICES -
; DIAGRAM OF INJURY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date of occurrence. hoa . Time of occurrence _ luc x )
Date injury assessed by: by, medical Time jnjury assessed by medical JURA
C1 No injury identified -
Description of injury § Aunt lLigt am woke iH bk | ptrks,,
Fines Nec: -

 

 

 

 

Bacardi pee oa - ee Fe 3

     

Staff. Signature .
Inmate Name | 77 7 F-2 2 ee
DC#_OLIQU 7) _ Race/Sex__ (1)

Date of Birth _
Institution | SWOLAL

« This form is not ta be amended, revised, or altered without
3 approval by the Office of Health Somvinas. Ante. +

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 16 of 145 PagelD 446
|

j
;
;
af

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

  
  
  
   

LPN
CI
14/0477°

4¢, 0"

SUL C
or a

 

 

Inmate Name_Donrsli Than S- Subjective Data 04214/94245
DCH Pt £447 | Race/Sex_ gag ’ O- Objective Data
Date of Birth__ A- Assessment of S and O Data
Institution, Suze P- Plan

E- Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 17 of 145 PagelD 447

Report: THERON, DANIEL - RAD NUMBER; O68147-¢* "c; Schryver Medical FL Corrections - EXAM DATE: 2016-07-19 ‘SICIAN: !New/Detzl's in Comments

          

G Ve :

cee pets sae
fet Oy pis hy

 

ea a)
foe er
«

 

, u(t : mgt ieee BN San. btm Sle
+4 12075 East 45th Ave, Suite 600, Denver, CO 80239

800-638-3240
Radiology Interpretation

PATIENT NAME: DANIEL THERON
DATE OF BIRTH:

ID/MRN: 068147

PHYSICIAN: !New/Details in Comments
FACILITY: SUWANNEE C.I., FL

DATE OF SERVICE: 07/19/2016 14:34:18
HISTORY: POST TRAMATIC PAIN

 

 

 

 

 

 

SIGNIFICANT FINDINGS

HAND LT 3¥?:

Findings:

There is an acute displaced and angulated fracture involving the distal aspect of he Sth metacarpal bone relating to a boxer’s
type fracture. Adjacent sofi tissue swelling is present.

IMPRESSION:
Acute displaced and angulated fracture involving the distal aspect of the Sth metacarpal (boxer’s fracture),

 

 

 

 

Electronically Signed By: Nadir Khan D.O., M.S. 07/19/2016 17:03:55 MDT

Dr. Khan notified Rapid Radiology System of significant findings. Rapid Radiolo gy System notified Sabrina Mora
(615-391-4515 opt. 3) at Schryver Medical FL Corrections of Significant findings and gave read back at 201 6-07-19
18:41:37,

This transmission is Proprietury, privileged and confidential, It is intended to be communication o y for the use of the addressee! access tu this message by anyone else is
unauthorized. If you are not the intended recipient and have received this communication or, please notify us immediately, Any other action taken, inclu ding but not
mited to the diselusure, copying or distribution of this communication is prohibited

| yf ort

Al WS
& or

SP a P aro

; oe sen

   

Schryver Medical FL Corrections ed. 26 Jul 2016 07:20
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 18 of 145 PagelID 448

FLORIDA DEPARTMENT OF CORRECTI vw
fSONSULTATION REQUEST/CONSULTANT’S REPORT

 

 

 

 

 

 

 

 

 

 
  

 

 

  

 

 

 

 

 

 

Type of Service: 4/gyrof Svi¢o «| FROW Institution: SCE DATE OF REQUEST: 7/¢-/¢
Reason(s) for consultation: 7 Acuity of consultation: { DAT APPOINTMENT MADE:
Evaluate and recommend diagnostic plan Emergency oan Ges o
Evaluate and recommend treatment plan Urgeri if MINISTRITIVE peSISTANT
Other (specify): Routine SUWANNEE CY

ie LAI NTeT
Visit Type - Initial L_] Follow-up [] - LIL
Follow-up consults require justification 2
Condition is (check one): [1] Acute Trauma (7) Acute tiness [J Chronic *

History of present illness (include onset, presentation, progress, therapy):

Be wnle = Ch) hore sh rorebeve 1X.

Physical findings:

 

 

 

 

Diagnostic findings {explain laboratory, x-ray, or other test findings):

‘Other pertinent information: A
Dr LOL, oy OPP EME L_27
Provisional diagnosis: ;
C.) Hhanef fixer Fr
%
Health Care Provider Signature/Stamp: Dey ren E Luis C Vazquez, M.D.

CHO/Designee Approval Signature/Stamp; f Gy
AUTHORIZATION FOR SPECIALTY EVALUATION

_1, the undersigned, have had explained to me and understand that { require

‘which cannot be accomplished at :
I also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed

prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status,

Signature of Patient: AY. jai be Meat htt £7 D-_Srewlors Date: _jy-- /Aa-¢h

ao Zo LPN
gnature of Witness: f/ | heh: AL RMC Date: £-i~-[&

babhated hah =~
IT [S ABSOLUTELY NE ESSARY THAT INMATES ARE NOT MADE
AWARE CF ANY SCHEDULING INFORMATION PENDING ANY
_ APPOINTMENT OUTSIDE THE (NSTITUTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    
 

   

 

 

   
  

        

,

  

     

   

4

 

      

Si

  

 

 

'
Inmate Name Qyww (E73 Face a
Dee LIOG I GFF pacelsex “BAA
Date of Birth
EOS DATE: [ —G- OS
DC4-702 (Revised 2/4/15) Page I of 2
This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.

 

 

 

 

 

 

 

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 19 of 145 PageID 449

*“F NIDA DEPARTMENT OF CORRECTIO!
R™. JSAL OF HEALTH CARE SERVIC ws:

This is to certify that I am refusing the following:

 

ix Medical Services Selec. tolf/
Mental Health Services

 

 

 

 

 

 

Dental Services

Ti
Cy}
[J] Medication
C)
CI

 

 

 

 

 

 

 

 

Lab/Diagnostic testing
Other

 

 

 

 

 

 

 

 

is against the advice of my health care providers. I acknowledge that I have been informed of the

diagnosis, if known, the nature and purposes of the proposed procedure/treatment/medication, risks and benefits of the
their risks and benefits and the consequences and

proposed procedure/treatm ent/medication,, alternative treatments and
danger to my health and possibly to my life that may result from my refusal of this procedure/treatment/medication.

about my decision to refuse the proposed

I have been given time to ask questions about my condition and
to me is medically indicated and necessary.

procedure/treatment/medication that my health care provider has explained

releasing the Department of Corrections ali health care providers, the facility, and facility staff from arly and all liability
for ill effects that may result from my refusal of treatment.

Watessed 7 Ler) BS/b ~I83V

 

 

 

 

 

 

 

 

 

Signature of Paffent* Date/Time
JF Zak. RW
Two Witnesses: 1° 7) Suwannee cy am a health cae staff member and I have witnessed the
patient nt). sign 7] mise eto s, Ee ke Fs
“Wap 7 AN
2 04274 88 Cy

 

 

Title of Witness © “275

Signature of S / , lh . .
L/ fA } Oy. A th Z VY) vam a staff member who is not the patient’s health care
"p. AperLed, witnessed the patient voluntarily sj is form/refusc to sign the form,
| oY

Signature of Witness i / Tithept Witness
Tam aware that this patient refused the osed_procedure/ treatment/medication an
é

sign the form. . yore
yn// wee &

Signature of Clinician vi Date/Stamp ‘
Interpreter/translator: To the best of my knowledge, the patient understood what was interpreted/translated and

voluntarily signed this form fefused to sign the form.

 

   

 

   

    
     

 

 

 

 

 

 

 

 

 

 

 

"Title of Witness
lure, write REFUSES TO SIGN above Signature of Patient,

 

Signature of Interpreter/T; tanslator
*If the patient refuses to sign this document, but has verbalty refused the above proced

Inmate Name {/ An; the

 

DC#___ 68947 Race/Sex_ {3/777
Date of Birth__ .
Institution ate. Ce

DC4-711A (Effective 8/1 3) (Page 1 of 2)

AUCUI PU CU DY NELSL Ce 1 NUS JOH. LUD, LAL.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 20 of 145 PagelID 450

( fe “tat? ie Ferpeepcey
CONSULTANT'S REPORT __

NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL er or UTILIZATION MANAGEMENT.

Additional History: LMT AC. LOS a
ob LMA fUs7 tug | / oe
: AeeHryp yy, D Mea pe a
og. me cho ~ ar fe Ke
Findings: Ct oa Ale, Spd & , ny te oe

LY 47 ,
<li Het das Ae gg

ee

 

 

 

 

 

 

 

”

oo

af. L/5 PF Cin, —— -
BS. 4Prz
~ Heed PP cs, PTE pn

 

 

Recommendations: Lh, <. _ ip’ « “Us 5ST

 

   
 

 

Dae,
Pet Seo t= Letig Brgye
RM ee p27 ‘em a

| Consultant Signature/Stamp: _ a merase ag MS ©
:.- IT IS ABSOLUTELY NECESSARY THAT INMATESABE NOT MADE AWARE OF ANY -
_SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name “TL USE ADDITIONAL SHEET(S) AS NECESSARY
DCH gv Race/Sex
Date of Birth

see, SS Not

DC4-702 (Revised 2/4/15) Page 2 of 2
This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration,

 

 

 

     
  

   

 

 

 

to
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 21 of 145 PageID 451

Florida Department of Corrections Radio lo 2y

Radiology Request Form
PLEASE WRITE LEGIBLY

in the best interest of the patient and referring physician, this examination will net be performed if pertinent clinical List atlergies:
information and tentative clinical diagnosis are not provided below: C1 Diabetic

3/ Pp Inyur y CS hg

 

 

 

 

 

 

 

[| Ambulatory [7] Portable [] stretcher {] wheelchair

 

 

 

|
Date of Request: } 1b { / L |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Physician Name (Print) and Name Sta 0:
Dr ong.
X-RAYS MRI SCANS ULTRASOUNDS
AnkteR [JL EC] ] Shoulder RETLT J | Cervical Spine | Abdomen complete
||| Cervical Spine [J] Sinuses [}| Head/erain Stem [Ti Breast
C. Spine, complete I Skull (ij viprojely | Gallbladder
Chest |) Sternum | Lower Ext, any joint REIL CJ Inguinal Area
Chest, PA and LAT {CJ { 7. M. Joints Lower Ext, nojoint RE JLT} Tif tiver
Chest PPD . [LJ] Thoracic Spine / Lumbar Spine Lt} Lower ext. AT Jif
1 clavicer TIC ILI] tibia & FibuiaR L Jt CJ LJ] | Neck Neck/Soft Tissue/Thyroid |
Coceyx WristR [JLT] Pelvis Paracentesis
Cystogram FLUOROSCOPY { Thoracic Spine Pelvis
ElbowR{ JLT] - |_Arthrogram [ 1 ILIV Upper Ext, any joint R Oi 4] Renal
|] | Facial Bones LJ] Barium Enema { Upper Ext, nojoint R Litt LT] Scrotum
Lj} FemurR[ JLT] Cystogrem | Thoracentesis
FingersR LIL] | Esophagram Ld} Upper ext.R LLY
Foot RE JL CI 1, Pyelogram
ForearmRE]i 0) Lumbar Puncture VASCULAR STUDY
P Kand RE) if Myelogram [ j Abdominal Aorta
[ HipRCILE] * (CU| Venograme CL oO NUCLEAR MEDICINE Abdorninal Aorta with doppler _
LJj kumerusrk CJL] U. G.I. Series | Bone 3 Phase - Infection _ Arterial Doppler, Lower ExtR | Jit] |
LJ] Knee RTL CI [| U.G. 1 and Small Bowel | Bone (Whole Bady} | Arterial Doppler, Upper Ext R J 3
KUB CAT SCANS | Cardiac - MUGA | Carotid Duplex
L_J| KUB and UPT | Abdomen | Cardiac -Stress Dialysis Graph Duplex RT JL
i} Lumbar Spine Tf] Cervical Spine ;_ Ceretec - infection (labeled WEC) Veln Mapping for Dialysis RE] L
i_J|_£. Spine, complete Chest |_ Gallbladder (CCK) Venous Dupiex Lower Ext R LL
| tt Mandible Facial/TMJ Gallbladder (HIDA) Venous Duplex Upper Ext R LIL
Nasal Bones Head Gallium
hull Orbits LJ | tower ext. CL CO CI} Liver/Spleen +. Exanis.not nontionsd above
Pl Os CaleisR DILL] Cj Lumbar spine Pulmonary V/Q IR Fe C [S ME [)
ol Pelvis COL orbit (| Renal ii
(| Rsk OL Ol Peis [| thyrols and Uptake
CI} sacrum CI Soft Tissue Neck []| Thyroid - Parathyroid AUG I & 2016
Scapula (| Thoracic Spine []} Gallbladder tock)
oliosis Series Upper Ext. R L Medical Records
Dis. Eh vee i \E\p SUP ance wt
Date Performed: 4, \6) le Time Performed: 0$4
° MV. Saget
ist
Where Performed: JAC — Technologist Name/stamp: \AS Ea recor Medea
Is permanent camp a private institution? No [] ¥es[] NV. 30

Clinic/hospita] room number

INMATE NAME: LY] nd els Th eron
DATE ateed “I f | Reese “ — XS / G/ qG

INSTITUTION: ‘heft ome
PP YYCT

 

 

 

 

DC4-705D (Issued 4/3/ 12)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 22 of 145 PagelD 452

™ Anion Mares! eI I: Hinge. CY One MATE: NIB ARAN SHYSICIIN: Dan MN Bronce
Pei sB6dg6850" ay: 41 ABBASGESOF 4 oft DENOROIG BST Bay?

Bie bee Dees

pa pr eatte ees SN Lemoore ae erased md a “yt
From! intetlePACS Fax "Fax: faFay So Reis "Fore SBedgBBSO7

   

12075 East 45th Ave, Suite 600, Denver, CO 80239
800-638-3240
Radiology Interpretation

 

PATIENT NAME: THERON DANIELS

DATE OF BIRTH:

LD/MRN: 068947

PHYSICIAN: Ong MD, Francis D

FACILITY: RMC - MAIN HOSPITAL RM: £11062 , FL
DATE OF SERVICE: 08/10/2016 08:36:07

HISTORY: S/P INJURY TO LT HAND

SIGNIFICANT FINDINGS

HAND LT 3¥v*:;
There is evidence of a boxers fracture in the 5th metacarpal neck. Soft tissue swelling and volar displacement is identified.

Remainder the hand is within normal limits.

IMPRESSION:
Acute Sth metacarpal necks commin uted fracture with displacement,

 

 

Electronically Signed By: Dr. Robin Connolly M.D. 08/10/2016 7:19:55 MDT

 

Fy ~ Te Lins.
Ma pri igp Oats
Na AC Tigg,
HAL Uy
., Lay
4. 10 Aug 2016 08:29

Schryver Medical FL Corrections
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 23 of 145 PageID 453

RECT’ “ION AND MEDICAL CEN™ cl Sale
ADM. sSION HISTORY AND PHYSICa_ U I Ge!

Inmate Name: “D4nces TFALCAL AY DC#: LIC, ft a _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICAL EXAMINATION

Age: _ _ Weight; T: P: . R: BP:
General Appearance: tees Searle of

Skin/Lymph Nodes: Wo prathe,

Head: Lo) anig Coli 7 Eyes: QWICF7-7 Ge

Neck: fe, L L, 4 LZ

Chest/Lungs: Choe)

Back: GE La foe, Lo

Heart: des Sgr 3 be 2

Abdomen: Lae LIVVEE Lk.

GU: Rectal: LA
Extremities: onan agg Trae G7 a Jem ae
Vascular: v atl _prfael a
Neurological: Ge af Ci OG

 

 

ASSESSMENT/DIAGNOSIS J cx tha -, Lyf Bo 7 ? af
ZL. STAR 7% keAM. 7F
PD Sem Sfp L Hc ehegn a A floreg
TI GIF SH I Shey

DE Pan'G. MD
- A Dstlc Surgeon
Date: MEG Staff Signature and Stamp: Ae RMC

ts

 

PLAN

DC4-0030 (12/05) Page 2 of 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 24 of 145 PageID 454

'D cerr _~
Lael

REC ~TION AND MEDICAL C” "TER
AD} 3SION HISTORY AND PHYS. AL

 
   

 

 

 

 

 

 

 

Inmate Name: OTe / ao Oe DC#: CEP Sul F
‘ " f

Allergies: LYS. OZf) , #0 HY Jie

CHIEF COMPLAINT

HISTORY OF PRESENT ILLNESS

Z —
A AT mndecmpe aa y/y
oT C9 vg a Le (AM eS Jkt Ab
PAST MEDICAL HISTORY

SLTALS

 

FAMILY HISTORY

See

Cer gpley yan,
SOCIALHISTORY = __ WNW p-fPren
Current Medications: LEB Pref

 

 

 

 

 

 

 

 

FONG

» MD
lastic Surgeon
Date: da f Hf /; LE, Staff Signature and Stamp: ON, cL

J
4 "
DC4-0030 (12/05) Page | of 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 25 of 145 PagelD 455

FL .DA DEPARTMENT OF CORREG 2oNS =
RECEPTION AND MEDICAL CENTER-MSU

OPERATIVE REPORT
NAME: DANIELS, THERON
NUMBER: 068947
DATE: 08-11-16
PREOP DIAGNOSIS: Displaced fracture of the left 5* metacarpal.
neck.
POST OP DIAGNOSIS: Same.
SURGEON: Francis Ong, M.D.
ANESTHESIA: General.

PROCEDURE:
1. Osteotomy of the left 5‘ metacarpal neck,
2. Open reduction internal fixation of the left 5* metacarpal neck times two K-
Wires.
3. Video fluoroscopy.
4. Postoperative finger nerve block.
5. Application of hand wrist splint.

prepped and draped in the usual fashion. With the guidance of video fluoroscopy, the
fracture site was identified at the neck of the left 5t metacarpal. Incision was made over
the dorsum of the left $! metacarpal neck. The incision was deepened down with
Tenotomy Scissors, retracting the extensor tendon, cutting the periosteum and elevating it
with the periosteal elevator. The fracture site was identified. This was debrided with
Rongeur and cut with the power saw. The fracture site was reduced under visualization
and video fluoroscopy. Two K-wires were inserted. There was good reduction. The

   

    

AUG % 2 2016

Medical Records
Suwannee Cl

D: 08-11-16 T: 08-12-16
RMC Lake Butler, FL

     
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 26 of 145 PagelD 456

FLORIDA DEPARTMENT OF CORRECTIUNS
CONSULTATION REQUEST/CONSULTANT’S REPORT

 

 

 

 

 

 

 

 

 

 

 

 

Type of Service: [CA S7@___| FROM Institution: | Zz Co-¢f+-DATE OF REQUEST:
Reason(s) for consultation: Acuity of consultation: | DATE APPOINTMENT MADE:
Evaluate and recommend diagnostic plan Emergency -
Evaluate. and recommend treatment plan * Urgent Staff Signature:
Other (specify): Routine

. APPOINTMEN, TE:
Visit Type - Initial (_] Follow-up L]
Follow-up consults require justification .
Condition is {check one): [-] Acute Trauma [] Acute Illness as i) Chronic. st POST
History of present illness (include onset, presentation, progress, therapy): OP VISIT

 

(~ PW

Diagnostic findings (explain laboratory, x-ray, or other test findings):
~F7 Co > byte. As i? dance”
Other pertinent information: of ~ fri,

Provisional diagnosis: FRANCIS ONG M.D, _
SURGEO!
Health Care Provider Signature/Stamp:

2

 

 

 

 

 

CHO/Designee Approval Signature/Stamp:
AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at .
1 also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed
Prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, cr
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status.

 

 

 

 

Signature of Patient: Date:
Signature of Witness: Date:

 

IT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION /!

 

 

 

 

In : os
mate Name DANIELS, THERON Bs 3 o O
pet DCH: 0689478/M Weg
Date of Birth _ NO ew?
DOB: oo os
EOS DATE: _ ¥

DC4-702 (Revised 2/4/15) Page orz
This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration,

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 27 of 145 PagelD 457

* #ORIDA DEPARTMENT OF CORRECTIONS
JSAL OF HEALTH CARE SERV? 3

R

4

This is to certify that I am refusing the following:

Medical Services Sieg Cr2h/

 

[] Mental Health Services

Dental Services

 

Medication

 

 

 

Lab/Diagnostic testing

 

 

 

 

OoOoog

Other

 

 

 

I understand this refusal is against the advice of m
diagnosis, if known, the nature and pu

Proposed procedure/treatment/medicati
danger to my health and possibly to my

I voluntarily assume the risks and

releasing the Department of Corrections, all health.care providers, the facili
my refusal of treatment,

for ill effects that may result from

accep! the consequences of my refusal of

Y health care providers. I acknowledge that I have been informed of the
tposes of the proposed procedure/treatment/medication, risks and benefits of the
on, alternative treatments and their risks and benefits and the consequences and
life that may result from my refusal of this procedure/treatment/medication,

questions about my condition and about my decision to refuse the proposed

me is medically indicated and necessary,

the procedure/Areatment/medication and [am
ty, and facility staff from any and all liability

 

 

 

 

 

 

RTS | B- 3070  osys
Signature of Patient* stzvo/vtcve Date/Time
2 > QaUUeMNS
Two Witnesses; I, | Z1 ny (eZ 3 lam a health care ff cinhes and J have witnessed the
. : ‘ : we CTE B

patient voluntarily siggrhis fj efuse to sign the form. 5 BauUeMns

Nu ‘4eZ AC
Title of Witness

 

Signature of Witnes ,
> 4 Aloo li2——C..

provider for this ppdcedure and I have witn

ES

cf-®__am a staff member who is not the patient’s health care
patient voluntarily sign this form/refuse to si gn the form.

C2 CG

 

~~

Signature of Witness a”

Title of Witness

 

 

] am aware that this patient Tefused| the proposed procedure/ ireatment/medication and has signed this formn/ refused to

 

 

Sign the form.

|

Signature of Clinician

Dr. Luis Vazquez

Medical Director
s Bae sam ch

 

Voluntarily signed this form/refused to s

Interpreter/translator: To the best of my knowledge, the patient understood what was interpreted/translated and
the form.

 

 

 

 

 

Signature of Interpreter/Translator

Inmate Name {7a vue Zretrves
Dc#_ O66 947

Date of Birth__ ;
Institution Drronmnntg, oe

DC4-711A (Effective 813) (Page 1 of 2)

AUCOIPONALEY UY DCLELCUUG I Re 22-4Us, UD,

“If the patient refuses to sign this document, but has verbally refused the above proced

 

"_Title of Witness
lure, write REFUSES TO SIGN above Signature of Patient.

Race/Sex__ 6/77)

 

PAL.
a

FLORIDA DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES
FRACTURE/DISLOCATION/SPRAIN PROTOCOL

 

Wsick Cal [Temp

SUBJECTIVE: Date: Time
ry

| Age:
Chief Comptaint= WSHPDY “Lobia Back

Allergies: is a
Current Medications: vityv@_ 7a AsA Alc 4d
Date of last Tetanus Toxoid: A/ ap
Chief Complaint: ‘Lb hon swt Wn,
Mechanism of injury (MON): © Siva. GAR TIL
Hx of previous dislocations? PYNo PPPESS JoiAtis volved: 7 Att When? pe
Location of pain: Pain level: L]0 111 C2 3 O405 0607 We Oe (10

| OBJECTIVE: Temp:4%Q * Pulse: HfL Resp: | Blood Pressure: {4-7 Ga_O2 sat: zt % Weight/7&§ |
Pulse distal to injury: resent L] Absent [J] N/A (fingers/toes) Quality: T Strong L] Moderate [7 Weak
Pallor: Color of skin around the injury site: PL Pink (J Pal C} White CJ Ecchymotic LJ Hematoma

Temperature of skin around fe site: [] Warm Cool [7] Cold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Capillary refill (blanching) test: Less than 2 seconds C] Greater than 2 seconds
Paresthesia: Extremity numbness? | No Yes Extremity tingling? (No fl Yes
Paralysis: is patient able to move affected extremity (ie., pt. is able to bend elbow, wiggle fingers, etc.)? [1] No C1 Yes
Swelling: [] None [J Mild oderate [ ] Severe

Deformity present: ¥No ClYes if yes, describe:
Skin intact: [] No Yes > (Abrasion (_] Laceration > Use also “Abrasion/laceration Protocol,” DC4-683V/ for

 

appropriate care.
Bleeding: jana LINo (] Yes > Use also “Abrasion/Laceration Protocol,” DC4-683V for appropriate care.
Additional omments/findings:

[ FINDINGS REQUIRING IMMEDIATE CLINICIAN NOTIFICATION , . wn
_] Patient has possible fracture and/or dislocation

&tPatient has poor color, temperature, or sensation of affected limb, Ctl,
[1] Bleeding not controlled with 10 minutes of direct pressure.

| PLAN |

LJ] Clinician notified: Time:

[] Orders from clinician:

C] EMS activated as ordered,

{_] Control bleeding with direct pressure for 10 minutes to bleeding site.
Splint Joint above and below suspected fracture/dislocation site.
Apply arm sting
Elevate affected limb.

Apply covered ice Pack to affected area for 15 — 20 minutes.
Give ibuprofen 200mg 2-3 tablets by mouth for pain OR Pracetamino

C) Give T-Dap* 0.5mg IM or Td 0.5cc IM as prescribed by clinician.

CJ Apply ace wrap PRN (wrap distal to proximal, i.e., wrap up toward the heart)

(} Provide crutches PRN

[_] Recheck affected distal pulse prior to discharge: [J Strong [] Moderate [] Weak

[J issue Pass: L] Other:
oe

* If inmate has no record or history of receiving the Tdap vaccine (vaccine released in 2005), then Tdap should be given..
If inmate has a history of receiving the Tdap vaccine, then give the Td vaccine. At this time, Tdap is licensed for only one
lifetime dose per person.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

phen 325mg 2 tablets by mouth for pain now

 

(Continued on back... )

senate Paleo Tag >
nc#: RACE: SEX:
DATE OF BIRTH —_—_
INSTITUTION: Oya

DC4-683,) (Revised 7/26/1 3} Page 1 of 2
This form is not to be amended, revised. or altered withneit aNnnraval nf the Mirnntine a¢tincun a. oF
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 29 of 145 PageID 459

chiesleal El Comartigne _ EYER MATE! ONIENO97 Gree Si Oha hl: Isle we Metsu In ramen only
“se dof t Dele 61:37 PM

Rennd SORIFLS THERA. PAR MIKE HRASST oO INI Sripnie sult
OuleTi20t

From: IelaPACS IntellabAban: 1258) BA 1-844 a +T386RS38 116 Far: +1 3865558116

 

12073 East 48th Ave, Suite 600, Denver, CO 80239
800-638-3246

Radiology Inter pretation

PATIENT NAME: THERON DANIELS

DATE GF BIRTH:

JD/MRN: 068947

PHYSICIAN: !New Details in comments
FACILITY: SUWANNEE CLI. RM: H2106L . FL
DATE OF SERVICE: 09/27/2016 13:34:06
HISTORY: SWELLING,

SIGNIFICANT FINDINGS TONS exes
oO

HAND LT 3¥V*:
Compared to the 8/10/16 exam, there are new metallic pin’s identified in the 4th metacarpal, transfixing previous fracture

noted on the prior exam. Good alignment position appears be present, The remainder the hand is unchanged.

TMIPRESSION:
ORIF in the 3th metacarpal as described in guod position.

FINGERS LT 3V: "1414 L

ORIF noted in the 5th metacarpal which appears (o be in good position. Fracture in the 5th finger is non ofan acule nature,
Mild soft tissue swelling is noted.

IMPRESSION:
ORIF Sth metacarpal.

Electronically Signed By: Dr. Robin Connolly M.D. 09/27/2016 12:21:26 MDT

This Lrausiuission is proprietary. privileged and confidential, If Js Intended to be conummnnication only Cor Ue use of the addressee: nevess Lo dhis nressage by unyoue else is
woauthorized. If you are not the intended recipirut and have ceceived this communication in error, please nouty us inunediately, Any other action taken, including but not

limited to the disclosure. copying or distribution of this communication is prohibited by law,

 

Serryver Medical FL Corrections 27 Sep 2016 13:29
a

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allergies: Nsaids, lodine, Bacitracin, Polymyxin
DATE/TIME T:98.90F P:170 R418 Bp: 132/92 W:195 Lbs. H:5.11 Osat :99 %
10/3/2016 IM with left Hand Boxer Fracture with pins and Stitches on.
16...00 Left hand stil! with edema, some redness.
$
oO Alert conscious and Oriented x 3

 

 

 

 

 

Norm cephalic , Eyes Conjunctiva Clear Perrla, EOM!

 

 

 

 

 

ENT, TM normal nose clear, Throat Clear

 

Neck : No thyroid abnormality , no masses, no bruits, no JVD

 

Lungs : Clear and well ventilated

 

 

Gl: BS positive depressible, no pain, no CVAT .

 

Lymphatic ; No enlarged nodes : neck, axilla, groin or supraclavicular.

 

 

 

GU: Normal, no secretions , no masses.

 

 

 

 

 

 

 

 

 

 

 

Extremities: No edema, no joint swelling, distal pulses palpable

 

 

Skin : Jeft and edema and pain to palpation and minor ROM

 

Removed 10 stitches

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A Left Hand Boxer Fracture with pins A
Removed stitches c . eo
Infected Pins.. j :
al
” A id
P Doxycycline 100 mg PO BID x 14 days |
Clindamycin 300 mg PO BID x 10 days. 2 / A. Bridges 1p
Calcium 500 mg PO TID x 90 days —~ SN Clinic

 

 

 

F/U in 10 days -—f

 

 

 

 

 

. __—— /
Cth / i fe Kak ff. :
Lids UMVAEK (EEF , a

 

 

 

 

) rae

 

 

 

 

 

ott teen! , LO pens a Vilchez, MO

 

DT 83 20t8 t

 

 

 

 

 

 

 

 

 

 

 

ewe Medica} Director

 

 

 

 

 

 

 

 

-_ “om —
Inmate Nam f LCN S- Subjective Day”
DCHL Race/Sex_ ' O- Objective Data

A- Assessmeiit of S and O Data

Date of Birth
Institution: = 4 4 2. fl , P- Plan
—— E-Education

DC4-704 (Effective 4/8/14 0) Incorporated by Reference in Rule 33-602 210
as

FLORIDA DEPARTMENT OF CORRECTIONS
alt SULTATION REQUEST/CONSULTANT'S REPORT ,
| Type of Service: rf | FROM Institution: (a7 cz DATE OF REQUEST: > 7

|
Reason({s} for consultation: Acuity of consultation: mas Vie ADE:
(LMG

   
 

 

 

 

  
  
     
  
 
  
  
   
 

 

 

 
 

Evaluate and recommend diagnostic plan Emergency _
Evaluate and recommend treatment plan Urgent Stef ignature:, K. Dicks
Other (specify): Routine 1d 17 athinistrative Assistant |

 

 

 

 

 

 

 

 

 

a [ APPOINTMENT DATES

Visit Type - initial [J Follow-up [~~ : fo} aa Me
Follow-up consults require justification “ F :
Condition is (check one): [7] Acute Trauma (1) Acute niness C] Chronic
History of present Iliness {include onset, Presentation, progress, therapy):

2 Lik Ly por” Sutrgzery
Physical findings: [d oe hith. j) Le fbwidirt ae fore? 7

 

 

 

Diagnostic findings (explain Jaboratory, x-ray, or other test findings):

Other pertinent Information:

Provisional diagnosis: s /, /g a Sectbrey OME = -A oo fC fh!
Y

Health Care Provider Signature/Stamp:

 

 

 

 

 

 

 

 

 

 

   

 
    
 

iS
CHO/Designee Approval Si nature/Stamp: OF ical
AUTHORIZATION FOR SPECIALTY EVALUATIG

I, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at :
| also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed

Prior to such hospitalization and/or surgery. J therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) Stated, and consent to undergo health care

services as may be necessary to evaluate my health status.

 

ine ctor
2 ah

 

 

 

 

 

 

 

   
 
 

 

 

 

 

 

 

Signature of Patient: jets £0? - yp

'T IS ABSOLUTEL NECESSARY THA}*] MATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name D 4ucet C / aa didn
pcx © oY RacefSex 4 7

Date of Birth
EOS DATE:

DC4.702 Revised 2/4/15) Page 1 of 2
This form is not to be amended, revised, or altered without annraval of the Nirartar af Hisalth Qavedann A entaties. gt

         
   

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 32 of 145 PagelD 462

 

~ INSULTANT’S REPORT

 

NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

Sp Oey | £57 KPRZ AZ
SWE )

Wal” fren 2 ~tpety aff
Findings: S02 Feng
2 St titig, lemve of Jl % 27>

Vale, F7~ tA 5 ov 7 OW Ly T ,

Additional History:

if

GS /e fb A 7 Al xy [ASS bak

‘ —Vtarin Efe %4
Recommendations:

_ IF 2 Lyte /y
So Cue XTeng-

    

Consultant t Signature/Stamp:

.. ITE $ ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE AWARE OF ANY .
’ SCHEDULING INFORMATION PENDING ANY. APPOINTMENT OUTSIDE THE INSTITUTION.

 

Ss

aT

 

FONG, MD
Me) aa sok

 

 

   

 

 

 

Inmate Name __ Na ve! et iN SHEET(S) AS NECESSARY
DC# as x Ry ¥ \
Date of Birth

Institution:
EOS DATE:

C4702 (Revised 2/4/15) Page 2. of 2
This form is sot to be amended, revised, or altered without approval of the Director of Health Services Administration.

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 33 of 145 PagelD 463

FLORI-A DEPARTMENT OF CORRECTIL. «3
Chronological Record of Health Care
; lodine, NSAD P ixin and Bactrim
DATE/TIME T: 98.4 oF P:65 R: 16 BP: 122/74 Osat:98 % W:188 Lbs.

10/24/2016 __|Left 5 th MC osteatomy on 8/11/2016, ORIF
8..50 AM Curre with PIN inside.

§ Pending XRY ordered and Done , Plastic S Consultation

   
 

Alert conscious and Oriented x 3
Con Clear ,Perrla, EOMI
TM norma nose clear, Throat Clear
: No id abnorma no no bruits, no JVD
: Clear and well ventilated
BS no pain, no CVAT .
hatic ; No ed nodes : axilla nor
U: Normal , no secretions , no masses.
ities: No edema, no distal
: Well hydrated

Left 5th MC Orif.

Consultation.

LPN

Inmate Name

S- Subjective Data
DC# Ra

0- Objective Data

       

 

Date of Birth A- Assessment of O Data
Institution: SUWANNEE CI P- Plan
E-Educati

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 34 of 145 PagelD 464

 

 

  
 

 

    

 

 

 

 

 

 

 

 

FONG, MD FLORIDA DEPARTMENT OF CORRECTIONS

Plastic Surgeon = CONSULTATION REQUEST/CONSULTANT’S REPORT fg
Type of Service: 7-2. C7 | FROM Institution: 7/2 - Car] DATE OF REQUEST: | ()- AICO)
Reason(s) for consultation: Acuity of consultation: {| DATE-APPOJNTMENT MADE:
Evaluate and recammend diagnostic plan Emergency
Evaluate and recommend treatment plan Urgent ; MINER RMIOE a
Other (specify}: . Routine FANE Pe SUA NEE C
aay jaa CT Fon 5 . . A Ey DATE:

isit Type - Initial ollow-u . AS

eolowa consults require luetification . Ons CS 7 ff {- 34G
Condition is (chack one}: [] Acute Trauma LJ Acute Illness Ol me

History of present illness (include onset, presentation, progress, therapy):
“A AP NaF ZL 4A FE AZ ay
Physical findings: UP _ Slo é)

Diagnostic findings (explain laboratory, x-ray, or other test findings):

> a £ gr Cety ert
Other pertinent information: 7. 9 eon Lig? x er Ay o—

 

 

A Retagee ie J) ins
Provisional diagnosis: (ef?
Health Care Provider Signature/Stamp: EONG, MD

 

 

Plosti a ras
CHO/Designee Approval Signature/Stamp: Pine
AUTHORIZATION FOR SPECIALTY EVALUATION

1, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at
| also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed
prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status.

Signature of Patient: Ady Date: \Gr ati
Duco rate; LOLI LY

Signature of Witness:

If iS ABSOLUTELY NECESSARY THAT INMATES ARE Not MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY

 

 

 

 

 

 

 

APPOINTMENT OUTSIDE THE INSTITUTION

 

 
 
 

Inmate Nam $2 A PWETC SL. Joi CVO ce
SUS)

Date of Birth
EOS DATE:

DC4-7012 (Revised 2/4/15) Page 1 of 2 =a a 7
Thic farm is not ta he amended. revised, or altered without approval of the Director o, wealth Services Administration.

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 35 of 145 PagelD 465

 

 

 

 

 

 

 

 

| _VONSULTANT’S REPOR,
NO PROCEBURE(S) MAY BE

 

 

 

 

 

PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.
Additional History:

SP Ohyp L577 re Keen
CCW -H)
~ ee YY ~ ecg Fe 7 ty
OP? Gre Lo
STL gs ee,

Findings:

 

Recommendations:

249) ET ie LUE, Contre
Fe dents - TF wa,
“7 Mga 7
= Bre J =

 
 
  
 

  
 
 

 

T MADE AMRREIOE ANY
NTMENT OUTSIDE THE INSTITUTION

SAN MEIN, Le =o SHEET(S) AS NECESSARY
Institution _ ws

EOS DATE: | W
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 36 of 145 PagelD 466

1s0rida Department of Corrections ne di Glogy

Radiology Request Form

PLEASE WRITE LEGIBLY
fn the hest Interest of the patient and referring physician, this examination will not be performed if pertinent clinical T List allergies:
information and tentative clinical diagnos!s are not provided below: [] Diabetic

Mete- af 1) 7

ambulatory Portable [| J Stretcher [] Wheelchair

Physician Name (Print) and Name Stamp:

WY Vilehee-

   

Date of Request:

W—-/] 7) Le

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X-RAYS MRI SCANS : ULTRASOUNDS 4
CV] AnkieRTIt Cl ILI] Shoulder RE TL C] Cervical Spine | Abdomen complete
| Cervical Spine IL }] sinuses Head/Brain Stem | Breast
| C. Spine, complete [LOT skuti | Hip RLJLEY . [| Gallbladder
[tl chest [CUE sternum | Lower Ext, any Joint R Ut | Inguinal Area
_J| Chest, PA and LAT [LJ] TM. Joints | Lower Ext, no joint RET LT | Liver
Li] Chest ppp [ Thoracic Spine | Lumbar Spine | Lower Ft. RELL J
Clavicle RE Jt) Thia & Fibula RELL | | Neck Neck/Soft Tissue/Thyroid d
Coccyx Wrist R LILTY Pelvis CJ! Paracentesis
Ae
Cystogram FLUOROSCOPY Thoracic Spine CI} Pelvis
Elbow RE JL] : | Arthrogram [ ] Upper Ext, any Joint RE JLT] ‘ Renal
| Facial Bones Barium Enema | Upper Ext, no joint R LIE] Lt | Scrotum
| FemurRf Jt Cf Cystagram LJ {_ Thoracentesis
| Fingers R[ Ji] Esophagram , Upper Ext. RJ LE]
Foot REIL [J] iV. Pyelogram A V, I Ze, Ly/ S .
OD] gerearm a Oe [| Lumbar Puncture VASCULAR STUDY
y Hand RTL [A | Myelogram [ j CJ] Abdominal Aorta
Cy} Hipe LO ol VenogramR [IL {) NUCLEAR MEDICINE [| Abdominal Aorta with doppler
_ Humerus RE Jit] CI] UG. 1. Series [J] Bone 3 Phase - Infection [| Arterial Doppler, Lower Ext R Ce
Knee RE ILL J U. G, |. and Small Bowel LJ] Bone (whole Body) LI] Arterial Doppler, Upper Ext RE IL
OO} kus CAT SCANS Cardiac - MUGA | Ee Carotid Duplex
KUB and UPT Abdomen Cardiac -Stress Dialysis Graph Duplex AT ILI]
[_}] Lurnbar Spine Cervical Spine CJ] Ceretec - infection (labeled WBC) Vein Mapping fer Dialysis RT_]L[_]
Lt] L. Spine, complete Chest Gallbiadder (CCK) Venous Duptex Lower ExtRT TL L]
Lf] Mandible | Facial/Ty Gallbladder (HIDA) Venous Duplex Upper Ext R LTL
[LJ] Nasal Bones Head Gallium
Orbits [| Lower ext.R [1 (| tiver/Spleen Exams not mentianed above:
D1} os calcis R Org [7)/ Lumbar Spine Lil Pulmonary v/a
DO Pelvis OO! orbit OJ] Renat
Ci, Ribs ACL Oo CJ] Pelvis [| thyroid ang Uptake
Sacrum [1] | Soft Tissue Neck CI Thyroid - Parathyroid
[J] scapula (I)! thoracic Spine [| Gallbladder (crx)
(]} Scoliosis Series Upper Ext. REO t
Date Performed: Time Performed:
Se —

Where Performed: Technologist Name/stamp:

 

 

 

 

 

 

Is permanent camp a private institution? No {] Yes []
Clinic/hospital room number

INMATE NAME: kK TR, DY)
Race/Sex: fot"

IRTH: 4
INSTITUTION: — Sai LU GHARE C /

  
  

 

DC4-705D (Issued 43/1 2)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 37 of 145 PagelD 467

mort DAMIFIS THEROM. PAN NIIMRER- MARQA? LN: Sehrawer iioainal Fl Cerreptians . EYAM MOTE: 9048.44 92~ DUY RICAN: VIICHET MN PENIS
1 of 1 41/22/2016 1:45 PIM

Be : PN
From: IntstaPACS IntetaPA Fasc: (855) 241-5484 To: 413869636116 Fax: +13869636116 age

 

ee Pe

&

Find bape ow Teg m
here he me fit

12075 East 45th Ave, Suite 600, Denver, CO 80239
800-638-3246
Radiology Interpretation

PATIENT NAME: THERON DANIELS

DATE OF BIRTH:

ID/MIRN;: 068947

PHYSICIAN: VILCHEZ MD, DENIS

FACILITY: SUWANNEE C_I. FL00039°G41052"SUW ANNEE C.1&FL00039 RM: G41052 , FL
DATE OF SERVICE: 11/22/2016 13:08:46

HISTORY: FRACTURE,

HAND LT 3¥*: AIAL

COMPARISON:
November 2, 2016,

FINDINGS:
The previously placed ping within the fifth metacarpal have been removed in the interval. Healed fracture involving the fifth

metacarpal is seen, Osteoarthritic changes are seen within the fourth and fifth distal interphalangeal joints and within the fifth
proximal interphalangeal joints. Bone mineralization is within normal limits. There is no evidence of joint effusion. No

radio-opaque foreign bodies noted on this examination,

IMPRESSION:
Status post pin removal fifth metacarpal fracture, healed. ENTERED
Osteoarthritic changes as described above. "

Electronically Signed By: Dr. Scan Johnston M.D. 11/22/2016 12:04:28 MST

This transmission (s proprietary. privileged and eonfdential. 11 is intended to he cammamication only for the use of the addressee: access to this message by anyone else ts
unzuthorized, If you ave not the intended reciptent and have received this communication rror, plonse notify us immediately. Any other action taken, induding but not

linuited to the disclosure. copying ar distribution of thts communicadion iv prohtblied baTaw.

RECEIVED |
NOV 8 8 2016

Medicel Records
i Suwannee C]

       

 

TAN eet

Schryver Medical FL Corrections 1- 22 Nov 2016 13:44
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 38 of 145 PagelD 468

FLORIDA DEPARTMENT OF CORRECTIONS
CONSULTATION REQUEST/CONSULTANT’S REPORT

 

 

 

 

 

 

 

 

 

 

 

Type of Service: /#7yD “AIAAOM Institution: L-Y¢ Sd | DATE OF REQUEST: | [A Lb
Reason(s) for consultation: Acuity of consultation: | DATE APPOINTMENT MADE:
Evaluate and recommend diagnastic plan Emergency
Evaluate and recommend treatment plan Urgent Staff Signature:
Other (specify): Routine
APPOINTMENT DATE:
Visit Type - tnitial [) Follow-up [1
Follow-up consults require justification _
Condition is (check one): [1 Acute Trauma [] Acute Illness ( Chronic

History of present illness {include onset, presentation, progress, therapy):

SY ORVF 2877 Fe Le

j Peon findings: Lo SAL ASO

Diagnostic findings (explain laboratory, X-ray, or other test findings):
SS JA Sf? SEED Rep, 227
Other pertinent information: Ob 219 Ce-77¢, ZB DS 4 LY eh ae xf Ce Cage

 

 

Provisional diagnosis:

Suse

 

FONG, MD
wes Pladic Surgécn
Health Care Provider Signature/Stamp: ; PMC

CHO/Designee Approval Signature/Stamp:
AUTHORIZATION FOR SPECIALTY EVALUATION

|, the undersigned, have had explained to me and understand that 1 require Phyateot “Tierney .

which cannot be accomplished at .
| also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed
prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be vecessary to evaluate my health status.
Lien ote Date:_/2- 7 - /&
Date: {Z- 2" fe

 

 

 

 

   
 

Signature of Patient: /\

 

Sig

 

 

 

 

  

A ABV TORT INMATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name Dan e| S Thar
pew ("ylo SC) Race/Sex bY __
Date of Birth —_—_
EOS DATE:

DC4-702 (Revised 2/4/15) Page 1 of 2 = an = ey
This form is not tc be amended, revised, or altered without approval of the Director ot Health Services Administration.

 

 

 

 

 
as

FLORIDA DEPARTMENT OF CORRECTIONS
CONSULTATION REQUEST/CONSULTAN7’S REPORT

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 
 

  

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Service: “Tfo,c/e/ | FROM Institution: Sig) C [- | DATE OF REQUEST: Wa 40) LAs
Reason{s) for consultatior~ Acuity of consultation: | DATE APPO TMENT MADE:
Evaluate and recommend diagnostic plan Emergency Tr i l «f ms Wee ore
Evaluate and.recommend treatment plan Urgent fap gna were SEIT,
Other {specify}: _ Routine ve 4 Vip dh Be
APPOINTMENT DATE:

Visit Type - Initial CiFollow-up ] HE: _.
Follow-up consults require justification bade he
Condition is (check one): CC] Acute Trauma (I Acute iliness. CI Chronic
History of present iliness {include onset, presentation, progress, therapy):

S/fP ORIF deff ined cache Ss ob ef

 

Physical findings:

Diagnostic findings (explain laboratory, X-ray, or other tast findings):

Re tm mab ati peo kegle. Ar § weeks of

Henafy Mme AO waek
Other pertinent information:

 Prowsional diagnosis: s/e 4 ‘Y Or if deft ss we ba Corfoak
Health Care Provider Signature/Stamp: ‘ Arg Mm Atn® War 7 OC, hel
CHO/Designee App: roval Signature/Stamp:

AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understand that i require .

which cannot be accomplished at :
I also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: (2.-Z- (&
ARE NOT MADE

AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

 

 

 

 

  
 
 

pew fteG GI
Dateof Birth
EOS DATE:

DC4-702 (Revised 2/4/15) Page 1 of 2
This form is not to be amended, revised, or altered without approyal of the Director of Health Services Adminictration

F

 
K t

F_OMG, MD

Pieans Seepain FLORIDA DEPARTMENT OF CORRECTIONS
CONSULTATION REQUEST/CONSULTANT’S REPORT

Type OF trvice:  /LAST IC FROM Institution: * « C&T) DATE OF REQUEST. COVE
~~ Yeasont (for consultation: Acuity of consultation:

DATE APPOINTMENT MADE:
valuatemnd recommend diagnostic Plan_ Emergency

a
te

  

    

      

 

 

 

 

 

 

 

  

 

valuate nd recommend treatment plan Urgent Staff Signature:
{ther (specify): Routine
APPOINTMENT DATE:

 

“Wisit Typ?- Initial [J Follow-up |]
Follow-upconsults require justification

g—onditionis {check one): C) Acute Trauma C1] Acute flIness [1] Chronte
B-istory of present iliness (include onset, presentation, Progress, therapy):

SP Says <.S77 FR Ahk
(4 ~f-/6)

 

Physical firdings:

Pizgnostic findings (explain laboratory, x-ray, of other test findings):
PIT , 27 — ~~ Cary y frie,”
Other partinent information: _ Han g Freon

Provisional diagnosis:

a, .
| F.ONG, MD ;
Health Care Provider Signature/Stamp: re
CHO/Designee Approval Signature/Stamp:
AUTHORIZATIGN FOR SPECIALTY EVALUATION

| |, the undersigned, have had explained to me and understand that | require
which cannot be accomplished at

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

] also understand thet should hospitalization and/or surgery be Necessary, a separate consent form will be signed
prior to such hospitalization and/or Surgery. | therefore consent to be referred to a reception and medical center, or
such other health care fagifity as may be appropriate for the reason(s) Stated, and consent to undergo health care
services as may be nace Ssary to evaluate my heaith status.

 

 

 

‘ AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name TPM EHTS SHEP
pet__ SP F27 Racesex PLP |

Date of Birth
EOS DATE:
DC4-707 .? evised 2/4/15) Page | of 2 sac

This form is not to he amended ravinnd nn o10.

 

 

 

 

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 41 of 145 PageID 471

 

 

 

CONSULTANT’S REPORT

|

 

NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

Additional History: Flat Tajuny GZ ret, FR.
B-- 16 (SH me FR CREF by Dn. Ong.

c. fe &. ~
Findings: ZT), elo’s a rh frode. ED be ore cb) > a pe
fivhenes CDSo% DEP maak Aer ty,

flag, eget
SHH pacer So" Db? ARom.
fom) OF” O56

pe
Shon » Sry gom OO 5 Finger Huey» emt» 2/r.
85 -
FAIS) Gy smc - Bs Giger LL and sh¥fen = Dank le dy to
clese SY* fae io .

 

fleets (iss renanceck Tr ja 0 bel Plat dy hee Boperdy

Recommendations: Ec Bw F +e CL) bream bor wit ef TENS “Than cna
Atom, tenn, PRE.

Prgeats
[, Tanyrore © 58 Reger mee flex 0°, CP fn 90° BaF then bor Ae een,
2. Srgwove E) grips Soft ;
3B, dpe bey S/, = hls. ewiht Medical Direc

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

Consultant Signature/Stamp:
{T IS ABSOLUTELY NECESSARY THA DE AWARE OF ANY

   

 

SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

 

 

Inmate Name Danie ls 2 “There “A USE ADDITIONAL SHEET(S) AS NECESSARY
DC#_ Ole 3 947 __RaceSex _B] ma
DateofBirth
Institution Suu anmnee CL.
EOS DATE:
DC4-102 (Revised 2/4/15) Page 2 of 2

This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 42 of 145 PageID 472

FLt. {DA DEPARTMENT OF CORREC ..ONS
Chrazological R. of Health Care

x, £ Z F : - as ; fe ; oe

      

FVD
Uy Uaas if
in these Clinics Today:
Clinte Naurology Cnic

Immunity Grinte Clinic Denis A. Vilchez MD

ANDO SENT TO

Ss a

S- Subjective Data 421-/04215
DC# . Race/Sex O- Objective Data
Date of Births __ A- Assessment of S and O Data
Institution CC. P- Plan

a E-Education

  
 

DC4-701 (Effective 4/8/1 0} incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 43 of 145 PageID 473

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

= g 4

 

 

DATE/TIME
12/16/2016

§..30 AM
RECO

MEDICATT
ER:

WITH

ndition i0 > Acute Trauma
istory of present illness (include onset, presentation, progress, therapy):
Male ¥/O with PMH of Left 5th Metacarpal neck Fracture,
Post Osteotomy on 8/11/2016
cal findings:
Improved flexion 5th finger ,Improved grip.
Diagnostic findings (explain laboratory, x-ray, or other test findings):

Other pertinent information: Seen on 11/3/2016
Recommending F/U after completing Physical therapy.
Provisional diagnosis: Fifth Metaca rpal Fx Post ORIF

Inmate N: 8- Subjective Data
DC# Race/Sex . O- Objective Data

 
 
 

Date of Birth A- Assessment of S and O Data
Institution: SUWANNEE C I P- Plan
E-Education

 

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
74
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 44 of 145 PagelD 4

FLORIDA DEPARTMENT OF CORRECTIONS
Chronoiogical Record of Health Care

 
  

 

; Nsaids é€, Bacitracin and
DATE/TIME DX. Left Fifth Fracture Ori,
12/20/2015 {Seen P Th P
18..00 3 times week x 4 weeks,

cr
4\C-

 

inventory
] Requested Copies

{As
INMATE

SIGNATURE:

Inmate Name 5- Subjective Data
DC# Race/Sex : O- Objective Data
Date of A- Assessment of § and O Data

Institution: SUWANNEE C [| P- Plan
E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 45 of 145 PageID 475

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

NSAIDS, lodine, Bacitracin and Po fi.
T: 98.6 oF P:53 R: 18 BP: 136/88 W:191 Lbs.Osat 97 %
F/U left Hand Pain, F/U Ph The Consultation.
Left Hand and swollen with def
of Osteotomy on 8/11/2016

    
   
  
  

 
 
 
   
  
 
    
 

   
 
  
 
 
 
 

DATE/TIME
1/23/2017
10.45
$s

 
    

     
 
 
  

0 Alert conscious and Oriented x 3
Eyes Con Clear
TM normal nose clear, Throat Clear
: No abnormality , no masses, no bruits. no JVD
_ Clear and well ventilated
no

nodes :

 
 
     
 
   

     
    

      

EOMI

 
  
  
 
  

     
  
   
   

    
  

‘BS no CVAT ,

roin or su

 
   

 
      

_ No en axil
U :_ Normal, no secretions . no masses,
: No no joint swel distal pulses
Hand pain and swollen with deformi .

: Well rated

    
 

    
     

   

  
    
 

   

[pable

  

        
  

  

Hand Fracture,
nding Ph Th

     

    
 
  

 

     

uested on 12/20/2016

   

   

Physical

     
  

 
 

Inmate Name “ga Subjective Data

   

   

DCA Race/Sex O- Objective Data
Date of ; A- Assessment of S and O Data
Institution: SUWANNEE C J] P- Plan

 

E-Education

DC4-701 (Effective 4/3/1 0) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 46 of 145 PagelD 476

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allergies: NSA -T ce ECLOXIN
pate | Tiho,Note— VSI Clapy
“S| ae I arc age
YG OM!
diz 0 | Ftey Caren Died Dhan ce bowls ® OW
“HO | Aaisac diaex3 il aqueeze clothes
piss erdeds CPT SAME KO Her eee X00")
AG CES SOME Sones lA@s"F _
etl ee <= Mnunimal PROF EOARO a |
Ci “COME DER PAE 7
= Lead PTA Cone cprizer Prep
a/9 fll Tine. Noté- Physical Thema
[000 Si“ My Cain 12 ONS 6/76 where My Scar TS,
args —. Ip a SHA The join cain Firconsianny
2
nt O: AR ie coleiated Pa AIG ES DEC OreVviolU=
enlace nn
pers QD LRN cuTICS p aif.
’ Cont, PEF FOC
Uenmnie, A PtA “Omiesaaer Ere
=
—
———

 

 

 

 

 

nmate Name D
tang n ani AE's, Thelon

Date of Birth

Institution SUWEN EC C (Le Z

S- Subjective Data

O- Objective Data

A- Assessment af S and O Data
P- Plan

E-Education -

Rage/Sex

 

This fornt is not ta be amended, revised, or altered without approval

by the Office of tiealth Services-Administration

DC4-701 (Revised 10/31/08)
7
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 47 of 145 PagelD 47

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

Allergies; NSA Ds, lndine Ba ciky, cin

DATE/TIME

Avian © [inc Ante.

ISA inn

p Polina Yin

rehurheo! Syomn RMC_ no CoB lepirely
lover Ch ab-+his dime =:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C/ iw
i BO?
24) eS Ik wD (cre ae
ussb | mt; Ines OC 7 nce atl tiny Phen
aaa 4
Seay. TPR
Time: inventor Coorararr
Ol> [TT_lie No “rhyvaiad V | |
[010 SE have constant ban thre DG WNkKTE fhe
| CIO) 7S alert constant ad fs;
ee Omi T6(Bhnnd X70 FROM 10 (O55 TeX,
if beadtcice bows [ AIITTEX, diwnedend
Hall snuee7e clofes | CYAN)
ede CPP Same o7* ae
L/, {colle MIOIMGL PROT 7AROM os (U5
~ PiCOny PEF POE |
Lonnie Lav COME SDUICEL PTA

 

 

, ye!

 

 

 

 

AG? WaT heh

hewn LING a Le

 

 

 

 

 

 

 

 

wap “MTs 6

A
a

Lowrey
Co

Z 7 Ci cee

 

 

 

Inmate Name Theron, Panicls

DC#_ OVX iba Race/Sex lM

Date of Birth__ ; .
Institution Swi \

 

S- Subjective Data

O- Objective Data

A- Assessment of § and O Data
P- Plan

E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210

—
8
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 48 of 145 PagelD 47

FLORIDA DEPARTMENT OF CORRECTIONS

Chronological Record. of Health Care
is Tia act) roIVMVxIN _

aH = Phidicg

ScEvervining iS abou The Same MY tiger won

; 5) a Or all GCIVITTES pe perp —
| ry ere (O57 AKOM HC “a”,
+ fi L/M has fade minal DBUEZ TC ph MMPS
Since eval, TM cont SNe Y © 10aDI PAY
| to close 6h inaeC To a

P/M has ane o] at! Visit,
Woula haent Any) £711 eM. Larmininal -

|

A's oc teras |
tenon RHEL Pi CEREAL PIA
INCIDENTAL NOTE

= REQUEST ROVD:_2it¥ TT —~

ANSWERED: Z(t A sree Cl

 

 

 

   
    

 

  

Allergies: N

DATE/TIME

   
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
   
 
 
  

 

 

 

 

 

 

 

 

 

 

Pi AN: RT CONSUL iF

cE EE
MEDICATIONS O; ORDERED. [LLYES TAR

__|
ere OTHE ER: YE
8 ICAFION. Pan} OF CARE th S Ato 7
4 INMATE —LAVES Fay Me 1b ele de
Yi? CL.

 

 

 

    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 J

MLL CULL. A Ep

[Fe ? —— 7 /

| ———— ;

| ) FEB 202017
Inmate Name bane Is, hero) mt EY Radical Director
DC# _Race/Sex PD iM oe! Data
Date of Birth . “” A- Assessment of § and O Data
institution AWwent :  PPlan

 

 

 

 

 

E-Education

This form is not to be Amended, revised, or altered without uppreval
by the Office of Health Services-Administration

DC4-701 (Revised 10/31/08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 49 of 145 PageID 479

FLORIDA DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES
FRACTURE/DISLOCATION/SPRAIN PROTOCOL

JEO Ace: EY] Sick Call CTEMID |
as) Ge) Klan. CO bys

 

 

| SUBJECTIVE: Daie: 2-20.99 Time:
Chief Complaint: 7, .
Allergies: fUsyae,

- AIOFVE. j E
Mechanism of injury (MO1): fpeecicet Pee of 6
Hx of previous disiqcations? M4 No L} Yes > Joint/s involved: When?
Location of pain re Pain level: C10 171020340506 O7 Oss

OBJECTIVE: Temp: 96 = Pulse: ¥?7__Resp: Biood Pressure: /32-/ BZ O2 sat 28% Weight: /@
Pulse distal to injury: Xj Present [_] Absent /A (fingers/toes) — Quality: Strong [_] Moderate (] Weak
Pallor: Color of skin around the injury site: Pink (] Pale (White [] Ecchymotic [[] Hematoma
Temperature of skin around the i jury site: Kd Warm L) Coot [ Cold
Capillary refill (blanching) test: We ess tan 2 seconds ["] Greater than 2 seconds

Paresthesia: Extremity numbness? LI No [& Yes Extremity tingling? [No NM] Yes
Paralysis:,|s patient able to move affected extremity (i.e, pt. is able to band elbow, wiggle fingers, etc.)? xf No [J Yes

Swelling: C'8None L] Mild, [7 Moderate [J Severe
Deformity present: No Yes If yes, describe: rnd Gero / Lhbrope
Skin intact: [J No Yes > [] Abrasion (J Laceration > Use also “Abrasion/laderatio®. Protocol,” DC4-683V/ for

ropriate care.
Bleeding: LYN/A [] No (J Yes > Use also “Abrasion/Laceration Protocol,” DC4-683Y for appropriate care.
Additional comments/indings: Clrze.o Dyhtd i Force J 27 Fu byl pee 24
7

£ ¥
[ FINDINGS REQUIRING IMMEDIATE CLINICIAN NOTIFICATION __ |

L]| Patien}has zossible iracture and/or dislocation
C] Patient hes olor, temperature, or sensation of affected limb.
[J Bleeding trolled with 10 minutes of direct pressure.
LPLAN Zt a. fw 3
L] Clinician meted: /Lestevina A> P saryniorinacd Tf Anedcee#t Time:
CJ] Orders from clinician: 4 *
(J EMS activated as ordered.
LJ Controt bleeding with direct pressure for 10 minutes to bleeding site.
[1 Splint joint above and below Suspected fracture/dislocation site.
Apply arm sling
L] Elevate affected limb.
C) Apply covered ice pack to affected area for 15 ~ 20 minutes.
C] Give ibuprofen 200mg 2-3 tablets by mouth for pain OR WY acetaminophen 325mg 2 tablets by mouth for pain now
(_] Give T-Dap* 0.5mg IM or Td 0.5cc IM as prescribed by clinician,
LJ Apply ace wrap PRN (wrap distal to proximal, i.e., wrap up toward the heart)
[_] Provide crutches PRN
[] Recheck affected distal pulse prior to discharge: [] Strong [1] Moderate (J Weak
(J Issue Pass: _] Other:

* If inmate has no record or history of receiving the Tdap vaccine (vaccine released in 2005), then Tdan should be given.
If inmate has a history of receiving the Tdap vaccine, then give the Td vaccine. At this time, Tdap is licensed for only one

lifetine dose per person,

       
  
 

 

     
 

  
   
   

 

 

 

 

 

 

 

(Continued on back...)

INMATE NAME: f)eveeds 7ocertn)
OC#:

RACE #5 "SEX: (¥7
DATE OF BIRTH
INSTITUTION: DiteemrastO2_ —

004-683. (Revised 12/12/14) Page 1 of 2
This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 50 of 145 PagelID 480

FLORIDA DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES
FRACTURE/DISLOCATION/SPRAIN PROTOCOL

 

[ EDUCATION _|

|} Inmate instructed to report any skin discoloration (i.e., increasing paleness), coolness, tingling, numbness, or increase
in pain (severe) in affected extrem ity IMMEDIATELY.

LJ Inmate instructed to keep extremity elevated as much as possible for the next 48-72 hours.

LJ Inmate instructed to apply covered ice pack to injury site for 15-20 minutes 3-4 times a day for the first 48 - 72 hours.

[_] Inmate instructed to apply warm, moist towel to injury site for 15-20 minutes 3-4 times a day for comfort after 72 hours.

LC) Inmate instructed on the use of crutches or other assistive devices when applicable.

(_] Inmate instructed on cast care when applicable.
Inmate instructed on the proper way to i ace wrap.

 

 

 

 

 

 

 

Other: ~recug. 7 Becta ety drip?)
¢
v
Se
ot, 4
45,5
5, %
Sighatérg and Sfamp/Print-@. % %
¥
ae
S
INMATE NAME:
Dc# OGE Sy RACE: __SEX:
DATE OF BIRTH
INSTITUTION: Sftsurevynte Cle
OC4-683J (Revised 12/12/14) Page 2 of 2

This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 51 of 145 PageID 481

FLU... A DEPARTMENT OF CORREC ik 5
CONSULTATION REQUEST/CONSULTANT'S REPORT

 

 

 

 

  

 

 

 

 

 

 

Type of Service: Plastic Surgery | FROM institution: Suwannee Cl DATE OF REQUEST:12/16/2016

Reason(s) for consultation: Type of Consultation b AP Ps :

Evaluate and recommend diagnostic plan Emergency

Evaluate and recommend treatment plan Urgent — Le gp tale

Other (specify): Routine {X} A : Tse:
iia DATE: =

Visit Type - Initial [-] Follow-up (x ) 2 /3. or /

Follow-up consults require justification: ?

Condition Is (check one): [] >» Acute Trauma {) Acute Iliness () Chronic

History of present illness (include onset, presentation, progress, therapy):

Male Y/O with PMH of Left 5% Metacarpal neck Fracture, Post Osteotomy on 8/11/2016
Physical findings:

Improved flexion 5¢ finger Improved grip. a“
Diagnostic findings (explain laboratory, x-ray, or other test findings):

Other pertinent information: Seen on 11/3/2016 Recommending F/U after completing Ph sical therapy.

 

Provisional diagnosis: Fifth Metacarpal Fx Post ORIF_

 

Health Care Provider Signature/Stamp:

 

qd
0 i

oa 4419

  
 
 

 

CHO/Designee Approval Signature/Stamp: Denis A Vilchez_ MD
AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understand that [ require \
which cannot be accomplished at ,
talso understand that shauld hospitalization and/or surgery be necessary, a separate consepttorm will be signed
prior to such hospitalization and/or surgery. | therefore consent to be referred to a receptt6n and medical center,
or such other health care facility as may be appropriate for the reason(s) stated, and-Consent to undergo health
care services as may be necessary to pevaluate my health status.

“_& ¢ Date: (-2 {?

nature of Witness: , 2S}
- ITIS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE
aoe OF ANY SCHEDULING INFORMATION PENDING ANY ~

* APPOINTMENT OUTSIDE THE INSTITUTION |

 

   
 
    
  
 

Signature of Patient: Pa

     

os

  

 

 

 

Inmate Name: Daniels ,Theron
DC# 068947 Race/Sex BM
Date of Birth: | ——
EOS DATE:
DC4-702 (Revised 2/4/15) Page 1 of 2

This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 52 of 145 PagelD 482

 

 

 

 

CONSULTANT’S REPOR’:
NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

<P ORM LEFT

CC IT ‘<}

Findings: SAfern of S pe . YON” LOT”

 

 

Additional History:

 

 

NO
{
q)

Recommendations: t . CLeny Sota
_. ie : Ce

fi
Ga Siete > Figen PLO fr

Consultant Signature/Stamp: LT SBith Sho Surgeon

IT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT . MADE AWARE OF ANY
SCHEDULING INFORMATION PENDING ANY APPOINTMENT O@UTSIDE THE INSTITUTION

Inmate Name t “4> APHE ” LIES. eer So ADDITIONAL SHEEZET(S) AS NECESSARY
DCH G Race/Sex

Date of Birth
Institution
EOS DATE:

DC4-702 (Revised 2/4/15) Page 2 of 2
This form is not to be amended, revised, or ‘altered without approval of the Director of 17 Health Services Administration

 

 
 

 

 

 

 

 

 

art
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 53 of 145 PageID 483

 

 

 

L_ _ ONSULTANT’S REPOR oo |
NO PROCEDURE(S) MAY Bi. . ERFORMED WITHOUT PRIOR ArPROVAL BY THE REGIONAL
MEDICAL EXECUTIVE DIRECTOR, DEPARTMENT OF CORRECTIONS

| Additional History:

 

S00 Per 6 ER pe pho
CPA)

Findings: Sfany Thay / wud Ue

Nip re SIG 2A Fe, SVE Teg

om 250 Fy Ae

 

 

 

 

 

 

 

 

 

 

 

poe LCF) pry —
! Canta Don Pings eZ
|R dations: = Cfanet fe ti 2 A Ary
7 ~ CANNS Agdeg tf CE

=. (P) | (fPFay
- PY TF Sth ties

 

     
 
 

     

 
      

   
 
 

_ITIS ABSOLUTELY NECESSARY THAT INMATES ARE NOT Ma FANY

SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION
Inmate Name ( | JAK ( (7) LO USE ADDITIONAL SHEET(S) AS NECESSARY

 

 

 

 

Date of Birth
Institution

EOS DATE: |
DC4-702 (Revised 8/8/13) Page 2 of 2 &, Ww

This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.

ss

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 54 of 145 PagelD 484

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

= saya
DATE/TIME

2/22/2014

18,.00 MMEN

 
  

 

MEDICATIONS ORDERED:

WITH INMATE

Plastic Su ¥ .
ecommendin Left 5th finger.
rocedure ested.

B. R
uwanneée Ci

Inmate S- Subjective Data
DC# Race/Sex O- Objective Data
Date of Birth __ A- Assessment of S and O Data
Institution: SUWANNEE C ] P- Plan

E-Education

  
   

DC4-701 (Effective 4/8/ 10) incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 55 of 145 PageID 485

FLORIDA DEPARTMENT OF CORRECTIONS
Chronclogical Record of Health Care

DATE/TIME

Coordinator

M. ee

Inmate i 8- Subjective Data
DCH

O- Objective Data
Date of Birth _ A- Assessment of S and O Data
Institution A UN Anat cd

é P- Plan
ad E- Education

 

DC4-701 (Effective 4/8/1 0) incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 56 of 145 PagelD 486

FLORIVA DEPARTMENT OF CORRECTiUNS
Chronological Record of Health Care

 
  
 

DATE/TIME T: 98.8 oF P: 88 R: 18 BP: 122/70 W185 Lbs.Osat :99 %
2/23/2017 F/U ieft Sth Arth

12..25 PM
$s

0 Alert conscious and Oriented x 3
lic Conjunctiva Clear ,Perrla, EOM|

NT, TM normal nose clear, Throat Clear

: No abnorm no fo no JVD

: Clear and well ventilated
I: BS no no CVAT .

; No nodes : axilla n or supraclavicular.
:_Normal, rio secretions , no masses.

ities:Left 5th deformed no flexion no extension.
: Well rated

5th er Arth
Sth dubluxstion

Inmate N. 5- Subjective Bata

DC# , O- Ob Data
Date of Birth Pn A- of S and O Data
Institution: SUWANNEE CI P-

E-Education

  
 

DC4-701 (Effective 4/8/10) incorporated by Reference in Rule 33-602.210
TORBNSIMTOIpY saatarag Tppeapy jo TOWAT 23 Jo TRAOIdde ynoyya pasaype Jo ‘pastaal ‘papusw

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 57 of 145 PagelD 487

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-dOqd e700
SIE | YOejq 28TTSUT
[jo aeq
Zb6890 #Og 4+
\ uous ‘sjalueg N oyeuuy
sa, CL] only WIN VIN 7 é}Uaueed]
SSnge saueisans jo A10)s1y & aAeY oYEWIUI Sa0g +2,
Aghrr e394 [F Spew jeriajey [| spew jeueyay L} peunbad
. 44 S1 12140304 HW a1eIpawuy ‘9¢ 01 ..sa,,, S4AMSUE ayeUILI H'B9,
sa, [J on S®AC] ONT] S38, L] ON Al ¢Sp}oins Bupyunuos jo Gupulin Apuasaad Sjewwuy ayy s[-9,
}ewUWaG eyuag (] uyeapy leyuew [| jeapayy a] equag [| yyecy leueW (] RpeW ees20uyeey Buraiaoas Ajjuasino SIBWUUT 3y} S] “5,
1) wee jewuay Fy IEOIpay fh € 38,7] ont] € sa, on C]
_ 584M on]
QA sa, ont] se,AC] ONLI Saq i on CT] (peumbes yeajau ‘ou 41)
Nn f 2WIY48Y YIM (S)UONedpaW Scey s1eULy ayy sacg ‘fp,
s81K] ont S20, [] o1pK) seat] ONL] 80,4] ONT) Se,4 (1 on [a S24 F ON 2asop a/buis
_ ‘ esuoneajpeu  buiaisses = Apusuno aye et
‘STENIUL ayEWUT i 78/8 UL, 9}ewW oy (dn-40)4 UOeD|poyy pue ‘jEyuEg “uueoH Peyuayy “aur
€59,0 ont ap, SaA ON (7 | lid ‘AouaBsawy “We y91S) ala 0} sseo0E 9) paweoO ‘z,
WN / / e WN ePSAjosal YOOR puey One Ua}O S}EuIL| SBdAUaS YYPAY “}
EZ] = jpareyiby #248219 [7] +Parey5y [_} uezg C] +baleyby [pb
Snoixuy [] aayesedoo:

 

 

snajxuy [] saqesadcog

au A] aoe Hosi8sod awiL() aaaq TF] HOSI3q
34 pil bl* 134 Ee my 7 uy d L
CLT TURRG ' |

(1e119)91 Soanbey ,) 1o|Agqaq juaun>
snomuy [] aanpasdoo5

oul LY a0eld uaslag
YaXl* | SH 3G

 

 

 

 

 

 

 

 

20} payuaLiO

(18143391 oambas abues {EWU6U Jo Ind suBls jeyA,)
WBiag ‘(u) suopeadsay “(d} 8sing ‘(1) aunyesadwiay

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. TSU], Pue a}e
{JUBUEULS, SOE f L/-t4~ Ss IL pue eg
Lay _' id 12H NSUBIL Uy Go” Fee wsuedT Gj *AVHNBY WaUueULIag 10 yjSUeI] JO ley JUSINSOG
—— SENSO 2522/8 ion “B'o) Aloe) Anwauiog € oy Cuajsuel SOMO} aiqearidde"jou' s|-woy Bu 4DjU) MOleq ay) }O UONa|dos

 

‘swia}| (,) syajdwos ysnuo Ayae} Buraaooy ,
Bo (VAG AMA ‘dues pure SINPUB IS S,38.NN Suluaysues,
32, C1) ONL) cimjuag’ sol ONL] weolpeyy BqeVSiiNsuoD/SjuouUnuoddy |

—_ j (? Bulpuag
vi [v MOUSE } r WWO7 OCGLION) Xouenbay pus “asop ‘uaneo[paw GOy Aue 1s;7 -Aousnbouy pug ‘asop ‘Uoneojpau jst]

T skepoc [) shepa tC <€ sex ON 1) WNC ‘evewur 5uiueduosse UOnesIpay
“UNOS Si) OF HY 10 Adoa aides < saa On TOK efeinoa ANY Aq) sucyeaipaw (og mae UO SIEWUT Sy]
radAl € S8A] ON *USuULeGty]

ZS *x0 € S241] ON [] tswajqoid qyeay jay 40} FSA ne
Ge ct *X0 € 838A [] On () ‘stwa/qoid euaq 40} psjees Buleq Anuauny
&y } A (f xd €s83,T] ont] *swiaqaid JeO1IPSWy 40) peyeaay Buiag Ajuaung
= sa, [1] on JK: smes HOREMOSIO WHEH HES uo A}UuEuNg

" 2loszay € seq [7] ON EX PIOH Qleay Busy

   

“aS wen

 

 

 

 

 

 

 

 

 

S94 C] ON C] uedH jeluey |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- ELS CRULTGTE,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7UOSEOY € S9A [] On J “RICH led[poyy

sa] oN G Tt 7 7 7 oh s)q

‘HONESIPAW asep a WA AYG Tuo SCTGEN isoGuayry Une 2 oil, ] SAT] one” *spaau uoHeyodsuey [etsads

_ DA ‘01 Buniersuesy | FD a LO) mous ioisuen 2X) Sie
IVT SF ST

cee Ty [7
AHVININNS TVAIMHY/YS4SNVHL NOLLVINHOANI HLIWAH

SNOLLOSHHOO 40 LNAWLYWdaa Valuols
 

 

‘goad

— SIE | yoRIq

sede = LP6890 #9

Con pry eee ne UOJOYL ‘sjajUeg
ae

 

 

   

7 *(dweyg / ainjeubig) UBIOUIIO Bumainey
; € 2390 TF] yung MOT L]

€ aig jeeds 7 ‘UOHUM SESsEg
. >
€ 8°A [] QW) ‘papeen iinsue5 OAK] ONL] :ajuia suas ul ESTTTTT ET

 

 

 

  

a 40) Ua XY © S84 [] ON ‘Pepaau Suopesipay

2 s3peIn
We iP ic
ASL) =e $e

WELL weg
beg |
duieigy sinjeubig 5,19 SSInN YSt ef 2 *MONRUUOJU) (eUOnIPpY “gz

PuugulL] OND Peyy |] uosodsicy ‘gz,
jusweuU0D dog

   
   

 

0 OF *s \ ~
NOV UDIYOYOT
dues; aun PUBIC §.983nU JueUeLLfs d- dwg; ainzeuBig s

euuyuy ] opts
queuAUju05

83,0) ono | §@. [7 on]
se, Ty o , SeAL] on Ty

UAE []
lepeds []

     

 

     

   

 

    

  

 

        

clueysissy ayuuy Peljeduw| peau syeuu] sa0g ‘tl.

    

 

       
   

49M1O [7] ujaeus [] -
Jig wepads CT] |

            

€ 50, [] on }
Vv

NO se, 07 one] ePSla(qwios HYW esop 3/BujS “9, ~
pT

2Su0eopou
€ 52, (] on qo, esa on pf | Paquoseid juauno 103 pepoou JeEmouss uoNndposa,
: é) beg *) uoNoaS Uf Sy Uoneo|paw uy ebueys AL
€ 83, [] on
sunnoy [7 qwabin 0
WH IeiWeW [) ejueq 1 espay
feLuicze. sasnboal € SeAT] on]

 

 

 

    

     

 
  

   
 

 

   

     

le.u9ja1 sauinbas €5e4C] on a

PE ey a ee

MOVEHHOV JOS|Asadng wus a
18149}21 HI Sajnba: < SoA a

  

ee

 
 

éSuopeyuli) jeojskyd saujo
2° SOHIIGESIP ‘eunen ‘asnqe so asuepiag ‘sanjwojeq “Ey,
wee |

“MO 1811 US8A,, W giule;duioD
WSHNS B aaey sEWU; SY] Sso0q ‘Z|,

 

   

    
 

  

UOHE.yNOW LOSiaL NS Hus CNY
J8443;0) Hy Saunbol < $9, [1] on

          

    

HP@ 40 ‘|ejuap ‘jes1paw

 
 
  
 

 

UOREOWNOU 1OS|AI

 

  

 

cICINBYaq dajssaubbe ATfenxas ino yor
1214958) HW Sasinbay < SO), q14x8 10 sGpajmouyo8 ayeun OU} $90q “11
“OHESBNOU JOsAladns WuUS ONY UoReSYNOU 1OSIAL eynesse d Wo |
(428584 HW Sayjnbas <¢ 58a] on Ty Buieg 0} ajqudsosns S1 AWS yey) faay ayeuuur ay Sssoqg ‘g)
Sea] ONT]

 

 

 

 

 

2X] ON}e|UDASd
Z|__4enedino so/pue iUsNedU Jo As0ysIy @ SABY BFeWU] Seng “5,
58841] ONT] S8A[] oN ¥ eJOAeyaq snoynNTyjas 70 Aso} siy eB aA

BY SIBWU) Se0q *g,
AYVINAINS WAIMHY/YS4SNVHL NOLLVWHOSNI HLIW3H
SNOILOSHHOD JO INAWLYVd3d vaIHol

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 59 of 145 PageID 489

Re.

FLORIDA DEPARTMENT OF CORRECTIONS

Chrono! cal Record of Health Care

      

. i 2
| . . .

with

 

 

 

 

> ATW: Tee. ANON peter: eo me
ia nie PII Dah naar a ences

4-701 (Effective  Incorpor
ve 4/8/10) Incorporated by Reference in Rule 33-602.2 10
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 60 of 145 PagelID 490

MODU: “FREESTANDING SURGEF “ENTER
PROGRESS NOTES

 

 

Allergies: TQ SLeIty Wp

DATE/TIME

 

 

Inmate Name _ oe
DCH DANIELS, THERON —_—_——_— = oe
C#: 068947 B/M — Udjective Date
Date of Birth 008; A~ Assessment of S and O Data
OS P~ Plan

Institution E- Educati
ucation

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 61 of 145 PageID 491

no HUK USE BY tuviU UNLY . I
LOS EEE Eo ocd

RIDA DEPARTMENT OF CORRECT. .
CONSENT .«. ux SURGICAL PROCEDURKE(S) ANw ANESTHESIA

 

 

 

 

 

Patient Deonuxk nat Procedure Date s\os \ yn
i hereby authorize ae Sea to perform the following operation(s)
Mele ArThuglae Pieane LiTeipnlanza
TB onubs Nong » In good faith, and having no mental or physical incapacities preventing me from

 

participating in this consent, consent to the proposed course of treatment at Reception and Medical Center Hospital. It has been fully
explained to me that during the course of an operation it is always possible that unforeseen conditions may necessitate additional or
different procedures than those described to me. | authorize and request that my physician, his/her assistants, or his/her designee{s)
administer such additional treatment and perform such additional procedure(s) as’ therapeutical ly necessary,

The general nature and purpose of the anticipated procedure(s), the benefits of the procedure(s), the medically accepted alternative
provedures of treatments, and the substantial risks, possible complications, and hazards in the proposed procedure(s) have been
explained to me. I understand such risks ard J consent to the proposed operation and/or procedure(s), The answers | have given to all
guestions asked of me are true to the best of my knowledge and I have not withheld any information.

The physician has explained to me the risks of complications occurring during or as a result of the procedures to be performed,
including but not limited to infection, injury, or even death despite the procedure being performed in accordance with an accepted
standard of practice. I understand that the explanation that I have received is not exhaustive and there may be other, more remote
risks. I have had the opportunity to ask questions regarding the proposed operation and/or procedure(s) and all my questions have

been answered to my satisfaction.

T authorize aud direct the surgeon and/or his associates or assistants 10 provide such additional services for me as is deemed reasonable
and therapeutically necessary including, but not limited to, the performance of services involving radiology and pathelogy.

] consent to the administration of Jocal, regional, or general anesthesia and the use of narcotics, sedatives, and tranquilizers as deemed
advisable with the exception of.

I have been advised of the risks involved with the administration or transfusion of blood and/or blood products, and I consent to the
admiistration of transfusion of blood and/or blood products when considered necessary by my attending physician and
anesthesiologist. 1 further consent to the disposal of any tissue, parts, or organs that are removed during the operation and/or
procedures(:), in accordance with the medical staff rules and regulations.

Por the purpose of advancing medical education, I consent to the admittance of epproved observers to the operating room.

I hereby certify that I have read or have had read to me this Consent for Operation Procedure(s) and Anesthesia form and | fully
understand the above authorization. A photostatic copy of this authorization shall be considered as effective and valid as the original,

AL So S (| Kouine ype {9

_- Patient Signature/Date/Time Witness Signatuye}Date/Time

Physician Signéttire/Date/Time “
I have explained the above to the patient and the patient consents to the above. (Physician’s initials)

Inmate Name __
DC# ; This fovn is not to be amended, revised, or altered

Date of | DANIELS, THERON

_ without approval of the Deputy Director of Health
Institutio: DCH: 068947 B/M
" DOB;

Services Administration

   

       

-RMC

Sn ebasthae

FOR USE

      
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 62 of 145 PagelD 492

Regional Anesthesia is produced by a drug or mixture of drugs around nerves so that the area to
be operated on is without feeling for a few hours. The injection is usually accomplished with very
littie discomfort fo the patient. Occasionally, the use of a different type of anesthesia becomes
necessary. Rare complications of regional anesthesia include generalized infections and

paralysis or the Inability to move parts of the body.

intravenous Regional Anesthesia, a special type of regional anesthesia, is produced by injecting a
drug into the vein of an arm or leg to which a tourniquet has been previously applied. A few
patients complain of pain in the regional anesthesia injection site after surgery. Rare
complications of intravenous regionai anesthesia include generalized infections and paralysis or

the Inability to move parts of the body and selzures..

Your doctor may request that we monitor several of your body functions while he carrles out a
diagnostic procedure or does an operation under local anesthesia that he injects. Such
monitoring helps to Insure your safety and in itself involves minimal risk. If you become
uncomfortable during the procedure it may be necessary to give you drugs through a vein to help
you relax or relieve discomfort. Some of these drugs may Irritate the veln through which they are
injected. This irritation is usually temporary. Some of these drugs may rarely produce adverse
effects such as difficult breathing, changes in heart action and temporary loss of memory.

 

Special considerations, if any:

 

 

 

I certify that | have read or had read to me the contents of this form. | understand the risks and
alternatives involved in this procedure. | have had the opportunity to ask any questions and all of

my questions have been answered.

thar hh 6
- “Signature

{Patient or person authorized to consent for patient)

25-19 :

Date

 

fs
(fo an patient)

RMC-OR-05 (page 2)

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 63 of 145 PagelD 493

STATE OF FLORIDA
DEPARTMENT OF CORRECTIONS

REGIONAL MEDICAL CENTER
PRE-OP ANESTHESIA QUESTIONNAIRE

Patient ‘Deu (€ (s i Th Anrr Age Surgery Date 9 [78 { 7
Surgeon | Onane Height 5S "'
Procedure OU (Y) om me Weight [35

YES NO PHYSICIANS
COMMENTS

1. Have you ever taken medications regularly? If so, list the names of the we Oo
medications g ad the conditions for Sigh ve you are or were taking ie . oof
Py - WYG n, Norvae -lopia , lHisinoprs!

     
  

2. Have you ever taken any medicine, had a problem witb or needed

treatment for your heart?
3. Have you ever taken any medicine, had a problem with or needed

treatment for your blood pressure?

o

we oa
4. Do you have a cold or respiratory disease at present? Oo te
5. Have you ever taken any medicine, had a problem with, or needed

treatment for your breathing? 0 BB

6. Have you ever had asthma? Last attack: LJ ar
7, Do you smoke, or have you ever smoked regularly? 0 ‘J
8. Have you ever had Tuberculosis? O ie
9, Have you ever had Glaucoma? D wi
10. Do you have loose or false teeth, braces, 2 bridge, capped or

Oo

we O

extensively restored teeth?
11. Aée you allergic to: Meds wf Fish 1] Iodine] Latex] MitkO) MSGC) Eggs Soy 0

Describe symptoms: jod ; Bicitvia n

12. Have you ever been diagnosed or do you have a history of sleep apnea?

 

0

Oo
Ox

13, Within the Jast two years, have you taken any medicine for rheumatism,
asthma, arthritis or alkergies? Which drugs?

 

 

O

14. Within the last two years, have you taken a drug called Medroal,
Cortisone, Dexaemethasone, Decadron, Prednisone, aristocort,
Steroid, Hydrocortisone, or A.C.T.EL?

15. Have you ever had a nerve or muscle disease, epilepsy, stroke,
convulsions or seizures?

16. Have you ever had liver disease or yellow jaundice?

17. Have you ever had kidney disease of any kind, not including bladder
infections?

18. Have you ever had any serious ifiness including diabetes?

19. Have you ever had a problem with heartburn, Ulcers, or
Hiatal Hernia?

20. Do you have physical impairments?

21, In the last two weeks, have you taken any tranquilizers or nerve
pills? If so, what drugs?

How

 

 

 

 

DANIELS, THERON
DC#: 068947 B/M
DOB;
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 64 of 145 PagelD 494

 

 

 

 

 

i on fos
STATE OF FLORIDA
DEPARTMENT OF CORRECTIONS
REGIONAL MEDICAL CENTER
YES NO PHYSICIANS
COMMENTS
22, Have you ever had any anesthetics except local anesthetics? If so, List below your
operations and their approximate year. x 0
Lt ts 7— > :
1, ZO — DOE E/S™ (NC 2. _ 4 Lie QUA
3. i 4, 2g: 4
23, Have you or any of your blood relatives ever had reaction to a local or
general anesthesic? O FF
24, Have you ever had arthritis or broken bones in your jaw, face or neck? Oo Sd eg
25. Have you ever had er do you have, an infectious disease J
(hepatitis A, B, C, ete,)? QZ oO HM
26. Pre-op pt/care educatin
Completed ye E o
O

27. Time Out Observed: rsa

Date: FH

Day of ougen: Th uaa

Interviewing nurse signature: eo

Last ate or drank at (ds time

This information obtained is correct to the best of my knowledge.

  
 

Patient signature:

BMA

Do you have o Hecitthcare Directive?
No_Y
PATIENT BILL OF RIGHTS POSTED

Yes |

 

date

Date: B GS q

 

 

 

 

For Anesthesiolagist Use: { 2>—
ASA classification: ff Reviewed by: if

 

Type anesthesia planned:

coe E25 [2

?

 

 

Special notes:

 

aimvay Cus //

Ye

 

Lang Cf YX

 

Heart: Sy >)
SN ”

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 65 of 145 PageID 495

MIRE tanita 2a aie Sag STE ea AGES, ACOA a
; FOR USE BY RMC ONLY
A oS SE ae pene ag aa eer a ol

 

“FLORIDA DEPARTMENT OF CORRECTIONS
CONSENT FOR SURGICAL PROCEDURE(S) AND ANESTHESTA

Patient PAN, ft oC LiL. CP 02>, scodure Date

I hereby authorize “Z> Cae ont C to perform the following operation(s)
SSLA SIS AP Tt/20 fA
PCD ibe IW flen pat Cte Vt CEFF 37) Foca

I “PP Any cc VLA CL 2-KS » in good faith, and having no mental or physical incapacities preventing me from
participating in this consent, consent to the proposed course of treatment at Reception and Medical Center Hospital. It has been fully
explained to me that during the course of an operation it is always possible that unforeseen conditions may nccessitate additional or
different procedures than those described to me. I authorize and request that my physician, his/her assistants, or his/her designec(s)
administer such additional treatment and perform such additional procedure(s) as therapeutically necessary.

 

The general nature and purpose of the anticipated procedure(s), the benefits of the procedure(s), the medically accepted altemative
procedures or treatments, and the substantial risks, possible complications, and hazards in the proposed procedure(s) have been
explained to me. ] understand such risks and I consent to the proposed operation and/or procedure(s). The answers | have given to all
questions asked of me are true to the best of my knowledge and I have not withheld amy information.

The physician has explained to me the risks of complications occurring during or as a result of the procedures to be performed,
including but not limited to infection, injury, or even death despite the procedure being performed in accordance with an accepted
standard of practice. I understand that the explanation that I have received is not exhaustive and there may be other, more remote
risks. I have had the opportunity to ask questions regarding the proposed operation and/or procedure(s) and all my questions have
been answered to my satisfaction.

T authorize and direct the surgeon and/or his associates or assistants to provide such additional services for me as is deemed reasonable
and therapeutically necessary including, but not limited to, the performance of services involving radiology and pathology.

I consent to the administration of local, regional, or general anesthesia and the use of narcotics, sedatives, and iranquilizers as deemed
advisable with the exception of.

J have been advised of the risks involved with the administration or transfusion of blood and/or blood products, and I consent to the
administration of transfusion of blood and/or blood products when considered necessary by my attending physician and
anesthesiologist. I further consent to the disposal of any tissue, parts, or organs that are removed during the operation and/or
procedures(s), in accordance witb the medical staff rules and regulations.

For the purpose of advancing medical education, 1 consent to the admittance of approved observers to the operating room.

Thereby certify that I have read or have had read to me this Consent for Operation Procedure(s) and Anesthesia form and I fully
understand the above authorization. A photostatic copy of this authorization shall be considered as effective and valid as the original.
©. Stronge-Noles

Aa. we See, eaugt “3 Law| [i wae

Patieny Signaturé/Date/Time Witness Signature/Date/Time
“a ,

riS2mD Fuki shez, od
Physician Signature(ljete/beme A, 77

i have explained the alitfve to the patient and the patient consents to the above. (Physician’s initials)

Inmate Name. , ATV. TA E7Za4)

     

 

 

 

DCH Race/Sex This form is not to be amended, revised, or altered

Date of Birth without approval of the Deputy Director of Health

Institution Services Administration

eae ol EE ee et eeatedhi a ares mee A Pig tek SELMaeR: Tempo SOL RE ay aE ee

i FOR USE BY RMC ONLY

AO oP i Ba RR UT he ET EE S

DC4-0047 (11/03)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 66 of 145 PageID 496

FLOKiDA DEPARTMENT OF CORRECTIONS
RECEPTION AND MEDICAL CENTER-MSU

OPERATIVE REPORT
NAME: DANIELS, THERON
NUMBER: 068947
DATE: 05-25-17
PREOP DIAGNOSIS: Painful proximal interphalangeal joint with
degencrative destruction of the articular surface.
POST OP DIAGNOSIS: Same,
SURGEON: Francis Ong, M.D.
ANESTHESIA: General.
PROCEDURE:

1. Silastic arthroplasty of the PIP joint, left 5" finger (#0 joint implant).
2. Postoperative finger nerve block,

3. Video fluoroscopy.

4. Application of hand wrist splint.

In the holding room the patient was marked. He was transferred to the operating room in
optimal condition. Induction of general anesthesia with LMA was done. The left upper
extremity was prepped and draped in the usual fashion. The left upper extremity was
exsanguinated. Tourniquet was placed at 250mm of Mercury. An incision was made
over the dorsum of the PIP joint with the use of blade #15. The skin flap was elevated on
both sides. The extensor tendon was incised and split to expose the joint. The joint is
dislocated. With the guidance of video fluoroscopy osteotomy was done on the condyle
of the middle and proximal phalanges at the proximal internal phalangeal joint. The
phalanges of the sizer were marked at both shafis of the middle and proximal phalanges
with the use of an awe. The space was created with the use of a brouche. A #1 sizer was
used and this subsequently used a #1 implant. The extensor tendon was repaired with 4-0
Ethibond sutures in a figure-of-eight fashion. Intradermal layer of 4-0 PDS sutures were
placed. The skin was closed with 5-0 Prolene sutures. Postoperative finger nerve block
was done. A hand wrist splint was applied. The patient tolerated the procedure well.

 

Francis One, M.D.
FO:ap

D: 05-25-17 T: 05-25-17
RMC Lake Butler, FL
DC4-715A
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 67 of 145 PagelD 497

 

“ee Da =\eaci
DANIELS, THERON \as \s

DCH: 068947 B/M MUNA
DOB;
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 68 of 145 PageID 498

REC, (‘ION AND MEDICAL CEN.
ADMISSION HISTORY AND PHYSICAL

Inmate Name: “DAryex. WL DC#: Oo & £ he

 

 

 

 

 

 

 

 

 

 

PHYSICAL EXAMINATION

Age: . Weight: T: P: R: BP;
General Appearance: het Gets Ls

Skin/Lymph Nodes: LIE Lyles

Head: 2} M1< yl Eyes: TIS aL

Neck: Lu L, tf

Chest/Lungs: ZO
Back: fxr hf arf ,

 

 

 

 

Heart: LEC fy om i)
t Lf = re
Abdomen: ye PAS AT
GU: AX Rectal: LA Cc

 

 

Extremities: y (SP WZEZ 2 » fib Cayo La fo Cetin
Vascular: 47 a Be eo lity fren Ec, MON Ane, GOW? tVeKag,
“fips Go IRD x FO PO jra~

Neurological:

7
ASSESSMENT/DIAGNOSIS Fy Anecbes SPW? SS x.

 

 

J F.ONG, ey
Date: L ISTP Staff Signature and Stamp: = tas :

DC4-0030 (12/05) Page 2 of 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 69 of 145 PageID 499

RECF: “TION AND MEDICAL CE"ER
ADMISSION HISTORY AND PHYS) TAL

Inmate Name: “DARWEL DITO ad DC#: O06 LY he v7

 

Allergies: A/SAID
CHIEF COMPLAINT
POYRAO PF 1 ;

HISTORY OF PRESENT ILLNESS |

We Lh (he fr ew oc SS 7? Cog

A GF OF TP? JKC wx 2a le
“Py yy a 2B Pele Cease eng

PAST MEDICAL HISTORY pes bs Of. fF LC! SOM A POrx

fiw

FAMILY HISTORY TN
Dy 2a
E modey,

SOCIAL HISTORY

Current Medications: MA, WA

 

we

 

. F.ONGEMD LNG
Date: TAS [17 Staff Signature and Stamp: 7 itle’Supgeon

DC4-0030 (12/05) Page | of 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 70 of 145 PageID 500

 

 
 
 
 
    
      
 

STATE OF FLORIDA
OPERATING ROOM RECOR»

BY:

DANIELS, THERON
DC#: 068947 B/M

) Dos;

a“
AGE:

    
 
    

  
 
  
   

CODES

  

Lt

} MILK
DATE: *
TIME )
INCISION TIME:

   
    
  
    
  

2,

 
  
 
  

     
   
  

TIME OUT:
’ CLOSING TIME:
END:

(——— Ground Pad SA A
<> Tourniquet ~weR
b———{ Safety Trap me

     

CLASSIFICATION:

A Bruise
X Rash
2 Abrasiong_
Lacerations. :
Pressure Sore
Reddened

    

  

x |

    
    
 
 

GICAL SCRUB ¢_.

   
 
 

ASA CLASS:
PAX

 
  
 
 
    

BIPOLAR

  

Lr
Up .
DOWN 17.
dilution, total

   
  
 
 
 
 

  

3g

  
  
 
   
  

   

    
 

VE

  
  
 
    
    
   
    

() SHI

SODINE SCRUB
(ODINE SOLUTIN
%
{ ) MAC
LOCAL

POVIDIN

 

 
   

OTHER

           
    
   
 
 
  
 

GEN
CTHER
SUPINE
() RT LATERAL
( ) OTHER

( ) EPI

     
  
  
 

 
   

  

SPINAL
GICAL
eri

 
 
 
  

 
 
 
 
  
 
 
   
 
    
 

LNA
()CORRECT  ( ) INCORRECT
«#2 () CORRECT “( ) INCORRECT
fi () CORRECT  () INCORRECT
#2 ()CORRECT () INC
"() CORRECT ( ) INCORRECT ~
*§ INITIALS
TOTAL
( ) OTHER

 
  
 
  
  
 

 
  
  
   

( ) PRONE

  

HI

   

 

      
 

 
  

 
 
 
 
   

 
       
   
  
  

. (NIA
“ST ROLL ( } SHLD ROLL *

 
   
   
 
  
  
 

      
 
 
 

   
 
   
  
 
    
 
 

 

ROL 3c
C}
LOCATION OF PADS.
O) () SACRAL

 
 

000 CC RL

    

         

      

(6a. NONE ) BY SURGEON

  
 

G/DRAIN:

   
 
  
  

 

E NOTES:

  
 
 
 
   
  
  
  
  
   
    
 

“<
CATIONS:

 

 
 
   

EBL:

 

RR via stretcher ( ) self
Loe: >}
NO Time

 
   
 

( alert ( ) verbalizing

      
        

0

    
     
 
     

Other
{ ) blue

Serubd
warm ( }

    
      

    
   
 

extremity ( ) cold ( } cool
NO Good Refill? ( Jao
NO Accompanied by: (9-RN
SIGNATURE: DR.

    

avoided and reactions
sis same as
lab?
SIGNATURE:

   
    

     

&

     
    
    

  
Case 3:17-cv-01239-MMH-JRK Document 73-1

ol

Cd.

Nsmas

DATE:
AGE:

» Worm
Refill Seconds
Present
Present

PATIENT MEDS:

AMT. y"

TOTALOR CC
Mask (4 Cannola
DR.
CHECK
Color

SIGNATURE:

|

ij -, STATE OF FLORIDA
% OLEAAY Ch ABARTMENT OF CORRECTIONS
REGIONAL MEDICAL CENTER

Filed 01/30/20 Page 71 of 145 PagelD 501

 

DANIELS, THERON
s DCH: 068947 B/M
DOB:
& POST OPERATIVE REPORTS

PRE-OPERATIVE RECO
Pa
H&P Completed
Procedure consent
CBCSMAC
PIWTTWPLT
Lab Report (Other)
“ray MRI Reports
Reports
Bracelet
Voided
removed
Consent
& alert
up
teaching

VITAL SIGNS
TIME TPR

Ate: Yes O No

Out Observed: Yes NoOD

RECORD

APPEARANCE
3, SATISFACTORY
2. Pale
1. Dusky
0. Cyanetic
PRESSURE
3. BP +/.20 Pre-anes level
2, BP +/.21-.50 Pre-anes
1. BP +/.51-.80 Pre-anes
O.BP +/.81 Pre-anes
CENTRAL L.0.C.
Alert/Cooperative
Awake
Reaeting
Unresponsive

DRAIN
COLOR

IVF TOTAL CC
BILATERAL: yw) VES ( } NO
@ Able to turn or assist
RLE LLE Able to move 4 Exir
No Sensation Present (4) Yes ( ) No Able to move 2 Extr
Na Pulse Yes ( ) No Unreactive
Movement Yes RESPONSE
Deep breath/coughs
Regular respirations
Dyspnea
or controlled

Refill Records

INTACT
& ALERT
WARM & DRY
CLEAN & DRY
/ CRUTCHES
CHAIR
COMPREHENSION D/c INST.

TIME: :

WHOM RELEASED

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 72 of 145 PagelD 502

DEPARTMENT OF CORECTIONS
RECEPTION MEDICAL CENTER
SURGICAL PATIENT DISCHARGE PLANNING SUMMARY

Date: Ci bei 9
Patient’s Name: Inmate Nun

Operative Procedure: DANIELS, THERON

DC#: 068947 B/M
DOB;

 

POSTOPERATIVE INSTRUCTIONS:

YOU ARE URGED TO FOLLOW CAREFULLY THE INSTRUCTIONS WHICH ARE CHECKED ON

THIS SHEET.

a Observe operative site for excessive bleeding. _ x Observe affected extremity for
(Slow genera] oozing that saturates the dressing circulation or nerve impairment:
completely or frank bright red bleeding.) In Change in color
either case apply pressure to the area, elevate it if Numbness or tingling
possible and go the the E.R. Coldness

Increased Pain
7A Observe operative site for signs of infection: If these symptoms persist po to the E.R.

Increased temp. T 10) Immediaiely,
Increased pain
Redness aw” Keep operative area clean and dry.
Swelling Do not remove dressing unless
Foul Odor or dramage. instructed to do so by physician.

If these symptoms appear go to the E.R.

immediately. ae Keep operative site elevated for

12-24 hours on extra pillow

Apply ice to operative site x’s hrs.
May change nasal drip pad as needed,

No activity

 

7 _ Take sitz baths x's daily and
se Avoid sneezing or blowing nose. after each bowel movement.
ed If any problems occur please go to the E.R. or _ Keep operative site dry,

OPC immediately, It is your responsibility to
follow discharge instructions

Ifany problems occur or if you have avy further questions, please tell immediately. If is your responsibility to follow
your physician’s instructions and those above.

OTHER INSTRUCTIONS FOR FOLLOW-UP CARE: Tol loya Ap Ap pt )

honlon Wy Gans <a yw Ve dope “ Qo waged ly Ninety

do dy, wm OT Seu ecu des ae, x4 Mumac akan ND don
wS ~ 3 SS

 

 

Witness: _Ke Syese Qos ri LL Ck Y
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 73 of 145 PagelD 503

STATE OF FLORIDA ry Ve y
UEPARTMENT OF CORRECTIONS -
Tee

ANESTHESIA RECO

 
    
 
    
  

 

  
 

 

MV RAD LA GAUGE
OTHER:
INDUCTION: IM. INKAL
R.S.I_c CRICOID PRESS .

DIFF.

   
  
   

   

EYES

  
 

[ef Pre-induction exam completed
[=f Proceed c Anesthesia Plan,
£+Time Out Observed

 
   
 
  
 
  
 
 
 
  
   
    
 
 
 
 

DA OR, Gof OF
Fre Lat

Lucene |

   

   

 

 

 

   

 

ANES X-X

OPERO.0 GEFTC On -Tiyred.
INDUCT ( }

RESP. O

PULSE

ap X

— TT @/I20
oo” LSD FAR,
ANES EQUIP LA ey//F
CHECKED aA, ©
EMG DRIVES wo ~/ 2/

AVAIL

RM.#

*p,9 13

Lt VOMLA|E
, ime Bega

INTUBATION: EASY DIFF BLIND p§c<- = =ORAL NASAL SIZE CUFF fir
BLADE BS-BL LMA Chien: "Lleosnon 7 fo NS

DETAILS OF REGIONAL:

 
 
 
  

TIME OF

      
   
 
 

    

   

SPINAL EPIDURAL MAC NM.BLK
ETT:

   
 
   
  

 

 

POOR

   
 
  

 

   

TEMP

pep

NERVE STEM

     

DANIELS, THERON AREA PADDED
OC#: 068947 B/M
DOB;

   
  

FLUID Te

 
  
  

OPERATION

ae in ——,
SURGEON: Letet” CAR STA
DATE: & BS 77 SIGNATURE: fox

CL) BM Rie AP sublpAhen

     

 

 

 

RMC-OR.01
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 74 of 145 PagelD 504

 

  

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological! Record of Health Care

 

 
    

Inmate Daniels, Theron a
- Sul 'ective Data

 

 

DCH _ ace 068947 —_ —
Date of Diack | male — - Oi ective Data
Institut. DOB: — RMC MAIN UNIT “a onal of § snd O Data
— - Plan
E-Edueation

0C4-701 (Effective 4/8/41 0) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 75 of 145 PagelD 505

horization# DALES 4) ¥. SY 9

Submitted to UM 3}; of

 

> FLORIDA DEPARTMENT OF CORRECTIO, # oxico__S'[., 3
b eramamnente
Approved by um_(1/ CONSULTATION REQUEST/CONSULTANT’S REPORT ,
Type of Service: = ACA STR [FROM institution: Z)/2 © | DATE OF REQUEST: 5/45 /}

 

Reason(s) for consultation: Acuity of consultation: {| DATE APPOINTMENT Mabe: “ ° |

Evaluate and recommend diagnostic plan Emergency i fare \O- f
Evaluate and recommend treatment plan Urgent Y Staff Signature: iy
Other (specify): Routine

 

 

 

me
; APPOINTMENT DATE:

Visit Type - Initial [] Follow-up Ww 7 tb UA
Follow-up consults require justifiédtion bee 3 (-{ IT

Condition is (check one): [] Acute Trauma [] Acute Iliness CJ Chronic
History of present illness {include onset, presentation, progress, therapy):

Sp Cem MIT Cp pesto

Physical findings: OP Af? <i lay . Yi 7B ~Ss5,

a go oF ST) 1st POST
Diagnostic findings (expiain laboratory, x-ray, or other test findings): OP VISIT
THe 2 VO4 Te yar,
| 2 RECEIVED
Other pertinent information: Sf hey

_ JUN 05 2617

Provisional diagnosis: (4/ Y t) AD _ 0 Ae
“BANTIS O
Health Care Provider Signature/Stamp: 4 f / ARCs NGO D,

RON :
A ee wa he) //
CHO/Designee Approval Signature/Stamp: Fe eee Ti 2 c 9

AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at __ .
| also understand that should hospitalization and/or surgery be necessary, @)separate consent form will be signed
prior to such hospitalization and/or surger nsent toe referred to a reception and medical center, or

such other health care facility as may Oe appropriate for the regson{s) staged. and consent to undergo health care

services as may be necessary fo evalua my health status,
A a
Signature of Patien

Gye, (D O)-17
Signature of Witne

sig neg ele Yet7]
IT 1S ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

J ECRIVE
MAY 34 a7 A n-|' “at

Date of Bir DOB;
a
BOS DATL BY: . ( 2 Logged ;
_ ! 8 x00 od tianssa00.0a400, n Databe
s Se

DC4-702 (Revised 2/4/15} Page 1 of 2
This form is not to be amended, revised, or altered without appreval of the Director of Health Services Administration.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

  
  
  
 

  
    
   

 

“e,

  

 

 

 

 

InmateNa; DANIELS, THERON
DCc# DC#: 068947 B/M
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 76 of 145 PagelD 506

 

 

 

—

CONSULTANT‘S REPOR 1

 

NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

Additional History: Sf _Sifa He Au trp Le jG

Findings:
. 7 - mY /

 

 

 

 

Consultant Signature/Stamp:__

IT IS ABSOLUTELY NECESSARY<THAT INMATES ARE NOT MADE GWARE OF ANY —
SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name USE ADDITIONAL SHEET(S) AS NECE alt
DC# DANIELS, THERON

Date of Birth _ DC#: 068947 B/m

Institution — DOB; bla
EOS DATE: _ tO Hf senor
NC4-702 (Revised 2/4/15) Page 2 of Z

This form is not to be amended, revised, or altered without appr cee Director of Health S¢rvices Administration.

 

 

 

 
Florida Department of Corrections Ra diolo SY

Radiology Request Form
_ PLEASE WRITE LEGIBLY

| In the best interest of the patient and referring physician, this examination will not be performed if pertinent clinical
| information and tentative clinical diagnosis are not Provided below: (7) Diabetic

P Pow Swell. to @ ate, dint - |
FP U Shdignd Sugones 42. Pls 2uasl fr frse
ta dwore [in fen.
Ke

X-RAYS

   
  
 

List allergies:

NSAADD

 

    
   

Date of aad ae ; |

MARI SCANS ULTRASOUNDS
a

 

 

   
  
 
 

  
  
 

 
 

 
 

    

LJ{ AnkieR IOP Cervical Spine | Abdomen complete :
td) Cervical Spine Head/Brain Stem Breast ~
iJ! C. Spine, complete Heel Teli LJ) Gatlbladder I
Cl Chest Lower Ext, any jolnt RU -TL / inguinal Area

Chest, PA and LAT Cl Lower Ext, ne joint RE JL J Liver
[VT chest ppp Thoracic Spine Lumbar Spine __ a Lower Ext, R

 
 

 

 

‘Neck/Soft Tissue/Thyroid
Paracentesis

 

Ei]

  
 
   
  

| ] | Neck
[ ] Pelvis
ens
FLUOROSCOPY Thoracic Spine

   
 
 

 

  
 

    
 
    

 
 

   
 
   
   
    

   
  
 
    

 

 

 

 

 
   

     
 
 
  
    

     

 

 

 
 
      

 

     
 
 
 

 

 

 

 

 

(Jj Arthrogram { ] Upner Ext, any joint RPTL Ci
_ Barium Enema Upper Ext, no joint R L Scrotum
Femur R rl Cystogram Thorecentes|s
—~ ep a a
Fingers R Esophagram J __
Foot R L LV, Pyelopram
a ee
[| Ferearm R Pit Ei} Lumber Puncture VASCULAR STUDY
Hand RE J, LJ] Myelogram { ] Abdominal Aorta
HipR fet CI} Venogram & Cheep NUCLEAR WIEDICINE Abdominal Aorta with doppler
Humerus R [7] i Ji) UV. G, f. Series Bone 3 Phase - infection Arterial Doppler, Lower Ext R tCy |
Tl U. G. 1. and Small Bowel __ Arterial Doppler, Upper Ext RATE Cy]
CAT SCANS Carotid Duplex
a rr » +
KUB and UpT Abdamen Dialysis Graph Duplex R
Lumbar Spine Cervical Spine IE Ji_Vein Mappin for Dialysis R Cin |
DOT Spine, complete Chest Gallbladder (CCK) } Venous Duplex Lower Ext R LE]
Mandible Facial/TM) Gallbladder (HIDA) Venous Duplex Upper Ext R Pt
_______| ee Ty

 

 

 

 

 

 

  

 

     
 

        

 

Nasal Bones _ Head Gallium
| Nasal Bones” — —
LI! Orbits HE] | Lower ext. R Cit EJ! Uver/spleen 4 Exams not mentioned abaver
C1! Os caleis R eo CU | Lumber Spine Pulmonary V/Q
SRSA tL mberSpine
ST

[| thyroid ang Uptake
DI thyroid - Parathyroid

 
  

 

 

 

[II Scoliosis se ries

 

 

 

    

Date Performed: Time Performed:

Where Performed: Technologist Name/stamp:

lai

Is permanent camp a private institution? No _] Yes CI
Clinic/hospital room number _

 

 

INMATE

DC#: D-068947 TM 31 09/13/12
mG Seats Peta ay
INSTITU
B/M DOP —_-— CS
DC4-705D (Issue, +112, \ aD C

Sine
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 78 of 145 PageID 508

Report: DANIELS, THERON - RAD NUMBER: 068947 - 2: Schryver Medical FL Corrections EXAM DATE: 2017-07 * SICIAN: INew/Detalls in Comments

 

SCHRYVER MEDICAL, LLC

aTiident!] “Nanaia sexy 8 company
$00-638-3240
Radiology Interpretation

PATIENT NAME: THERON DANIELS

DATE OF BIRTH:

ID/MRN: 068947

PHYSICIAN; !New/Details in Comments

FACILITY: RMC - MAIN HOSPITAL RM: k12011, FL

DATE OF SERVICE: 07/07/2017 13:06:20

HISTORY: RMC UC, F DORM: PAIN AND SWELLING TO LT 5TH DIGIT. S/P LT 5TH DIFIT SURGERIES X 2.

EVAL FOR LOOSE HARDWARE

FINGERS LT 3V:

Comparison: 2/22/17.
Interval identification of resection PIP fifth digit. There is soft tissue swelling. There are a few small densities identified

within the joint space region. There is a band of Jucency distal aspect proximal phalanx just prior to the resection site.

IMPRESSION:
1. Postop changes with swelling, Consider infection versus postop swelling.

Electronically Signed By: Dr. Stephen Veigh M.D, 07/07/2017 11:40:33 MDT

This transmission is proprietary, privileged and confidential. It is intended to be communication only for the use of the addressee; nccess to this message by anyone else is
unauthorized, Mf you are not the intended recipient and have recelved this communication in error, please notify us immediately, Any other uction taken, Including but not
limited to the disclosure, copying or distribution of this communication is probibited by law.

Schrwer Medical FL Corrections -1- 7 Jul 2077 13:44
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 79 of 145 PageID 509

_JRIDA DEPARTMENT OF CORRECii SS
Chronological Record of 0 Care

 

Inmat< Dan iels, Theron S- Subjective Data
DC#_ DC# 068947 O- Objective Data
DOB:. black | male A- Assessment of S and O Data
Institu - Plan
DOB: RMC MAIN UNIT tn ation

DC4-701 (Effective 4/8/10} Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 80 of 145 PagelID 510

Submitted to um_ofls Authorization# OV dD TBA LA P?3 ©

Approved by UM
Approved oy ope FLORb DEPARTMENT OF CORRECTIOi. —buicn, Slo 3
_ CONSULTATION REQUEST/CONSULTANT’S REPORT
Type of Services) THOreu fy \ [ FROM Institution: WCYY\C DATE OF REQUEST: Lo- ol | 7

Reason(s) for consultation: } Acuity of consultation: | DATE AP
Evaluate and recommend agnostic plan Emergency “fe ‘

Evaluate and recommend treatment plan Urgent ? Staff Signature:

 

 

 

 

 

 

 

 

 

 

Other (specify): Routine

Ay APPOINTMENT DATE:
Visit Type - Initial [A Follow-up (]
Follow-up coral fous justification el —| “7
Condition is (check obe): [] Acute Trauma L] Acute IlIness L] Chronic

History of present illness (include onset, presentation, progress, therapy):

Physical findings:

(@) for»

Diagnostic findings (explain laboratory, x-ray, or other test findings): RE CEIVED

Other pertinent information:

| Provisional diagnosis: @ yi Ca) Df D
LOY C. HADDAD MD WEY; >-
\_ ar

ealth Officer f

 

 

Health Care Provider Signature/Stamp:

 

CHO/Designee Approval Signature/Stamp:
AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understand that | require fhegritol Thang ‘
wa 7

which cannot be accomplished at Lene — srath
i also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed

prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status.

Signature of Patient: woe es C2 al Date: */ - sorte ff? ¢
anes of ee. CfLb, FT Date: 7-/7-/7.
IT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

 

 

 

 

 

Inmate Nowe Is, Theron uy ON 2&2
aniels, . FUN 2 oes
aes DC#H 068947 ‘ A\ Bz
ros black | male ‘ = CTs savordefesreeoveeore
pea DOB:

ws avi oo pe amended, re, .sed, or allered without approval of the Director « “dealth Services Administration.

nae ee
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 81 of 145 PageID 511

 

| | ___ 3ONSULTANT’S REPOR1
NO PROCEDURE(S} MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.
Additional History: S.26-)°7 (Z) sv at Ar dhropdosch, ey bx. 6 “9,
613-17 (2) hovel silat remfeel, ~

sy . P . = dle
Findings: Fa, e]e'> o sv Pape shite ureetune v, Forcllany are beens
. Teshares Os er er lorge mem Fann, Dhen,

© st Alger BE OS BH
ka: © oe ee ne

| Prorgte ey Ose Os hie Mon meh

Dap y,
Pol [5 O hare pally, pain = probs liog he

<rdend
Aanogeer . Urebbe do close BSH Cine
te “pale wit be les = Gonhinl? xy
clsune tS 4h,

dha
Nends P - Strap D3 fryers .
Recommendations: Fr Bug aa Lob abt afer 525-17 @s* Fngas Px x
Arifirendesdey = MY cf? NYAES TENS, “Thar EX of AAhieom ,
rw Mm, ead Aodles | Ane astra.

 

Frapnds |
/ LEpekn hare gperestbas ie by mania
Os fe > pap (lex = 66° Aon. ge tote,
5 net

 

 

 

 
  
 

   
 
 

   

Consuttant Signature/Stamp: é a L0,fb... Af /. Date: _7-/7-/7,

IT 1S ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE AWARE OF ANY
SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

Inmate Name a —
DC# Daniels, Theron
Dateof Birth DC# 068947
Institution Black | male
EOSDATE: DOB:

DC4-702 Revise

 

 

 

 

USE ADDITIONAL SHEET(S) AS NECESSARY

ea

eT

re

This form is not to be amended, revised, or altered without Approval of the Director of Health Services Administration,

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 82 of 145 PageID 512

Fl_..u. .. DEPARTMENT OF CORREC} ..
Chronological Record of Health Care

 

dams neo we IA Urger t ee a 7 a

     

stl
ft
og
Ong)
ah Reick
aEes
Inmab D-068947 TM 31 09/13/12 — Ee eabeetive ate
DC#{ DANIELS, THERON = O- Objective Data —
Date « B/M DOB _ RMCMAINUNIT A+ Assessment’ ofS and O Data -
Institu ———"Bs Plan” ane

 

E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 83 of 145 PageID 513

Submitted to UM Lalo

Approved by UM 30

FLORILA DEPARTMENT OF CORRECTION.

‘ uthorization# OLAIV9 G7 (Lésl

Dx(ICD)

Slo3, 8G

 

 

TST, TF

Type of Service: .

-CONSULTATION REQUEST/CONSULTANT’S REPORT
; a | FROM Institution: C

DATE OF REQUEST: Lo- d\'| /

 

O.
Reason(s) for consultation :RMC

Evaluate and recommend diagnostic plan
Evaluate and recommend treatment plan
Other (specify):

Acuity of consultation:

"DATE APPQIN ADE: |
Emergency aA

Staff Signature: CAs

Routine

 

 

APPOINTMENT DATE:

 

Visit Type - Initial L] Follow-up KS
Follow-up consults require justification

"LXE Po-1

 

Urgent
Lponth

 

Other pertinent information:

Condition is (check one): [[] Acute Trauma [] Acute Iliness LJ) Chronic
History of present iliness (include onset, presentation, progress, therapy):
Physical findings:
RECEIVED
Diagnostic findings {explain laboratory, x-ray, OF other test findings}:
JUL 06 251
ine us

RMC MEDICAL SCHEDULING

 

Provisional diagnosis:

Oh LD VL beg be

 

Health Care Provider Signature/Stamp:

CHO/Designee Approval Signature/Stamp:
AUTHORIZATION FOR SPECIALTY EVALUATION

,—C- HADDAD MB—

Ay
CAC _crigisteain Officer

CLF

 

 

 

which cannot be accomplished at
prior to such hospitalization and/or surgery.

services as may be neces

   

oo een,
“a

ae!

Signature of

|, the undersigned, have had explained to me and understand that | require

such other health care facility as may be appropriate for the reason(s} stated, and consent
ry to evaluate my health status.

 

oh

| also understand that should hospitalization and/or surgery: be necessary, a separate cong germ will be signed

1 therefore consent to be referred to a receptio?fyan edical center, or
to undergo health care

7 ee _ Date: MMo- / 7

-!

 

 

_Signature of Witness: Afb Goes? alg: f /]
IT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE

AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION ae

 

 

 

 

o\

IamateNax Daniels, Theron , WN 2 GM

Diet DC# 068947 mY JUN 26 2

Date of Birt black | male \ — @}

EOSDATE: DOB: 0 Fs sneak Boer ren:
a DC4-702 (Res ;

This form is not to be amended, revised, or altered without approval of the Director of Health Services Administration.
as

 

 

     
   
    
 
 
  
     
  

io PROcEoUREe mee ac, JNSULTANT'S REPOR.
| NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIGR APPROVAL BY THE SEGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT,

4 LF TPz _
C. JS > Pz
| Findings: JOpat Ces

 

 

Additional History:

Recommendations: = ZX. “Ppe opp e

V 20g

   

IT 18 ABSOLUTEL

 

 

| SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION
Inmate N-—~ USE ADDITIONAL SHEET(S) AS NECESSARY
DC# Daniels, Theron

a | ° wo
Date of B DC# 068947 Chay oH, ote,
black | male eee
Institution Si gre’ ‘
Bos pa: DOB: 7h ()

DCH Runa, wer may RABY one oy
This form is not to be amended, Yeyised, or altered without approval of the Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 85 of 145 PageID 515

 
  

FLOR.WA DEPARTMENT OF CORRECY. 1S
Chronological Record of Health Care

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allergies: ; Sa fe) ih IAAWe- F foe (ree
oe o
DATE: 8/10/17 / Z RECEPTION AND MEDICAL CENTER
Time: 6:18am DOCTOR PROGRESS NOTE
Patient arrived from UF Hospital after sean by Ortho due to hand and arm surgery . Patient
referred to be ok, with no distress at this time. Patient chart reviewed, consult for Ortho
requested, medication prescribe, Patient hemodynamically stable under no distress, will be d/c
from UCU,
aa
5 Aaareres
RMAC
_ WA 7
co _\.
\
Inmate Nar 7 S- Subjective Data
-O06 a
DC# man " 89 47 au 09/13/12 O- Objective Data
Date of Birt * TELS , THERON A- Assessment of § and O Data
Institution ©/ DOB P- Plan

‘E-Education

DC4-701 (Effective 4/8/10) Incerporated by Reference in Rule 33-602,.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 86 of 145 PageID 516

FLORIDA DEPARTMENT OF CORRECTIONS
—=ronological Record of Health Care

Allergies: he ASSrps, Oreknin
DATE/TIME
S2- (9 [ene Pale - Chip ak a
#1 at fo. Cs (C) rin Gan Cron > * pocnr ne |
OD Pm | Tyr ges it Mole Uke sa, oe han « la
tore on bis Nar
10: wkP -» (Qbank vipa fib Sale Bilan (0 pa |
| Clave honk \ Dy Mou, Airs Choy SV bean _

el. esl ee x ZDrrn.
O: pal. ta. Lui h . Tepe watt Reelin il ~by Owl

CC gain cu PT Pac.
C =} rp Arn Ee fy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
MN 7 Seen in Urgentha Seen yen Oday St@allen
4050 Ave F200 [ase sm oe ae DOU bEBT

 

 

 

 

. fas R N.

s/ad (Ft le Now? ya\calherany,
1a50 Sy “My hand Lia 10 30 (ICH) a pale My little finger

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4EAn
ae or Kes aa Lc Sho USVI dS
On | imc KO POS Mme Loteitted

| NMESS 7o(0; Hee ee N IVE A Pa
| ee ie hai BOYESsS p TROT >
a LD de . \ 5
Denvile. LLL Co Ae C
|
|
|

Inmate Name_[Yaniels, Thea : S- Subjective Data

DC#H OKA ¥ \ " Race/Sex & jr, O- Objective Data

Date of Birth RMI: MAIN UNIT - pe of S and O Data

Institution wa, 4
eS

 

E-Education

This farm is not to be amended, revised, or altered without approval
by the Office of Uealth Services-Administration

DC4-701 (Revised 10/37 /08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 87 of 145 PagelD 517

FLORi0A DEPARTMENT OF CORREC)}10Ns
Chronological Record of Health Care

5S ¥Y 100; WE AC YT,

 

AY

 

     

 

 

ag em 40 09/33/12
p-063894! HE ROH S- Subjective Data
DANIELS, T O- Objective Data
B/M DOS a RRC hl CIN RIT A- Assessment of S and O Data
i P- Plan
E-Education

DC4-701 (Effective 4/8/1 0) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 88 of 145 PageID 518

FL. JA DEPARTMENT OF CORREt. JNS
Chronological Record of Health Care

   
 

  

  
   
   
    

MEDICAL CENTER
SICK CALL REFERRAL

  

RECEPTION
CHRONIC CLINIC

DATE/TIME

   
      

     
     

i)

 
  
 
  
  

  
  
  

 

WT:

   

T: P; R: B/P:

SIGNATURE:STAMP:

  
  

   

S- Subjective Data
O- Objective Data

_ Mm 40 00/13/12 —
eens . 7 THERON X A- Assessment of S and QO Data
[IELS, THERO! —— = P. Plan
B/M DOB a £-Education

DC4-701 (Effective 4/8/1 0) Incorporated by Reference In Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 89 of 145 PageID 519

Fl UDA DEPARTMENT OF CORRE ° jNS

Cu: iological Record of Health ire

   
  

DATE/TIME RECEPTION AND MEDICAL CEN
| ce C/FOLLOW-UP/SICK CALL REFERRAL

T: P: R: B

Pp: WT:
SIGNATURE:STAMP:

D-068947 TM40 0
DANIELS, THERON
B/M DOB

S- Subjective Data

i O- Objective Data
z A- Assessment of S and O Daia
gz P- Plan
= E-Education
S
me

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rute 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 90 of 145 PageID 520

FLUnitDA DEPARTMENT OF CORRECTivNS
Chronological Record of Health Care

©

 

DATE/TIME
9/14/17 INCIDENTAL NOTE REGARDING OUTSIDE APPT AT UF ORTHOPEDICS IN GAINESVILLE
10:00 A.M. {FOR A 1 WEEK FOLLOW-UP WITH DR. CHIDGEY ON 9/16/17.

ALISHA GRAY
MEDICAL SCHEDULING

\ Bad a, riaviche — (ge

Dp XD veto os : motQan

Len Prmotes

In U t Care

 

 
 

Inmate Name DANIELS, THERON S- Subjective Data

 

 

 

DC# _ 068947 Race/Sex BAM _ O- Objective Data
Date of Birth _ ; A~- Assessment of § and O Data
Institution RMC P- Plan

E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602,210

 
   
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 91 of 145 PageID 521

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

t

W0CAT ion)

 

 

Inmate _ ‘13/
DCH D-068947 TM 40 09/13/12

Date of DANIELS, THERON

— S- Subjective Data
O- Objective Data

fa,

met B/M DOB _ eo A- Assessment of S and O Data
nstitut x P- Plan
ae =
ea
This form is not to be amended, revised, or altered without approval
DC4-701 (Revised 3/00)

of the Deputy Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 92 of 145 PagelD 522

E-  *"DA DEPARTMENT OF CORRF IJUNS
Cu. vological Record of Healti.' sre

xy u . 4

; a
DATE/TIME RECEPTION AND MEDICAL CENTER

CHRONIC CLINIC/FOLLOW-UP/SICK CALL REFERRAL

~

 

T:18-le ps RE B/P:_. WT:
SIGNA RE:STAMP: AHester

 

Inmate Name S- Subjective Data
068947 "M40 09/13/15 O- Objective Data

NIELS , THERON _ A- Assessment of § and O Data
B/M DOB hl Main UNIT fa tion

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 93 of 145 PageID 523

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological a of Health Care

ODDS Todine Bact NOW b Sue

et SiG Noe AC

Te Spy avd buns caches allot the fines

O | ol thiansisntes or all acky Per REVO
eee

Visi
4 Oe | AT IMs Bare Ort cohen D Mar
Or [ PiCogt jet eye
Osa Andry L Pi: Cann LPT

 

 

 

 

 

 

 

 

 

 

BS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| y
|
| a
| Wr
| Z
| a
ft Va
| Z
a
| WA
| LZ
Z
| ZL
| L
| Z
SZ
x
|
ann

‘D-068947 TM 40 09/13/12 8- Subjective Data

DANIELS, THERON O- Objective Data

B/M DOB vo & Assessm ent of Sand O Data

on
ay
This for titiis not to be amended, revised, or altered without approval
ie

f
by the Office of Hralth Services- Administration

DC4-701 (Revised 1 0/31/08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 94 of 145 PageID 524

vLURIDA DEPARTMENT OF CORRi:c LIONS
Chronological Record of Health Care

el ,

 

 

DATE/TIME f

a

 

Inmate'Na D-068947 TM40 09/13 /i2 S- Subjective Data
DCH DANIELS, THERON O- Objective Data
Date of Bi) B/M DOB OE Bs tnd tarp A- Assessment of S and O Data
Institution P- Plan
E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 95 of 145 PageID 525

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

 
  
 

 

a ¢

geen InU
oct } C. Riot

RN

RMC

Ww

 

 

Inmate Name DONIZIS. Teron S- Sul‘‘ective Data | -
DC# OOCGUT ~~ RaceSex  FalVY) vee on. O- Oh ectiveData

Date of Birth A- Assessment of S and O Data

Institution TNC ye P- Plan
E-Education

 

 

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 96 of 145 PageID 526

FLORIDA DEPARTMENT OF CORRECTIONS

Chronological Record of Health Care

 

D-068947 TM 40 o9/

i 13
DANTELS, THERON (2
B/M DOB

DC4-701 (Revised 10/31/08)

 

= S- Subjective Data
* O- Objective Data
A- Assessment of § and O Data
t P- Plan
Y-Education i,

This form is not to he amended, revised, or altered withaut approval
by the Office of Hcalth Services-Administration
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 97 of 145 PagelD 527

ET a a a ES Tee =

FLORIDA DEPARTMENT OF CORRECTIONS
Record of Health Care :

 

 

. ‘Wmat D- 068947 TmMao 09/13/12 — . S- Sul:tective ao
- DC# DANIELS, THERON . .- 25a Oe Oh eetive Data, nnn
Datec B/M DOB _——_ Ax Assovement of § and O Data
» Instite __. " le
E-£ducation
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 98 of 145 PagelD 528

Submitted to um_ 7/2! ~ Anthorzasions OQFOGPG 771 b? |
Approved by UM ¥ (8 FLOR.wA DEPARTMENT OF CORRECTIOws Ox(icD)_ oS S 63 io gv Gp

MONSULTATION REQUEST/CONSULTANT’S REPORT
Type of Service: ; | FROM Institution: A572 | DATE OF REQUEST: +7 tad
Reason(s} for consult : Acuity of consultation: | DATE ae MADE:

Evaluate and recommend diagnostic plan Emergency a _

Evaluate and recommend treatment plan Urgent _.. Staff Signature:

Other (specify): Rous v AS
— APPOINTMENT DATE:

Visit Type - Initial ] Follow-up [] ran , : i - a | ¢

Follow-up consults require justification {) LOW ;

Condition is (check one): [[] Acute Treuma L] Acute Hinebs LJ Chronic

History of presant illness (include onset, presentation, progress, therapy):

SP Sefer aTore POT
Physical findings: L—- CA 72

 

 

 

 

 

CEIVED
ZO OTT) a
Diagnostic findings (explain laboratory, x-ray, or other test findings}: AUG 19

£2 oJb Epica SCHEDY -~
Fo
Other pertinent information: J Leen wr (Ste 23) of (yt a 3

Provisional mune YP Had Lyd “ sl ADMD PASY f

Health Care Provider Signature/Stamp:

 

 

 

  

| CHO/Designee Approval Signature/Stamp:
AUTHORIZATION FOR SPECIALTY EVALUATION

I, the undersigned, have had explained to me and understarid that | require

which cannot be accomplished at
' also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed
prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my
Ip, Date: (0
Signature of Witness: OMe OA Dagare: ff. [- 17
IT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE —
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
_APPOINTMENT QUTSIDE THE INSTITUTION © -

Inmate Name ECHIVE
por__" - . “ | 2 at I JUL 28 DAT
fe,

 

 

 

  
 
 
  
  

    
 

 

Signature of Patient:

 

 

 

 

 

Date of Birth _ DANIELS .
EOS DATE: _ B/M DOB * BY 1 ee PRLLee wennnmectoee

DC4-702 (Revised 2/4115) 1 og. -
This form is net to be amended, revised, or ance vitnout approval of the Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 99 of 145 PageID 529

 

 

 

 

 

 

 

 

i
CONSULTANT’S REPOR;
NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

Ve Sate AF tapeag~
(PIP Tew ASP FS

[ / J 29-7) ‘
= sgh of SAery —~ */prey, C0 4)

OE wy Bh

PM PO ew

Vora Rep yore ign

Chay Dmece ¢ 2d Be
PIP PF “tere, ey once, /P <a pts
| Recommendations: = C Silt: x Seo / sary II ~s

   
    
  
 
  
  
   
    
    
 
  

 

 

Additional History:

 
  
 

A Ba xg
an RP To AVP, Begins =
EZ CTHE oe

a ell ate:

- oo

*

   
    

Consultant Signature/Stamp: __ oe rage

IT IS ABSOLUTELY NECESSARY THAT INMATES MADE AWARE OF ANY
SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

fe,

Inmate Nam}
Dc# '

HH
Date of Birt! D-068947 ™

M 31 Gg i
Institution | DANIEL THERON 13/12 2 7 a Y

EOS DATY, B/M_ Dog
DC4-702 (Revised 2/4/15) Page 2 af z-

    
   
   
 

 

USE ADDITIONAL SHEET(S) AS NECESSARY

This form is not to he amended, revised, ur altered without approval of the Director of Health Services Administration,

%
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 100 of 145 PagelID 530

Florida Department of Corrections

Radiology Request Form

PLEASE WRITE LEGIBLY

Radiology

 

In the best interest of the patient and referring physician, this examination will not be performed if pertinent clinical

List allergies;

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

information and tentative clinical diagnosis are not provided below: [_] Diabetic d ¢
SIP Fr+hco pl ast SME
- ¢ an a, .
JU 5 te f if C 1
CA .
f
CF Ambulatory Oo Portable [|] Stretcher CT Wheelchair é Sof ! ae
Physician Name (Print) and Name Stamp: Date of Request: .
FONG, MD [O}- 1
Plastic Surgeon
X-RAYS kMO MRI SCANS ULTRASOUNDS
ankie REJ LE] CU] ShoutderR CIL EJ Cervical Spine Abdomen complete
{| Cervical Spine LI] Sinuses | || Head/Brain Stem |_|! Breast
C. Spine, complete Skull Hip RE] LT Gallbladder
Chest Sternum {|| Lower Ext, anyjointR [JLT] [J] Inguinel Area
Chest, PA and LAT T. M. Joints Lower Ext, no joint R[ [LL] Liver
Chest PPD Thoracic Spine | Lumbar Spine Lower Ext. RE IL {]
Clavice RE TLE] Tibla & FibulaR [Jt LY Neck []| Neck/Soft Tissue/Thyroid
LJ] Coccyx wrist LJ CJ CT] Pelvis Paracentesis
I Cystogram FLUOROSCOPY [I] Thoracic Spine CT} Pelvis
Elbow RT FL] Arthrogram [ } Upper Ext, anyjoint RIL [Ff Renal
Facial Bones LJ} Barium Enema Upper Ext, no joint R LJ L CJ Scrotum
i urRE IL Cystogram [| Theracentesis
pace Esophagram CI] Upper Bt. REI LO
Foot Rf Jit] LY. Pyelogram
CI] | Fogsarm'k [IL H_]|_ Lumbar Puncture VASCULAR STUDY
“Tand R LIL Myelogram [ J LJ] Abdominal Aorta
CU] Hip REIL CJ} venogramkR CLC] NUCLEAR MEDICINE []} Abdominal Aorta with doppler
Humerus R LJLE | U.G. I. Series Bone 3 Phase - Infection [_}| Arterial Doppler, Lower ot R CJL CI
|| KneeR CJL U. G. |. and Small Bowel Bone {Whole Body) Arterlal Doppler, Upper Ext R [1 C]
[| xu CAT SCANS [J] cardiac - muGa Carotid Duplex
| j{ KUB and UPT Abdomen Cardiac -Stress Dialysis Graph Duplex R[ Jt [_]
L_]{ Lumbar Spine Cervical Spine Ceretec - Infection (labeled WBC} Vein Mapping for Dialysis RL] L
L. Spine, complete Chest L_|j Gallbladder ¢¢ck) Venous Duplex Lower Ext RL JL
Mandible Facial/TMJ Gallbladder (HIDA) _ Venous Duplex Upper Ext RE Ti]
Nasal Bones Head Galllum
Orbits Lower Ext.R CIL [LH Liver/Spleen Exams not mentioned above:
Cj oscatesk CLE CA Lumbar Spine C1] Pulmonary v/a
L]| relvis C1} orbit D)| Renat
CA} ribsR 1.0 | Pelvis []|_ thyroid and Uptake
[Sacrum [J | Soft Tissue Neck (| Thyroid - parathyroid
TC} scaputa [| Thoracic Spine (J) Gallbladder (eck)
Scoliosis Series CI} Upper ext. a ju ]

 

 

 

 

 

 

 

 

D

Date Performed: — | Time Performed:
Where Performed: WAC Technologist Name/stamp:
Is permanent camp a private institution? No [_] Yes UC] an

Clinic/hospital room number.

INMATE NAME-

DC# n- 969947 TM40 09/13/12

DATE OF E

INSTITUT: DANIELS ,

B/M DOB

DC4-705D (Issued 4,

THERON

Cy

MS

io

70 Wee
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 101 of 145 PagelD 531

W207 Report: THERON DANIELS 2017-11-01

 

SCHRYVER MEDICAL, LLC

a Triton 34 auasya senvigs © entap my
BO0-638-3240

Radiology Interpretation

PATIENT NAME: THERON DANIFLS

DATE OF BIRTH.

IDIMRN: 068947

PHYSICIAN: Ong MO, Francis D

FACILITY: RMC - MAIN HOSPITAL, FL

DATE OF SERVICE: 11/01/2017 11:03:21

HISTORY: SOPC- S/P ARTHROPLASTY LT 5TH FINGER/ PT COULD NOT REMOVE RING ON 4TH DIGIT,

 

onu rie

HAND LT 3V:
Comparison: 7/7/17.
Results:

Study shows once again erosive changes to the PIP fifth digil. Soft tissue swelling noted. Consider underlying infection or other entity.

SIGNIFICANT FINDINGS

IMPRESSION:
, Associated soft tissue swelling noted.

1, Stable hand. Erosion of tha distal aspect proximal phalanx and the proximal aspect middle phalanx of the fifth digit

Electronicaily Stgned By: Dr. Stephen Veigh M.D, 11/01/2017 10:27:43 MDT

Dr. Veigh notified Rapid Radiology System of significant findings. Rapid Radiology System notified Ashlea Patterson (352 672 1301 CriticalFindings Nursing Supervisor ) at
Schryver Medical FL Corrections of significant findings at 2017-71-02 9:19:13,

This teansmission i propristary, privileged and conMdential. Jt Is intended tu be communication oaly Jor the ue oS the Addrestee; access to this message by anyone else ts unauthorized. (you are noc the Intended recipient ond have
racolved thls communication ih errer, please botlly us Inmicdiately. Any other action taken, Including but not Mmited to the disclosure, cupving er distributiun of this communication is prohibited by law,

https -/apps-ib,rapidrad .com/reports/repart_temp/T! HERON_DANIELS_3194655.htmi

1M
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 102 of 145 PagelID 532

FLORIDA DEPARTMENT OF CORREC LIONS
Chronological Record of Health Care

 
    

  
   
 

 

RMC West Unit
S .

“yi Received
Chart Reviewed:
Medications: None

ical Hold: YES
CIC: NO

   

      
  

  

PPD:

n”

Dea

      
  

    
   
 

OP

  
 
    

  

Signa

S- Subjective Data

D-068947 TM40 09/13/12 zy RMC —O- Objective Data
DANIELS, THERON =. WEST ay ies of S and O Data
R —__——<‘“‘C;S#C«CNT 7

/M DOB . E-Education

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 103 of 145 PagelD 533

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care

Alfergies: NSADS Todi Ne. Ba
ne Re “thystal ree B SuFfate
mai | 3 ignarn COT wi
: me (0 OM DS" Anger Hex
pean #01 Ce how ES GY ten) (Tred dial x /dgleng

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oy XM) Claes pit ball squeez2 Grow
@ Fo Lil S'sone Oth Soreness TAD hon 0 elt
Lh Nad ade some goon nprovenc
| Since eval,
L__ Pi Cont pal ror _
Ua Arnone spd LEIA Con ne “OE, (7A-
|
|
| <—
i =
| _—
a
ra
a
a
i a
[
fm
ea
a |
a
| |
__ _| Ii
es §- Subjective Data
D-068947 TM 40 09/13/12 ae O- Objective Data
DANTELS, THERON 7 A- Assessment of S and O Data
B/M DOB ee P- Plan
E-Education:

This form is not to be amended, revised, or altered without approval!

by the Office of F -atth Services-Auministratlon

DC4-701 (Revised 10/3 1/08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 104 of 145 PagelD 534

FLORIDA DEPARTMENT OF CORRECiIUNS
Chronological Record of Health Care

oO Nee r

t

     

be

 

Inmate Name S- Subjective Data
“ 2 —_——_
'p-068947 TM 40 09/13/2 _ O- Objective Data
DANIELS, THERON ae A- Assessment of S and O Data
] P- Plan
DOB ==
B/M E-Education
—

DC4-701 (Effective 4/8/10) Incorporated by Reference in Rule 33-602.210
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 105 of 145 PagelD 535

FLORIDA DEPARTMENT OF CORRECTIONS
___ Chronological Record of Health Care

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Autergies: NSATDS Jy Wane Lacan, DoW MYxIN OD Bu Te
pateme _|TNC, Nore~Phvaiaal Th aap"
Wadi si Onewdlo
1080 Or MH? ts Ohand X10" 71 AER Oaerrecaa
HAA (Op aan enice bow Eas >,
Th As tendGeM of fap Lf =
An ol is ce. el iy TENS Tp (Bulnat Been 5
LW
Ki TK & Ont Zornes OCB ge Z
Vicor per oe ‘ ;
AL EL PTAs cues (ere
A) shi. Liye ve [sv lor LeEeVoAsan/ss
Gov Vo! phanch Mee Lv
Sa —
¢ LA. a: wd
iy Ae oe
Le
(2/77 lane Noe Acal therapy
028 seat NR Te a Aer
4 aN fen 2 © Cl 1 C eC 4
a OS Ot “GLORY QCM pel pre viol vel Y
wah CIO (OO E5# (DISH
<f C ae Og TNEGA aide caf alten
> & iwihomae _
HAT Connie COIL PTA

 

 

 

 

 

 

 

|]

 

 

D-068947 TM

DANIELS, THERON

B/M DOB

S- Subjective Data

O- Objective Data

A- Assessment of S and O Data
P- Plan

E-Education

40 09/13/12 —- .--

This form is not to be amended, revised, or altered without approval

by the Office of F -alth Services-Ad ministration

DC4-701 (Revised 10/34/08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 106 of 145 PagelD 536

t

FLORIDA DEPARTMENT OF CORRECTIONS
Chronological Record of Health Care
ae .

4

Cc, ual

 
   

 

COL nN

“

  
 

 
   

Inmate Name

cals,
pe ns eageeels Tac

Date of Birth_

 

 

 

S- Subjective Data

Race/Sex _ CS] O- Objective Data

= _ . A- Assessment of § and O Data
Institution RSP. P- Plan

E-Education

 

This form is notto he amended, revised, or altered without approval
by the Office of Wealth Services-- Administration

DC4-701 (Revised 10/31/08)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 107 of 145 PagelD 537

PACU NT LOTTA natn sc Submitted to UM if { j

 

 

 

 

 

 

 

 

 

 

 

Approved by UM nis thorization# LET “OTH L.
F.ONG, MIDONSULTATION REQUE ULTANT’S REPORT on at
Type of ServicgOstic 5 STA | FROM Institutioe LHe - —AYDATE OF REQUEST: | |. |. [” /
Reasonts) for con: ion: Acuity of consultation: | DATE APPOINTMENT MADE: /
Evaluate and recommend diagnostic plan Emergency :
Evaluate and recommend treatment plan Urgent Staff Signature: —
Other (specify): Routine

a. — 1 P TMEN ATE:

Visit Type - Initial [] Folow ap a ( U f f 7 Gd | kc LU 2 wi
Follow-up consults require justification ;
Condition is (check one}: [1] Acute Trauma (CD Acute lines o L] Chronic

History of present illness {include onset, presentation, progress, therapy):
Lisa . i G ~ oo
Physical findings: —.
PAP J ow 27% Lay

 

| fw Bey?

Diagnostic findings (explain laboratory, x-ray, or other test findings): Fs RECEIVED

Other pertinent information:

- a HOV 16 20
YT “ff <—yhaz > “a RMC MEDICAL SCHED

UL ING

 

 

rovisianal diagnosis: ame
Provisional diagnosi L\ and A a sh |
i” ' F.ONG, MD

Health Care Provider Signature/Stamp: s --__ Plastic Surgeon

Fe r[h° —yy- RNC
roval Signature/Stamp: i or

AUTHORIZATION FOR SPECIALTY EVALUATION

  
        

CHO/Designee A

 

 

I, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at ,
I also understand that should hospitalization and/or surgery be necessary, a separate consent form will be signed

prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s} stated, and cgysent to undergo health cara

services as may be necessary to eval y health status. &,

Signature of Patient: LL LZ... ko ~ Bale ZIT. = AD ~
Signature of Witness: —~ SG LOfehaGR_/ ADO. { 2
oT IS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE

AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION _

 

 

 

 

 

 

Inmate Name \ peCErves |
DCH_ 7 D-068947 TM 40 09/13/12 . \ Ke NOV 0.9 2017

ia é
DateofBith__, DANIELS, THERON O f
EOS DATE: B/M DOB . TA» ae
DC4-702 Revisea 1 aM tL.

This form is not to be amended, revised rr altered without approval of the Director of Health Services Administration.
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 108 of 145 PagelID 538

d

ae

 

 

 

_ UGWSULTANT’S REPORT
NO PROCEDURE(S) MAY BE PERFORMED WITHOUT PRIOR APPROVAL BY THE REGIONAL |
MEDICAL DIRECTOR or UTILIZATION MANAGEMENT.

CS > WL Z ae 2 Witgy te ve, ~s

/
Ss =i; ~e)

Additional History:

Findings: Skiing 7 Fe2 gpa
Z. 877 Yop ~ Pf PL jory..

- hyemry fo fare, Fon

 

 

 

 

 

 

 

 

 

Recommendations:

kT aks

 

 

 

 

 

 
 

 

{TIS ABS ABSOLUTELY NECESSARY THAT INMATES ARE MQ? T@ADE AWARE OF ANY
SCHEDULING INFORMATION PENDING ANY APPOINTMENT OUTSIDE THE INSTITUTION

 

 

 

  
  

Inmate Name: _ USE ADDITIONAL SHEET(S) AS NECESSAJ?
DC#

Date of Birth D- 068947 TM 40 99/13/15 ;
Institution : DANIELS, THERON Vv Lh !
EOS DATE: 8/M DOB a) ~\
DC4-702 (Revised 2/4/15) ragu-m ve —

This form is not te be amended, revised, or altered without oh the Director of H
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 109 of 145 PagelD 539

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

CONSULTATION REQUEST/CONSULTANT’S REPORT fia
Type of Service: OP -1),o/ myAy [FROM Institution: 219 DATE OF REQUEST: 177% Jim
Reason(s) for consultation: ‘i Acuity of consultation: | DATE APPOINTMENT MABE: /

Evaluate and recommend diagnostic pian Emergency

Evaluate and ae plan Urgent / Staff Signature:
Other (specify): Routine

 

 

 

 

APPOINTMENT DATE:

 

 

 

Visit Type - intial 3X] Follow-up [|
Follow-up consufts réquire justification a
Condition is (check one): [] Acute Trauma [] Acute Illness AP chronic

  
 

History of present illness (include onset, presentation, progress, therapy):
> - Lot) “Me CAeverf Gwe
YO OU, & ims Hol.
| 7 ue Tor olay ubrinl tuk

PR. Org Week

 

 

Physical findings:

 

if .
Diagnostic findings (explain laboratory, x-ray, or other test Od gz
j f

Other pertinent information:

|
Prowisional diagnosis:

US Dn fArehs C. LM b,/ fbf)

 

 

Cons if4 DA ‘hf, 7

 

Health Care Provider Signature/Stamp: Meaurnia

 

CHO/Designee Approval Signature/Stamp:

 

 

AUTHORIZATION FOR SPECIALTY EVALUATION

 

 

I, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at .
1 also understand that shoutd hospitalization and/or surgery be necessary, a separate consent form will be signed

prior to such hospitalization and/or surgery, | therefore consent to be referred to a reception and medical center, or
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status.

 

Signature of Patient: Date:

Date:

 

 

Signature of Witness:

- IT1S ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE

AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION

 

 

 

 

J

D-068947 TM —__
40 09/13/41
OB —_— a i /
O497-OY

This form is mot tu ve a... ed, or altered without approval of the Director of Health Services Administration.

~
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 110 of 145 PagelD 540

FLORIDA DEPARTMENT OF CORREC’ , Js
2, CONSULTATION REQUEST/CONSULTAN ‘REPORT

 

 

 

 

_. Le
Type of Service: (22/7472 ___ | FROM Institution: “DATE OF REQUEST: /./ - -7&
Reason(s) for consutfation: Acuity of consultation: | DATE APPOINTMENT MADE:
Evaluate and recommend diagnostic plan _ Emergency
Evaluate and recommend treatment plan AO Urgent Staif Signature:

Other (specify): Routine - we
a
Visit Type - tnitial 1] Follow-up ye

Follow-up consults require justification
Condition is (check one); [_] Acute Trauma CJ Acute lliness
History of present illness i onset, presentation, progress, therg Dp

ALA. . ( eg Oi | LOOM

 

APPOINTMENT DATE:

 

 

   
 
 

 

 

    
  
  
 

 

 

 

 

Other pertinent information:

 

Provisional diaghd3is: YY , : .
“a af: . J. Fatregas-Schindler
he tae LE Lill geld é Hp IP c Z Spun ace Directo
. f / ; Zz, f yj £ Mads I.
a pe Fa , 14 10
CHO/Designee Approval Signature/Stamp: __— | é -
AUTHORIZATION FOR SPECIALTY EVALUATION

|, the undersigned, have had explained to me and understand that | require

which cannot be accomplished at > _ .
{ also understand that should hospitalization and/or surgery he necessary, a separate consent form will be signed

prior to such hospitalization and/or surgery. | therefore consent to be referred to a reception and medical center, ot
such other health care facility as may be appropriate for the reason(s) stated, and consent to undergo health care

services as may be necessary to evaluate my health status. y
Pas Le

Signature of Patient Sf (OO gronme, “op Date “—- fy" ~ 7 A
_—_— ee i)
Signature of Witness: Date:

IT iS ABSOLUTELY NECESSARY THAT INMATES ARE NOT MADE
AWARE OF ANY SCHEDULING INFORMATION PENDING ANY
APPOINTMENT OUTSIDE THE INSTITUTION 7
ba
4

jaw "yb

 

 

Health Care Provides Signature/Stamp‘

 

 

 

 

wo

 

 

 

 

D-068947 TM 40 09/13/12
DANIELS, THERON
B/M DOB

il

Any ye a
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 111 of 145 PagelD 541

FLORIDA DEPARTMENT OF CORRECTIONS
OFFICE OF HEALTH SERVICES

PERIODIC SCREENING ENCOUNTER

Date: o | i> {% Time: } oO} i Institution: VY} aod {som

S: How has your health been since your last evaluation? Clmp ai Y
. F

 

 

 

 

 

Do you have any of the following?

CO Night sweats [_] Persistent cough (over three [3] weeks) [_] Coughing up blood hNone
Presence of any of the above symptoms requires referral to clinician.
Do you or have you smoked tobacco in the past Nino [lyes If yes: Bow many cigarettes per day Ne week

Flow many years have you or did you smoke?
Jf you quit smoking, how long has it been since you quit smoking? W”

0: T9Q" pT RAY pelea €8
return to medical x 2 days for additional readings which will be recorded
consecutive readings of 140/90 or greater require clinician referral.

(if B/P is 140/90 or greater, inmate will be given a pass to
on the Treatment MAR.) nT (3)

 

Weight: current 10 Jast recorded \A0 (Involuntary weight loss of 10% or more requires clinician referral.)

KLAN oO
Visual Acuity R 20/ L 20/ with glasses R 20/ L 20/ tn did 4 dyeslased
TST current date: S-(b Yt Previous positive ["] Yes Ni No

ifnot current, date scheduled

A: Lab results, as required in H.S.B. 15.03.04, in record and signed by clinician: Complete Bload Count and Urinalysis

by dipstick and results recorded in chart.
a. Prostatic Specific Antigen (PSA) may
the clinician.

b. Lipid Profile to be done at age forty (40) as baseline.
¢. Randora blood glucose by finger stick, if blood pressure reading is 135/80 or higher or if inmate has history of

diabetes and recorded in chart.
d. Electrocardiogram (only if clinically indicated by physician either seven [7] to fourteen [14] days prior to Periodic
Screening Encounter, or afier inmate seen by clinician at time of Periodic Screening.)
¢. Mammogram (for females fifty [50] years of age or older). Clinician may request mammogram in a
younger patient if clinically indicated.
Stool hemoccult cards will be given to inmates at the time lab work is drawn with instructions to return the cards

at the time of the screening (fifty [50] years of age and older),

Labs can be scheduled by following the HSB protocol-a clinician’s order for labs is not required as long as protocol is

followed.
Inmate Name Pars Cf { Them
: OuS qu Race/Seah Th, This form is not to be amended, revised, or altered

DCH
e of Birth, withont approval by the Director of Health Services Administration.

Tnstitution, MA

be requested if there are clinical indications or as determined by

DC4-541 (Revised 3/13/15) Page 1 ot 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 112 of 145 PagelID 542

UODIC SCREENING ENCOUNT*

\h Inmate given results of lab at this time.

‘cont?)

Electrocardiogram (only if clinically indicated by physician either seven [7] to fourteen [14] days prior fo Periodic
Screening Encounter, or after inmate seen by clinician at time of Periodic Screening). LO, A ‘V4 / "

wo Mammogram (female inmates fifty [50] years of age or older) results in record and signed by clinician.
record must be referred to clinician and periodic screening encounter (PE) must be rescheduled.) '

female inmates under fifty (50) years of age.

if not,
N/A, for

nhiBcxe (for ages 55-77 years of age and who are either a current smoker or quit smoking in the previous
15 years, who have had a one pack a day smoking habit i years).

[_] No

Stool hemoccult cards retumed? Yes

If yes,

negative [_] positive? Positive results require

clinician referral. (f marked NO and inmate is fifty [50] years of age or older, a signature of refusal is required
by the inmate) (_] N/A for inmate under fifty (50) years of age.

Access to sick call reviewed.

urrent Passes:

loa bunt, ~Hapcopy ball pass,

Referred to clinician for follow-up regarding pass veniew als [_] Yes No

 

Comments:

 

P: Next screening scheduled for: ["] Five (5) years None (1) year (immates fifty (50) years of age or older)

wort Referral to the clinician will occur if there is any question as to the current status of the inmate’s health (e.g. abnormal
vital signs or other significant medical complaints/concerns).

 

@ Referred to clinician for follow-up of:

 

 

education provided (communicable

diseases

to include Human Immunodeficiency Virus,

E: Peas
uberculosis/Tuberculin Skin Test, Hepatitis A, B, C, Sexually Transmitted Disease; Tobacco/Smoking

Cessation).

Inmate’s Signatur

   
 
 
 

M. Dennis
Licensed Healthcare Staff Signa

   

 

 

Madison C.!
ion
Tamate Name. ics } Thea Centur
DCE OX ”) RaceSex OM
Date of Birth ee
ditaiion, MAI

 

DC4-541 (Revised 3/13/15) Page 2 of ©

 
 
 

Date _ Aafia | i)

'M. Dennis

 

Stamp

 

Madison Cj
Centurion

This form is not to be amended, revised, or altered
without approval by the Director of Heaith Services Administration.

acres
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 113 of 145 PagelD 543

   

FLORIDA DEPARTMENT OF CORRECTIONS

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

 

 

 

 

 

 

 

 

 

 

Institution: . Date 1 Time: L | Inpatient ,
me Cb? et GU 4 52, [| Outpatient inmate Name__{Jg aes
- . | List Allergies Here | DC# Obe9e4
ie Dorm
Initial : ‘ . i
’. Eacli. , Diagnosis: :
‘Order.as’ : = s

 

 
  

 

 

STAT. ‘Transcribed ‘ hie wh... frida, :
= : ve a + ) ’ “FP
T ludeg- tf. et YG

i. 5 ei Ob lohis. Podge Se
Poorly fe oa Left

 

 
 

fan deen”

 

 

 

 

 

 

 

 

 

-. Time aS0a, aK peste ae Doctor Sighatufé/Stamp .. Pate/Time: -
Noted? A ke pe Luis 6\a2qHG2, ‘M.D.
DOLE rosy m Distribution: White Original!—Pharmacy Canary—Medical Record

=o fee: vr pn mes an es oo - . ee a ee ek ee ee a es ~e
fo ~ FLORA DEPARTMENT OF CORRECTIONS

fs ? PHYSICIAN 'S ORDER SHEET

2 4 USE BALL POINT PEN ONLY-PRESS FIRMLY-—-NO MORE THAN ONE ORDER PER LINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

“Institution: hi Tv Da | i Time: | LJ Inpatient
> CL ( if / b 76 6S? “El. Outpatient _| Inmate Name. De aisle - Theen
‘List Allergies Here 7 DC#_(245 $49
Dorn :
Tnitial wht : :
ao Each Ty Diagnosis:
i Order as ey
STAT | transcribed AL cote ® Sesrdr tien : Fal ine = __ ls = EN

 

 

fx

 

“eh 7 | LPO!

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Stoo | Nurse Signature/Stamp Dostor Sign ad we Datei ,
Noted: Bde ne, En Saar ~
Sst nt x “
A SS : Se Distribution: aks Originel—Pheigancy ~ Cony WaT Ren
ee PE ea ARTMENT OF CORRECTIONS * a a
Tales USE BALL POINT PEN ONLY-PRESS FRM Oe sri oo
4 0 A Date: | Time | Inpatient =“
_ List “Allergies Here Dutpatient
"Initial
Each
’ Order as
STAT : :
—} Transcribed | cari. dynes —Pediny
Poo. . ’ Noe - °

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42 20M Ocid “Ame Qn Wd
Neck | SSSR —————
DCeiian 105) : : -

 

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 114 of 145 PagelD 544

ZJO Laseg (IL/ZE/eL pastaay) ¥1OZFOd

 

jo

ageg x9eq Wo yuaMMUOD sarmbay ,

         
    

 

 

(-serry
NIG wonnysUl
OT ~Yrag JO aed,
tog shi £h659Q #90
UTP sys aro? EN areuTU]

 

 

 

   

“IVA Uopecrpaurjuamyeay coQEUIquzOs E ST STILT,
Maul PUE DIAN WEY ay spaut NOTA 3OJ pasn aq 0} St WVIAL SAL ALON

   

‘SIV paeiauad Aoeuneyg Jo jdiavaq 0} Jord

   

D INI

shop z ¥

Nua wad ad
SF yyy

  

        

Webt-L,

   

  

TE | O€ | 6e | 92 | 2z | 92 | Gz jez} ez}zz|iz| oc lex} et|zcjor]stbeclerlert! rm OF} 5 XL/ropesrpeyl

ea X AUOTAT

   
        

8/2 )9

 
 

S]/P]E

  

Zz

  

T

  

         

   

 

     

Ase wuEYy,y PPH toyesrpayy = ¢
Moy eaLTy SUnTeEMY =g uMmopyo7} ApEMII¢ = Zz
3P0jg Jo MO Uoyedpay = F pasnjay = [ ‘spo

SMARTS PUES PTO A

   

ssaigraypy Sniq Ist

 

(AVA) (QUOTA LNAWLLVaUL GNV NOLLVOIGIW
wy SNOLLOFWAOD JO LNG iggy - VORIOTI JO ALV.LS Ww
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 115 of 145 PagelD 545

 

    

T30 Laseg (IL /2E/Z1 pastaay) VIOs4FC

 

a8eg eq Uo JuaurUTOD saanbay ,

        

 

 

Pile

FOUTBMITS woQnyysuy
— WuiTg 7O ae

 

       

  

 

 

STeRTUL Ss

VA UoyEs}pawjAustmjean woryeurquaos e st sn] y,
“SUVA payeroued Aoeueyy Jo ydrapar 07 101d Stoplo MaU PUL DAY UeY) JayIO spaur NYTg 10 pasn 3q 01 St WVIAI SELL ‘ALON

 

       

ONT

  

hop Xt} o 3
se Wrppc

“INT

     

 

hy
a

Ww

 

  

dOLS
et
rt

vy

waa of
uyaud NG |

“ENE

shop by x
SIMA Xt Od

     

 

 

        

}

a all i SQ ys /V]

wsardiaqpy 22g Isr]

Tea A /qUOyAL
ADULT PIPH toneopay = ¢
wor} [RADTY SuypeMy =¢G uMOpypoT AyNIag = 7

3PAIS JO INH UO Ipay! = pF Pasnjyay = [ ssapo>

  

QV) duoogu INAWLY LL CNV NOILVDIGHW

SNOLLOTWIOD JO INAWI «fad - VaRIOT IO H.LV.LS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 116 of 145 PagelD 546

250 1 a8eg (LL/22/Z1 pastaoy) V1OZ-bDG

jo

ageg yoeq UO yWaUIOD sammbay ,

       
 

 

 

7900 uy
W/82P6890 ‘40g 'G
NOU3HL ‘STAINVO uy

   

  

S| srenray dureys/omyeusis| syenruy

       

WV vorjeorpaurfuaungeay
“SUVAL peleraued Aavurreyy Jo ydresaa 0} aoyd SxapiO MAU PUL DIAN WEY} IWS spawr ANT 10J pasn aq 0} ST UVIA SF

      

PST sm]
{LL -LLON

 

“On

   

had,
GV®) et. ~
\S Tro4207

“LNI

          

  

onan
Sopoy AL

            
  

   

g

 

T

 

Zz aun, XLAonparpayy

wea /Aquopy

  

  

  
     

 

SUP SPUGSTY

ssardaay[y Snaq sr]

Ayoureyg PIPH voyespey = ¢
Woy [eslury Supremy = ¢ = uMOpyso7] AymMoag =z
3POIg JO NC UOPRITPAY = F pasnjay = 1 :sapop

     

  

(IVA) GUO Daa LNAALVINLL NV NOLLVOICIWN
SNOLLOMMOD AO LNIWI = dad - WTO AO ALVIS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 117 of 145 PagelD 547

_

ya

   

a8
ed eq wo qwaRNNOD saumboy , 230 1 aded (ET /2e/z1 pestaay) vIog-tOq

  

Ta rea
"YMG Jo are

Seunyg
mary [earry Supmemay os
POG JO NO uoyesipay = 5

PIAH YORE Pay = ¢
UMOMpoy Aymdag = 7
pesnzay = TL :sepop

somaarry Snag asry

(av) auooay IN
ALVA GNVY NOLLY.
SNOILDAMYOD JO INRIALY 7 Vanioly fonteys

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 118 of 145 PagelD 548

_ JO L BBE ULL / TZ STAs, ~
jo adeg yoeq wo prawns sarmbay , eres ees

      

 

 

 

oo Te! Way NyNSUT

yntg joarq

OU — sya He Ree rt

. VW BopecipautAueujeagy woyeuiqurod e sr snpy
SUVIN pawrouad Aeueyg jo ydyaoar 03 z0p1d sropro mau pue QAM Ue ayo spaim NN 103 pasn aq 07 et ww STULL “LON

 

 

 

 

Save 1&1
crab 4g
OF THE

Puafy|

NL

           

   

Aly

  

Euty

ify

als

MN) |

LEY,

       

ALLS WALES”

A 11m NSA
od
Su wy}

 

   
  

%

 

ong
Sucns ser firr| vas

dy.

 

'

DOP wk
Wr

  

     

Nel

 

    

 

z

  
 

T

 

aunyy,

XL/toyeorpayal

ANOS meme

 

 

   

 

 

Aneurreyg PPH voqestpayy = ¢
Woy Jeary Suppemy =¢ umopysoy Ayimag =z
4POIg Jo NE uopExpay = F PrIsNjay = [ sepo>

 

    

   

  

ssatdiaypy 8naq 4ST]

  

(kV) CHOOF LNAWLVELL ANY NOLLVOIGaW
SNOLLDAWAOD JO LNIALYVdad - VOOM 20 ALVIS
 

 

 

63° Laved (11 /zz/Z1 Pestsey) Voz
ageg yseq ue yuawUTOD soumboay ,.

               
    

 

 

 

 

SI 7 #3a
a Sat ) etreNy ayeway

 

 

        

Aeuueyg PH voyeatpay = ¢
woy [ealiry guyemy = ¢ UMOPYPO'T AyumIeg = Z
POS JO INO uoyeIpay =F Pesnjey =T ‘sapop

 

0
oo

sey InIq yer]

Qivi) auoosy INSALV aL ONY NOLLVOIGaWw
SNOLIDIMIOS JO LNAI “did - VORIOTI JO ALVIS

eax AQUOYy

   

 
    
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 120 of 145 PagelD 550

 

ja

a3e,J 3peq uo yusunno saimbay ,

 

730 L a8eq (11/22/21 pastsey) VLULtOG

 

 

 

 

ny

 

UOT SUy

HT jo ayeq

1 awe] aqeuruy

 

seutviw pavroues WoHeUrqiaios e& st aTyy

D2 \ ‘LMI

reb\ on ad, AL

t 1 XL/uouropayy

Aeuureyg PI? voyeorps 7

' ' 1 - _ = A = 7 zr

Woy peairy Iuyemy = ¢ aMoppey dyunzag =: is Ke X > LX AM et ~ mane
4P0Ig JO IG voOHworpayy = F pasnjey =[ :sapo> . | |

 

isarazaypy nq yr]

QIVW) G’ODay4 LNINLVAYL CNY NOILVoIdaN
SNOLLOaWAOD JO LNIWI «= da - VaINO1T a0 ALVIS

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 121 of 145 PagelD 551

jo * "ade ypeq uo jusunnaa sarmbayy ,

     

 

HQ RO) Q ZJO Laaeg (1L/2z/Zt pestary) VIOe-Fod
{ i
WHA

 

 

490 one ‘wOoLMNsUT

UMIG JO a1eq

 

 

SPELUY dine} S| stenroy a

 

“EVI Dopeorpawjuamyes.g uogeurquins & st sry

“SUIVIN parerve8 Aoeurreyd 30 dieser oy sopsd srapso mou pure JW Wey JUAO spout Nx 109 pasn 9q 01 ST AVIA SHULL LON CONN we &%

“ENT

yeas ey

wa

OBN -

TE [Of | 6% | 8c | 42 96 | sz] ez lez {zziiz! az GE {OE /ZEPOL | Sy fer ler[ett i for) 6 [3s] z 9/S Rete] t XLonestpayy

 

 

Wea X Au
Apurrey PPH Uouespayy = ¢

Woy [eALTy Suyreay = ¢ uMOpy07] AwMNdag = Zz
YIOIG JO MO UoORHLsIpayy = pesnjey = 7, ssapop

solsIaqTY Sng Isr]

(UV) GUOOdu LNEALLVILL NV NOLLVOIGaAW
SNOLLDAYAOD AO LNAWLLY "TC - VGTYO' AO ALVLS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 122 of 145 PagelD 552

GP BMY MeL Ub Gee We too

a8eq 39"q wo yWaUTMIAD sarmbay , “Ge S QI hs

vo eee ren

 

  
     

 

 

noHTyySU]
yng jo areq

 

S

 

 

“VAL vopesrpamfjuaujeay woyeurqmos v ST SEU,
"SUVA payersue’ Aovuneyg yo ydtasas 07 sod srapio Mau pure JAN Ue? Teo Spoul Nid 40J pasn aq 07 St WIA] oN, ‘ALON

r
“LNT

ar je

TOLS

Buona ETTY

Mm aag
Cop Suk ‘Ue by

rie}

| Uh.

TE | 0€ | 62 | Bz | Ae | 9% | sz | oz Jez | cz [Iz] oz GLI QL, AL/9TpSt lL {etler] rt forje l|e]zio StR JE zy].

aulL], X.LARoREITpaY

ura /Ayuoyw
Avirrey PRP woQRorpay = ¢
woly [RAUTY Suyremy = ¢ UMOpyD0q AILMIIg = Z

PIE JOIN UOLEDIPay, =F pasnyay = 1 :sapory saBRTTY Bug yer]

(IVI) QYOOdN LNAWLLVIUL ONY NOLLYDIGIIN
SNOLLOAYYOD AO INSALLYVdad - VaONIO JO LLVLS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 123 of 145 PagelD 553

GIO TORR ALL /CC/TL PASIA9Y) VIOL-POd
yPeq Uo jauTUIOD saxynbay ,

     
  

 

 

 

         
           

wORNyySHY
MIG JO aE,

 

 

 

(AVA Vorespam/uauneay aonEmquios ve st sry.

 

“SUV payerauad

  

MOU
2S00

XLAroyeorpayy

    

    

            

      

 

 

£ ' sea UO,
Aung PIP Voyespay = ¢ ur fis A ‘
Woay JeauTy BunIeEMy =G uMOpyDOT Amses = 7 YVAN) ws SG HAL
3PO}G Jo JUG UOQeIIpay = F Pasngay =~ wsepo7p U rafewh QO isam@raqpy 8nig 3st]

     

   
   

(AVA) G9O0ay LNAWLVILL ONY NOLLVOIGaW
SNOLLORMIOD JO LNAWIY gad - VORIOT AO ALVLS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 124 of 145 PagelD 554

  

GY LOS ELS OLS GL POM ray ¥ LUZ Moa

  

eq Ue WeUNTOS saImbey ,

     
 

 

 

aM won Ssuy
: WRT Jo arecy

Too ha ISG 45a

SWE NY OyEUUy

   

 

 

dureyg/ornzeusis| syeuray

     

 

 

“VIN, Uoneorpaur/uaureay WOREMIquIO? v BT SryT

 

‘SUVA payezaue’ Aruueyy

 

     

ong AON od Pi
AnngG a \evahy ‘U
aA UN
Shred]

AGID AI
why widen)

INI

Shep gy

LOLGAL fu
vbk

    
       

AY.
| i
dOLs

Leo.

        

  

      

<i

    

lo

             

  

bey

      

Sta]

 

       

 

TE [OE | Gz | RZ | Ze [ 9z Se | He | Ez

    

 
         

     

     

Te] Of [6L {SL} zr fot jst }etler|zz] re lor! ¢

   

   

     

   

   

Si4/9j;g]tletzixr

XLfreyeorpay,
wea Zz /qyuoyy

  
 

   

       
   

        

      
  

 

 

 

Arpumreyg PlPH “ogen pay =¢
woy Jeary Supremy =G wMopypoy Aumoag = 7

4 Too
VOTO \GA
*POIG JO INQ ubyLIIpap] = F Pasnjyey =[ ‘sapop

VIFPARTIOCT SOV OSU

     

salszoTTy BnI¢ ISTT

 

(av) GUODsaa LNIWLVAUL a NV NOILVOIGSA
SNOLLOFYUO) AO LNAALYVdad - VARIO JO HLVLS
a

   

Aenueyy
WO [EAlry Suyremy = ¢
PAIS Jo MO VOTeOIpayy = F

jo

a8eq eq wo wad samnboy ,

PPH Yona pay = ¢
UMopyo7y Aynaag = z
Pasnjay = 1 :sapo> sserdzaqpy Bniq sry

(avi) CaOOad LNAALL YALL CNV NOILVOIGganN
SNOLLDAYIOO JO INFWLYY "Id - VaIIOTA AO ALVIS

 

 

24° 1 8eg (E1/2Z/z1 pasay) VI0Z-40Oa

 

— — ; QUAY worms,
HT Jo ayeq

S74, #Od

CG Od

XL/vogestpayy

b / eax AUOW]

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 126 of 145 PagelD 556

 

230 Lased (1L/ze/Zt pastsay) viz

Jo

aSeg speq uo qUuaungos

 

 

 

 

TP Yuonnyysuy

 

 

 

VW Lone pewjueunran UOEUIGUIOS ¥ ST Suz]
‘SUVA paerued

“say Lilrg
Shey ¢
4epxy od Ld

Le (0€ | 62 XL/LoRepay

~ VST
PAG [9 INO VoOHEIpaypy = p Pasnyy = % ‘sapo7y ‘sarszaqy BnI¢] 1ST]

 

 

QUVIAN) CYODaY LNAWL VL ANY NOLLVoIGaAn
SNOLLOFWAND JO LNFAE d- VOIMOTI JO ALVIS
557
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 127 of 145 PageID
a :17-cv-

Tyo Ladey fs iffe/et Pastaay) ¥IOe-F5a
23e7 49eq wo yWaurM0D sammbay , | {

“W

“YVAL boreorpawAusujran

€% | | te] oz foxlertzr SU} ST | en

    

/
W033 dugiemy = ¢ UMopypey Apmoag = z
*PAYIE Jo ng =F Pasnyey = [ :sapop

sarharyy Sniqyry

(4VW) auoow1 LNAWLYaUaL ONV NOLLVDIGaA
SNOLIOSWYOD AO LNAWL = aiq- VdMOU 30 JVs

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 128 of 145 PagelD 558

730 Z aBed (LL /4Z/Z1 Pastaey) VIOLIOA

 

    

 

WORMYASH]
1g FO aE]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— . h —T
te Yeo, Waa ALT ee
CYS CU es ct HYISEY] Ay Hy
uoTEatnDoc] yuSUTESTL, Spo> uosvay | anoy - as0q] - UCRROT yl | awry, aye

 

 

 

 

UWUINjOS ,SPoD uosesy, UL MOPq JWauNT0s sarmbsy,

A310 9 PRH Mone pal ¢

Adeusey,] Woy yeaury Sunrey “¢ uMOpYPO'T], ATINDIG J
403g JO INE uUoRerIpayy ‘p ayeuy Aq pamnjoy y= “sapaD

_ Puays EPP ION VooRa}peyy uosesy

 

 

 

 

 

 

 

“aureus poYMANSUT ,7e Paatooas, axp pue sqeAR/ su “ayEp ayp wIUINZOP

7 a8eqg Uo ‘paraysuTpe ssop 2Uy Jo spe Ya] Bt UO Usd guTOd [Jeq par UOT NANSUT MoU Yea IOy

aul] [ayes aUIp suo B MEIC ‘YBUOW. Mau aUQ [ALM pasn aq ued waysueR @ Woy pealacal yy“
: : "pare; dios

sem dn mojoy eq pure uaAd JOU sew UOeTpaUE au AIM WIA au JOypeg ayy uo yUsuMI0 “¢
“pasnjar Juaun eal] 10 UoNeITpauT iA, s[PnTuL Mod apa 'Z

Vaa[S yUSUTEaT JO UOREDpaU UatLM|xoq ayelidordde yeuny ‘7

suo nysuy

 

 

|
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 129 of 145 PagelD 559

      

 

 

jo" a8ey eq we quawmuos sarmbay 7
: — ANS 730 LaBeg (L/S /TL Pastaay) VLOZ-POd
“Ny

 

ae a tate WORM ySUy
3, US JO seq]

we + Che 870 —¥0a
AL. ‘Spatucy aureyy ayeuruy

    

  

 

Sit sTenray

YW UoReopawmAveUQEAy woRNEUquIOD & BY syd

 
  

 

     
 

 

  

‘RIV peered

     

Gey te) Of [6L) Sti ZL] ond se} etter lc

6/8

 

v

 
      

     

         

AeuEYyg PIPH Uoreorpayy = ¢ O Q eNO
Moy JEALIY Suyremy =G UMOpP poy] Aumseg = tz
WPOIG JO ING UOHwepayy] = F Pasnjay = sepoy - } my 5 SY saTSlelpy nig ist]

(IVAW) GIOOT LNAWLVAWL UNV NOLLVOIdaW
SNOLLOFAXOD JO LNAALUVdAC - VORIOI AO ALVIS
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 130 of 145 PageID 560

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

es FLORIDA DEPARTMENT OF CORRECTIONS oo
PHYSECIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

Institution: . - Date, et Time: {] Inpatient } - “Wh,

wee Geog F ae . fh Ae hE hci Pi ES

fae oF . nigh fe & 4, [] Outpatient iret Name, oan of as Ay f tei a

List Allergies an DCH git et
Pom” ame
initial : :
Each Diagnosis:
Order as
STAT | transcribed | “>, 9° ig |
fe | .
| vs
i foxy é
=
*: av f E :
ime 7S."" og ' atuféStamy .. Rate/Time:

Time #50 f [Nae Signature/Stamp Decor SiganzZBumP (ig BUDE, MD
Noted =f] babe Be Ore an
DC4-734B OMS) Distribution; White Original—Phanmacy Canary—Medical Record

mata DD RN Am af PA RP POS NG, FS (SN ht mh RPS ASN Sh J PY PY,

FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

 
 

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tostitution Date: fs, ef | Time; | | [E) Inpatient ft. Big teeny
efile iH, be |] Outpatient Inmate Name_; ; HL pele Pires
List Ailergies Here DCH fis a
Donn
Initia! .
Each Diagnosis:
Order as ‘ eo, *
STAT Transcribed | - aes “eh t oa LO Tate o EE
: £4
* me ; aa fos,
‘ fii fo Pe te oo fi é Ss
if oF en wo
- £ a ats 7 gs
5-3 ; Le “ Le _& a
Time 62+" fF Nurse Signature/Starp Doctor SignopirelStan yw Date/Time:
Noted: ‘ Sa {ft gogt ig “Fe
TON _ Distribution: White Original—Pharmacy Canary—Medical Record
wt Mt ae mr a ee re en a ne a mm FY ee on
ee sian TMENT OF CORRECTIONS SR a —
I aoe
Tnagitution: USE ral. POINT PEN ONLY-PRESS nee aoe we ONE
. : a. ORD
Ot. = | C1 Inpatient ER PER LINE
List Allergies Here LJ 2utpatient nae Deepa Tv
Fd
satin x
Each
Order ag
STAT Deus
Transcribed | fugcity fe Bec etre coe BOM tng: ee
BUR os meg op > .. OD
b .
{ 2 Cis & Ota “Ams = &. C6 0.42
Li A ey 3 . ; j
WA F Gyo AOL tes
wane , Nurse Signature/Stamp 7 a
7 octor Si
a t Signature/Stamp Date/Time:

 

 

DC4-714B (9/65) _

istribution: White Original—Pharmacy Canary—Medical Record

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 131 of 145 PagelD 561

- —— —_ —_—anleae ae a een

 

nd

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, PHYSICIAN'S ORDER SHEET
se USE BALL PO! INT-PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institution Date: “Time: [| Inpatient
C] Outpatient Inmate Name .
"List Allergies Heré DC#
re pettne Dorm oe
Initial
Each Diagnosis:
Order as
STAT | ‘transcribed
r
i
Time ©’ | Nurse Signature/Stamp Doctor Signature/Stamp ‘Date/Time:
Noted:_*"""_?
$ 4
DC4-714B (9/05) Distribution: White Original—Phannacy Canary—Medical Record

eae ae a sO Ee Ha A OO Fe OS ERE ERS RS LS

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a PHYSICIAN'S ORDER SHEET
use BALSXi@tiguars PRES6 KIRMLY--NO MORE THAN ONE ORDER PER LINE
‘ -Thstitutign’ . a Date: Time: [_] Inpatient
oo abbdeat eo CHAS fade sue . [] Outpatient Inmate Name
List Allergies Hen’ 4 1 1D DC#

initial a

THY

Each SWCI Staff Physician Diagnosis:.

Order as a
STAT | Transcribed
OL ad ft “ art . Ae% te ‘a vit
; oo =

pon | er a A eth,

i Ae ares fn : =

: eg) pf bay a i ’ ee ¢ ie S 7 se

i a =F : 7 ie - 7
Time. Narge Stina e/Stamp ¢ — ~ Doctah Sie ine Five’ pee ime:
Noted sre | AL aoe ae hae . Bibs fe paysicl@ /

. =p “ekg toe 7 EF eee “Suwanne. ae

DC4-7114B (9705) = Eapistribttion: ae —Pharmgdye 547 CA iedlcal Record

eee ee ae

 

sre eae Tae Ts ween:

FLORIDA DEPARTMENT OF CORRECTIONS

ees SS ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

PHYSICIAN'S ORDER.SHEET ‘
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
¢ Jnstitution: Date: ¢ // + Time: Inpatient
Br ig ede, “pee SS ag ot . fi
1a ads eee eee £ Ye te 2 ie. | Outpatient Inmate Name.
List Allergies Here DC#
Dorm
Initial ii ”
Each ar iagnosis: “és
Order as | ff a Bits Mh
STAT | Trangoribed Po tw wet
= EELS, ee ee “if As fae aan CO ei ty
Y af ope ; FOr ae —- 7 oD
\ PLO Es fel AF s hp Fhe el ett, OS
i a 7 ° - re vee Bp
L 5 A . ie on TO «
. A be ire ht ee A = ail et ects
: OA ia fps ce pe eS te Et et
Time ow ye Newee Siggeture/Samp-s: Oe Doctor Sipiating/Stamp Date/Time: a
a eas oso 7a
Notedinwes whe ays tet a = leet Serene
. vee ' a Le a ra 7
t A ee

 

 

 

DC4-714B (9/05)

~Digiioution: Whitd Criginal—Pharmacy

Canary—Medical Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 132 of 145 PageID 562

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL a PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORUEE FER LINE
Institution: Dater_.,’,. | Time; {_] Inpatient Lp hE PS Pp. waning
if ty tat Fe : 4, ote ’ es Fo Co Se
wy ME LL £ fot 26 t fe [1 Outpaticnt et a = = = f
List Allergies Here pc#_i) Oe te PO
Dorm
Initial aa:
Each fds RAE fy Diagnosis:
Order as cone
STAT | Transcribed . + -
E 7 of “3 4 me fA ms ag 7 4 3 5 .
E i Od fire 3 fe Df pee fe OFT ww Bie, Lt ag a
es . . 7 i? é “
I yO YO £5 A cians | Kt kbp .
F TF > rae
Z go A
. af “e
oo =
: : : , Le SL we
@ poh fie i fo . hee ’ ss,
Time 266 / § Nurse Signafure/Stamp B. Jonas, RN Doctor Signatite/Starp ‘DY Luis Ve jme:
Noted: . |e feweg Fd Suwannes-Cl Zé 7,_¢Medi

 

 

: eo $
- DC4-714B (9/05) Distribution: White Original—Pharmacy Cane Medical Record

Pa A gf A AY ES ED Sh fem MND GO PO PSY SS es SRS ch nd eS Sp hh SA A DP EY A ey SY

FLORIDA DEPARTMENT OF CORRECTIONS

 

 
 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE ;
Institution: & Be) Time; », {_] Inpatient “TP Mivite by Fea 0
CUA a Ot - } tlie 5 Hite” 4 Outpatient Ta ete Rey I ek std
List Allergies flere DCH EAS OG Te i
: - Dorm hy Gee! os
Initial oom gh op 4 . ey : i
Each As 0. Pt Diagnosis;__} ec nel!
Order as
STAT Transcribed
Loy ye URS .
Zz oe a
Time Nurse Sigsatiire/Stamp Doctor Sigs “Hates
Noted: ‘
Lf = :
DC4-714B (9/05) Distribution: White SriginalPhamnaay Canary—Medical Recard
FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY-NO MORE THAN ONE ORDER PER LINE
Institution; . Bate: a, } ae pn | LA*Inpatient Be ne be RO be et
SAS ae Cea AY | outpatient amate Namelat iy i
List Allergies Here DC# tee C2
“ Dorm
Tnitial “
Each a Diagnosis: _-
Order as
STAT | qranseribedj Le
a a
esa got 4 ei :
de © be J ot :
Timé/* |, 4s Nurse Spec) ore RIDE ER cpa Doctor Signaturo/Stamp " “% a te Tine.
Noted:__}f ; ¥ fat es A SuaeTIC lane
i fe 04216

 

 

DC4-714B (9/05) - Distribution: White Original—Pharmacy Canary—Medical Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 133 of 145 PagelD 563

 

FLORIDA DEPARTMENT OF CORRECTIONS :
PHYSICIAN'S ORDER SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Ingtiti ition: . ‘Date: -t Timet “) [_] Inpatient “E,,
wa Be we ‘yieeapi} PS } Outpatient _| mate Name_, ay Pete. Tease
List Allergies Here , DCH Gh eu?
Dorm
Initial oS .
Each wee Diagnosis:
Order as a fie p

STAT | rpscrted | Yori, 2eelies Aiabe ) Aosta ne fe

-#, bey . 4

yo : . /

f “poo * & ia are o : lan fy : .

woe ot Viera me wwhlone dla £106 PO - @ 0 PLA:
pend hoe af aft pe f j us !
\ 4S i i i Pe Sone has it Bo foe
3 z fe i £
tog -h ae #

‘ yar RS sd 7 . .
Time j*~ Nutse Senaty epiamp, G..% A, BRIDGES, Lr: Doctor Leda pyetipe, a eds
Noted:_;_# ‘E a : Mie ait awe tt <o

be
DC4-714B (9/05) NALT4MSG “' “nistripution; White Original—Pharmacy Canary—Medical Record
FLORIDA DEPARTMENT OF CORRECTIONS 7
‘PHYSICIAN'S ORDER SHEET
USE BALL LOrNT PEN OnLy, PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institut - A D FiO Thp In atient vy aed
List Allergies a
Initial ae 7
Each ‘
Order as a A ae
STAT | transcribed fe Sweeter ee oh ee fret We te i eta
: in} is : . bo ,
id ‘ Me i 4 3 ei fine y Sa fk
: ey o . ws 7 .
f ida t Les oD ee 4 baer
f ee : nf . ¢ : ms /
Cel TE et ge Yo fick PO TEN &
me BR Pon dé : if f Bn
£s wu ford Tee bls fe LA Nag Ze
a Nurs¢ Stgnaturé/Stamp = / Doctor SignepneStamp Date/Time tee
Load es is vee! A, BRIDGES, LPN ee Ae sett Mae fe ete 4
ees SUWA os Ee ° e
DC4-714B (9/05) 04214/NA71 & Distribution: White Original—Pharmacy
ee ee ce ee ee ee ed ee ee ee

 

 

= —

Canary—Medical Record

 

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institution: a Date: f,, Time: LJ Inpatient * 7
o é | fi 5. i we eh 6 “45
Choy CL AlCHeG | 4¢é-7% | E] Ounpatient | MmateName__tr put,» _f Pac
° List Allergies Here , DCH GE Gee OFF
Dorm
Initial . .
Each Diagnosis:
Order as cul og : _€ .
STAT Transeribed ine FomE Ee Ep. fie fes gh paedieghy :
io. ¢ : a . Pos +f 1 £
woe ere 2 ft hestes LF a
— \ 7 7 > *
i a
Z. “} a ; ‘
1 we on i :
Time Cee Nurse  Signature/Stamp Doctor Signature/Stamp “ 7
Sa eh Aor : f
Noted:_, <2"! iia afew! oe | u. i
PC4-714B (9/05) Distribution: White Original—Pharmacy

Canary—Medical Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 134 of 145 PagelD 564

AT TR PO eS,

 

FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USE BALL POINT PEN ONLY-PRESS FIRMLY—-NO MORE THAN ONE ORDER PER LINE
Institution: Date: Time [] Inpatient Inmate Name
[_] Outpatient
List Allergies Here DCH_og S9V7
a Dear nat ees an
Initial . . 7
Each Btcihe ctw 1agnosis:
.. | Order as
STAY | transcribed | Zoting. prec vin. P bh yea —
™~
~

Time Nurse Signature/Stamp Doctor Signature/Stamp Date/Time:
Noted:

DC4-714B (9/05) Distribution: White Original-—_Pharmacy Canary—Medical Record

FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS AiRMLY—NO MORE THAN ONE ORDER PER LINE
Institution: Date: Z Time: [| Inpatient , . I
MPO f&i2 1D Outpatient Inmate Name__2hs np dn 2 beets
e CG

Cl Uf
List Allergies Here

 

 

 

 

 

 

 

 

 

 

Dc#_¢ifi
Dorm. :

 

Diagnosis:_@ 73 Pye Ph £5 RES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

«—\

 

 

 

 

Initial
Each
. Order as ” .
STAT | transcribed | (A fee he eee Life | — _
~ oe gr
‘ ue é . fe
\ rar ey ee cout “4
oe 7 Fu
Pea Agn oe
Py Bea,
_S. Meyer, RNIDON D ;
octor Signature/Stamp tee Daje/dime;,
- , irector of Nursing ais eg be bei fote feo og tae
4 Suwannee CL alll fel Le! oe Asie es
DC4-714B (9/05) Distribution: White Original—Pharmacy Canary—Medical Record
FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL od ‘T PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Ingtitution; fF" bee fe s| Be oc 3] DD Inpatient ft
6 BOR A idee os £& ey fog" +? | 1 Outpatient
he eT" List ers .
=. Initial at tf ata fe Aker
n Bach et PAE gt i ERE ths i ale — Diagnosis:
ao Order as 4 a # a fe fi t
STAT | qransctihed at ees Lhe Pe Pol aah ee x
an j 2 me - 7 LEED bp fb be wig
4 eS “y mo iz Lt wpe a iP eH re One a foe ge
% ne { ~ é t ie oF : ware tt
wel den | Bats oe BL ek. ld pie we ES
3 4 Ai : om as ben wore "| £ wee en
— ue : “oe mt Efe a? as ¢ a a i [helt Bhs sts
* 5 2 1 VF; : ai a rr & ge are? “Pe
: i} a sm
Time 5408 ant lini Dootor "Signals ate EO % We
Noted:_ i” Suwannee Ct rare St :
ar 7 ecko
Distibution: White Grighal Phang ° —

DC4-714B (9/05)

ad
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 135 of 145 PagelD 565

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  
 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

 

 

   

 

 

FLORIDA DEPARTMENT OF CORRECTIONS *—
PHYSICIAN'S ORDER SHEET
* USE re Fowr PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Inspitution;, Time; C] Inpatient ty fe one fin ae .
> A AL (iy eet Ale iba pi) [_] Outpatient Inmate Name. Fier et ett
risa Fy h DCH thes
' ic 5 gilt I iv - Dorm
Initial so ice ‘ — TP
Bach ! “Lie ye vey Diagnosis#_{_} oy DO ts
Order as CAAA =
STAT | Transcribed
‘ Bg se on ad = an, x dolby 4
‘ 4 Aer ck ai fe Cue Vanity OS ig ike cS
’ ~~ 1 Pop 8, be: - my fff ‘
a oh ks a. Py ide fo ff. ips (0 beh bule ‘Dg Sv Sec. gs
“ £"' X i 4 aN f we a a 2%, Loam, . . ez, MD
{AG Ne pi POs ipl ma ia ey ABS Pana hens eee
cS i od iS OES rel ars Dem EA RS , r "e wannee Cl
- fi) \ Re The sad \ L- Wife a 3s ——— < Zo i 9424/4215
Time a Doe Meu ys at \ ZENS , d Ae
oted:_{ : phe ee Os .
a on fey é@ . ae
DC4-714B (9/05) Distribution: White a Gig Medal Record
i
a i a A MS fd SD SS MH A -= o_o ae a A ls oe A A
"FLORIDA DEPARTMENT OF CORRECTIONS - we
PHYSICIAN'S ORDER SHEET a
USE BALL POINT PEN ONLY-PRESS FIRM LY—NO MORE THAN ONE ORDER PE! PER LINE
Dates; iy if, Time: ss. Inpatient Moa “tA
itis Ay = : : “yf ale f} a
eae (PREM PTIAD |B Onna ning po, Vn a")
an List Allergies Hee vos toe DC# fe ‘ ae. ead fe 2
os i Wonk Beye
Initial ye AW rl Mv ARS yp OUP Dorm _
nitia + gut ’ ‘ NS Leng .. Apit f aha
Bach ' i; . Diagnosis: (-{ —! a bol iP iedle 1
Order as Cnet E =
STAT | tTrunscrihed
Oy BON,
dt N
Sel pk ee t
ieee wee Denis A, Vilchez, MD
Wires
aw ¥ i ~"Sowannee CI
v5 Nw , TaZYaTUAZTS
meh e Ayr Ch ffi 1 4 G
Time pi) | Nurse es re ae Dogo Signe Sh w\ Date’ pins f,
Noted:_} (th \, il Oy gE Z Cehee. wien t al fe if Le Af ie
A -siwdanee Gr ee OE
DC4-714B (9/05) oe Distribution: White Original—Pharmacy Cah Ma Record
POTEET azta/oanie. eae ——— “y, a ee ee
FLORIDA DEPARTMENT OF CORRECTIONS a
PHYSICIAN'S ORDER SHEET ne
USE BALL POINT. PEN ONLY-PRESS FIRMLY—NO MORE THAN. ONE ORDER PERLINE
Amstitutien: ay Date 7, 71 ty Tt L_] Inpatient 7 ios 5S “ThA ays,
ie ie a iif lO MD LEI Outpatient sn Ja = ——— fet
wae fang Here . ve pow_& Hok a
iY Yo ge 2
initial Ae on hy Dorm _
itia! f -
Each PYLE Chy j 74 Diagnosis | fu AYuylej LPT Hn ES
<n tl ' Ee }
Do inks iC! Uy oe
—T Awe 3 7h
i _— ot aya tf \0r4 74 nS hh f aN <
a ’ Le ~ VAs b é \s hoe k he a ce
“a lh we even i
tp ly ee Fs a : nel ont ee
ri . if sek f r ee ffyes ‘ a f, Z fe 5 gat
ent i Mi be

 

 

 

© Potter Signanre Samp, ‘ _DyelTimer, Oey
es “ ete. Lo s ‘é aad oo Off!

“14914041 5 pao = ite

DC4-71 4B (9/05) Diswibuton White Original—Pharmacy _: Canary——Medical Record

   

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 136 of 145 PagelD 566

See aime me seen een eee

 

en ne cg ae ae ee ew

 

 

 

 

 

 

 

 

 

 

_ ‘FLORIDA DEPARTMENT OF CORRECTIONS
PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY-——NO MORE THAN ONE ORDER PER LINE
Institution: Date: Time: atient f ‘
Institu = Outpatient InmateName __f 48 2 (GS: fy har a rad
List Allergies Here pe#_O6@ Fer?
Dorm
Initial . .
~. Bach Diagnosis:
; e Order as

 

 

 

STAT “| Transcribed

 

 

 

 

 

 

Time Nurse Signature/Stamp Doctor Signature/Stamp Date/Time:
Noted:__ fo

 

DC4-714B (is) Distribution: White Original—Pharmacy Canary—Medical Record

eo Pa np SP SO pH mad Rh pk a a Pty ny EO SOS eA, OT SW a ae A A A yO OFF HU lt

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 
 

 

 

 

 

 

 

  
  
   
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PHYSICIAN'S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Date: _ - ,) Time: Inpati gg fie,
Institution; , thant le! Fe panent | Inmate Name Le Ade fee 2S Pee Septet *.
et fF a = af gee FZ El Outpatient EG Be Z vas
Tai Allergies Here | DC#_ 3 a iin
i ~ — 2 . -
= Lek er fA Cg EA alge oo ee Dorm
Initial ft Ley ‘lee < tee! —
Each Q Us . ~ fs ‘As Diagnosis: Pa ey TAG = LED. Ae f OS:
Order as a Bs tt f
STAT | Trargeribed ao : Oe ie 7
4 of Oe? 5 be ep ee GE PLLA fe, 5 ALB sae SS
ek tf ad " 7 - .
p oa eh aes a 4 ge oo
PY aww are ft A Zee EE i a
7 : a aay oe tie ° Ke.
3 Te Nd . ee = £ oe iA Ae CH Kagan ae —
‘ : BX, vt FE J as eh Ag roa 2 * : eal a
a ib ba Ss ee we & EB ttl bbe Ob LE EE
Time | x ae Sinan Ory / Cer Podtor Sibaure/Stanp a 1.” Date/Time:
Ea fore a OR i ——_" “
Noted: ded Yt i zh 7 Lah 3 * a lacie : < é
ero FigeL E
DC4-714B (9/05) mien: White Origimal—Pharmacy _ Cégary —Medical Record
Meee ee eee ee eee een eee one eno nee
FLORIDA DEPARTMENT OF CORRECTIONS wee
PHYSICIAN'S ORDER SHEET a
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Tpstitugi Ry 2 we Time: “Inpatient
ed a per Swe 53 ESE & {] Outpatient
List Allergies ae
Initial HOS = we ce She Boe :
Each WS va 5 SZ x Sr oY
Order as ir fs ee
a Trdpscribed bs ld hack fi rie rit isd 7 a ep AG 4,

 
 

 

 

 

 

 

 

Time ny os

 

 

 

Noted: ws wa RE
aa - - L. = : a ; ek OE 85 <= a
aes : ‘ Didibadon ‘Tihite i eye Canats7—Medic

 

DC4-71 4B (9/05)
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 137 of 145 PagelD 567

ee ahh sa A ST Sh A YN th A SD SW, He re NE SE Oy SEP SSNS Ds es

FLORIDA DEPARTMENT OF CORRECTIONS -

CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

a a cee et DS Na Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

Institytion: Date: + Time: . Inpatient
oe. Me iy ip erase: J Outpatient | Inmate Name,
* List Allergies Here TF DC#
WA Ee _ | Dorm
Tnitial ay Bet ud
Bach Tag 41+ | Diagnosis:
Order as © (aa eo
STAT | transeribed_| Ae __ =
ion 7 She a
i: r a“ ae! © UF i ety a
i? CMe, Al os = A ¥ ee |
; \
a
Be TE Wee my og . 9 en ——
Seed uxyoo Ute con OME Gi
Date/Fimea.-{-"} Nurse Signature/Stamp /Clidician SEMAGRStagpp . Date/Time:
Noted ete [ie ke (ato
re ae MF oor Le

 

DC#-714B (Revised 12/20/16)
FLORIDA DEPARTMENT OF CORRECTIONS

CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

Deine White Onginal—Pharmacy
KN

os :— —_—

Canary—Medical Record

ee st ee a a TP

 

 

 

 

 

 

 

 

 

 

 

Institutions” Date: Time: Inpatient
Bs m, L " - : bea ea :
1 | ae VeOuU Outpatient | Haate ane
List Allergies Here DCH
Me SIRT 2 YOU
Initial A 4 PCa ; fi thet Be “A fA, ON Dorm
Each ne . LY Diagnosis:
7 Co aes VS Lh
gran | Omeras \ “f ne

 

 

 

 

 

  

 

  

 

 

 

 

 

 

 

Canary—Medical Récord

Transcnibed
a . . GT ee nee mane tS
Vas » Cc : (po
2 re 4 7 5
7) “Ss, a oa |
(+ -+ ma i
: NE ieee ae .
wee” _ tear A \ ON \ HA - 3
Ne ee , a ENE git , o ee
a be fe TAC EASY IC
i 2 2 as a ee ae : .
fod ne Oo Oy “yaw a ee £
Date/Time". : ~ [Nurse Signatute/Stap ~ od a Ciifiicten Signature/Stamp =” Date/Time:
Noted; ye | ae? ee NON oo i Owe ean Cpe
+s a Roe 7 — ERS —— Woe av Te ee } s
rer

DC4-7148 (Revised 12/20/16) Distribudioh:—¥hite Original—Pearmacy

—_ em ener FS Om SS SS YS MA aS

 

FLORIDA DEPARTMENT OF CORRECTIONS
CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

ee A AS SN OS
7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Institution: Date: Time: |_| Inpatient .
asl vt ce | [CJ Outpatient it Daniels, Theron —
List Allergies Here BD DCH 068947 ——
rnitial Cah 0 black | male —
Each. SP Se p DOB: _
STAT | transcribed :]. ~
poe ge ry es
a Med fo wef
z epee ZO
Date/Time . Nurse’ Signature/Stamp oa Wore Nola Clinician Signature/Stamp _. Date/Time:
Noted: : Z . oe eae et Ee te? a
DC4-714B (Revised 12/20/16) Spubaion W. © Aigimal--Pharmacy _ Canary—Modical Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 138 of 145 PagelD 568

FLORIDA DEPARTMENT OF CORRECTIONS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CLINICIAN’S OQRDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY_-NO MORE THAN ONE ORDER PER LINE
Institution: Date: Time: [-] Inpatient | N:
] Outpatient mate Name,
List Allergies Here DC#
Dorm .
Initiat
Bach Diagnosis:
Order as
STAT | ‘transcribed \
Date/Time Nurse Signature/Stamp Clinician Signature/Stamp Date/Time:
Noted: ,
DC4-714B (Revised 12/20/16) Distribution: White Original—Pharmacy Canary—Medical Record
FLORIDA DEPARTMENT OF CORRECTIONS _ 7
CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS TIRMLY—NO MORE THAN ONE ORDER PER LINE
Instituti Date: 2 | Time: =, To mt .
Cs o> CA ah Bas Te Otpationt Inmal Daniels, Theron
ho HOT = Ou
List Allergies Heresy 7 4 pcx DC# 068947
sit meet Dorm black | male
a Pa chy’ : :
ital fT ce Digg’ DOB:
Order as - hy
STAT | gota MISAIOS
aay - =. ; ;
Ve ‘e aes ES tr on ress shel y? C fe . meat amy Te Sy 43
et So 7
i. }
dtealp7 Yue
“WDate/Time’ y _-Slivigian Signature/Stamp ; Date/Timey |
Noted: a vd chee DLs: £. fi?
DC4-714B (Revised 12/20/16) i
_- _ ~---- _- RMC he _------
FLORIDA DEPARTMENT OF CORRECTIONS : 7
CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE
Institution; ra Time: te inpatient, .
Cnet ee} 64% is J-Outpatient_ |! Daniels, Theron —
Ciao creer 1 DC# 068947 —
~~,
fer 1 fy ~N ] black J male
Initial meds Se A son S . DOB:
Rach \ re ) | : —_—
Order as a ib OE,
STAT | tranerbed —— 79 de 3
—_
py penance ,w Re, . =
rs 2 a f cy fee se _ s7 pF Ad Pa
; —— a rr
> fh fa pa ol ST ck Pe °
a aah ete ae =
Pot Nes os aie a * 2 tt “hy =a] 4 oe a wilt * 7 ete
Tat ee F eer aa aoa it
. a . . : a PL om
Lhaht f fe? nA Cte he feet, ya at? . Te eg gt ne? oud at "32 eae * “
" Date/Time Nurse Signature/Stamp 7 Clinician SignatureStam "Date/Time: ?
Noted: AL ye! ; woe yim a pate ER ad ae OP
Yithon phy || Teinil O—atehari pay eT

 

 

DC4-714B Revised 12/20/16) Disc RBSS Tet ame” Canary—Mledica Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 139 of 145 PagelD 569

. 2»

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
      
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

atin sna
ae CTIONS
en ee FLORIDA DEPARTMENT oon SHEET
CLINICIAN s eo MORE THAN ONE ORDER PER LINE
5 BALL POINT PEN ONLY-PRESS FIRMLY = _
us [} Inpatient Inmate Name____-—
teens tent
Tnstitution: | [| Outpatie DCH ot
List Allergies Here Dorm
Diagn 1s ~ ae
Initial : nen
Each aa ee
Order a8
STAT ] Transcribed
1 a
ot , Date/Time:
Clinician Signature/ Stamp
“Date/Time Nurse Signature/Stamp
Noted: TT Distribution: White OriginalPharmacy ee
DCL TIAB Revised 12/206) ae ao mecnirs oN MORE THAN ONE 0 ORDER! PER LINE
ee 700 a7,” | Time: * Inpatient . FE PRD
" Ra VF * hs he her Pee. Co OutBatient Inmate Name. ZL a97 FF; Z ZK 7 oF tee cag
oo a age oe Sa
List Allergies Hefe “is DC# fo ef ee : gf
we | SEHD De !
Each PGE all APE Nae Diagnosis:
Order as
STAT Transcribed _ —
Lepideattd <9 She, LAME ee oe SEE
Win eS -
tet a 7
* fs oa? 3 ‘
a os e ee af . . ao
f fc f x PEs, <a at 5h. ie - et ate ee wo
ta tt 7 a ? 7 : a = \
ie ads ("| # . oy te Oy
& 2
Dateline rse; WOT wewiord Clinician 5s Signstare/ Stamp Date ime:
f N CS,” 7 pe
Noted! 00 is i i Ps fy 0! fi ff a watt woe ee eee toes 2 WEE os
£ Oe i ? i ~ 7 >
DC4-714B (Revised 12/20/16) = “Distibulesr White Original—Pharmacy Canary—Medical Record -

FLORIDA DEPARTMENT OF CORRECTIONS

CLINICIAN’S ORDER SHEET
USE BALL POINT PEIONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D , a
EMA 1 Po-1 OT Bona immateand YAOIEIS LL HELD
ia-ltie “Outpatient
List Allergiés Here p pce f_ Pere) =
Dorm.
Initial
Bach Diagnosis:
Order
STAT Transetibed fmt, =
i ms % ae age a Sy 7, at
OV Ron DE 4) GIR eh iPS oP hee” 3
_— eet”
ee 49
t ’ or a. ”G_ HADDAD MD a ;
fine... Nurse Signatare/StarQp Le [ | é Zeteesiignean Bhi dager:
sod as, f ran Ay e wot te af ee e pt r
CNG : é Lf Ao Feu if z “— fee” ke Taco ee

 

 

 

* DCA TIaB (Revised 12/20/16)

eae

= Distribution: White Original—Phaonacy

SS

Seay aia Record

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 140 of 145 PagelID 570

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FLORIDA DEPARSMENT OF CORRECTIONS _
CLINICIAN’S ORDER SHEET
3 USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE.
——_—_, Pate times Fy Goat | -068947 TM40 09/13/12
List Allergies Here DANIELS, THERON a
B/M DOB
Initial ; _
Each ee
Order as .
STAT Transcribed
Date/Time Nurse Signature/Stamp Clinician Signature/Stamp Date/Time:
Noted:
DCs-7148 (Revised 12/20/16) Distribution: White Original-Pharmacy  Canary--Medical Record
FLORIDA DEPARTMENT OF CORRECTIONS OO
CLINICIAN’S ORDER SHEET s,

USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER LINE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

     
 
  

 

 
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Institution: 73 44% fu Date; = | Time . L] Inpatient
dd PAPE ‘re g | Fae De
O re Be ats py [3 ‘ Bf: 5 -Ourpationt D-068947 TM40 09/13/12 ~~
List Allergies Here DANIELS, THERON ——
Initial B/M DOB =
Each —
Order as
STAT | aonscriped oe a _
en mA kee er TRY ee og &
Vit i ff abe net a feo pie Ee big f lew Za a
pr ; a
Date/ Tine, j Nurse Sign. parel Stamps / SEs nptufel Stamp pa ie bf gut
Noted /@ if ( is Li a Lf gic Ff om € fe eh ee Pe Be
! a wn
DC4-714B (Revised 12/20/16) , Distribution: White Original—Pharmacy Canary— Medical Record
FLORIDA DEPARTMENT OF CORRECTIONS
: CLINICIAN’S ORDER SHEET
USE BALL POINT PEN ONLY-PRESS FIRMLY—NO MORE THAN ONE ORDER PER TINE,
Institution: 5 4.444 67 Rate p<, | Time, 5 [] Inpatient a
4 Ve |e 9 EL! 3D) Outpatien. | D-068947 TM40 (9/13/12 ——
List Allergies Here DANIELS, THERON _——
initial B/M DOB on
* Hach —_—_
Order as
STAT | Transcribed —.
T "a, nd oe we . ay = Pit . : - ‘ PS te
Pe Noegti nk AG 1 ater Powe £2
i i & a
Rat Ps Spar Sagy oF TP "Siig turp/Stamp DatelTinne 1 Fo,
Noted eit si 2 3S fe a4 “f : ie : ee i ‘s jy ge FE a ee
7 + , He we x, = Nas Fn wn

 

 

DC4-714B enies 12/28/16) Distribution: White Original—Pharmacy Canary—-Medical Record
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 141 of 145 PageID 571

  

 

 
 
  
 

 

 

 

i oe 7 Be Lie
ey es N
in 4» DANIELS, THERON

_DC#: 068947B/M a

 

 

 

 

 

 

 

FRANCIS ONG M,
SURGEONS, Me

    

   

       

“yay HAR

Ba iy i as iM i

ees A Aiea
A ne Wh, yo RAG

iiserSipnature/Stamp Doctor ee

 
       
     

 

  
  

 

 

 DC4714C (issued 8/18/11)

%,
ghruiie s

‘ ih Ha aa
‘ily “a Ma vat i

   
   

 

     
 

 
 
  

wit

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 142 of 145 PageID 572

AA

 

age

 

GD.

K.
Ki
i

i

-
(ie

Ai i"

   
  
 
 
 
 

 

 

 

    
  

 

Inmate

DC#

‘Dorm

Diag

 

a titttn, Wl D

 

%

 

yy DANIELS, THERON
“ DCH: 068947 B/M
DOB;

 

 

 

 

   
 

 

  

 

 

 

wal ae

 

   

  

   
     
  

sa

 

 

FRANCIS ONG ¥.0.
iirc

an gh e iu A

ae a ae
Doctor SD: samp

Date/Time.

 
    
 
 
 

 

| DEA Number: BO2076479

 

   

Nei

 

le 2
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 143 of 145 PagelID 573

   

 

=

® SHEET
} MORE THAN ONE ORDER PER LINE

     

win tte Uh in

 

 

 

 

a ed DANIELS, THERON
D DC#: 068947 B/M

 

 

 

 

 

 

    
  
 
 
 

 

| Physician: Di Frases Ong, MD _

   

FRANCIS ONG M.D

 

 
  

 

 

 
   
 
 

  

  
  

 

 

    
 

 

 

  
  

  

su = 2 2S
: = ava ES. Comnly Roos SS
RGEON . Row sal S 246 = age Coes 2S
ant W \y" ei th . ‘ == 5 as ae St = ke Butler FL =, =>
SS a i At i UA AAG ii = — = —_———
s 2 = Doctor Siiante@tanip "|| DateTime. || DEA Number: B02070479
= IMT60 butic = mae =
— = = = en Distr ion: Qnginal—Phar. thy oy Hor. Medica aa ==
s : yj, si FS =
MT603280650 : ic pee Ee

   
 

Ye

 

  
 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 144 of 145 PagelD 574

   

   

FLORIDA DEPAE: SARTDOENT OP ERECTION:
CES PH
BEES Cea VS eR. Y—NOHOM THAN D-068947 Ty 4

    

 
     
     

Sm seri =

   

 

0 09/13/ 12
Cilnpatient J - DANIELS, THERON
ElOutpatient |Inmate’ B/M DOB

 

  
  
     
     

 
 

  

 

 

se ELM DUH

 

STAT | Initial

TR ee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 3:17-cv-01239-MMH-JRK Document 73-1 Filed 01/30/20 Page 145 of 145 PagelD 575

 
  
  
  

(ue a en r i wut

 

 
   
   
  
    

 

  
    
    
 
 

 

 
      
   

 

 
 

 

   

 

   

 

  

 

 

   

 

 

  

 

 

    

       
 

 
 

 

 

  

le Wine or
; gi | it g
mh ih ue We ily
Aad 2S al
a ne
ga gaize ge
I iP i : di th Hh
‘i i ml (KK ik
Mi icy g & 8 fi ]
it Hi it il RA 2 tlh,
eS BS a agi
i mee mi |
| lil ~~ gl i
ae ye 2 i :
iy g Bans fi
me yey
ic : me thay fen
‘8 UI qe " a ait
By all a | yt
: i iy, |e] cat
i } — ey
(a ye fan oe a
Fan Kaee uspe= 9
‘hl Ta iti, (4 | ( iy
AR £ fa) ‘iia hg ‘\
‘ea eH ~ lig | a
_ iy
RL, i s \z, a ot 4, B cia
+ gaol “ee :
: Ly py uP
1 < ;
ity z . |
ul a un a ii
an, oO . tun) | BE inn
- itt HG
(al ut fn aft |g ang 2, Rie i ul ef Ny
i a zit
Pa iit i fe eaten = i aa
| ei me fe = ting
! i iE * 5 gilt

 

 

 

 

 

i, apis aliet ce
(val i tl wn pong Wak
